EXHIBIT 10.1

Execution Version

 

 

 

REVOLVING CREDIT AGREEMENT

Dated as of September 4, 2020

by and among

BROADSTONE NET LEASE, LLC,

as Borrower,

BROADSTONE NET LEASE, INC.

as Parent,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 13.6,

as Lenders,

BANK OF MONTREAL

and

MANUFACTURERS AND TRADERS TRUST COMPANY,

as Co-Syndication Agents,

TRUIST BANK,

CAPITAL ONE, NATIONAL ASSOCIATION, REGIONS BANK,

and

U.S. BANK NATIONAL ASSOCIATION

as Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

BMO CAPITAL MARKETS CORP.

AND

MANUFACTURERS AND TRADERS TRUST COMPANY

as Joint Lead Arrangers and Joint Bookrunners

CAPITAL ONE, NATIONAL ASSOCIATION

and

TRUIST SECURITIES, INC.,

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. Definitions

     1  

Section 1.1.

  Definitions.      1  

Section 1.2.

  General; References to Eastern Time.      34  

Section 1.3.

  Financial Attributes of Non-Wholly Owned Subsidiaries.      35  

Section 1.4.

  Interest Rates; LIBOR Notification.      35  

Section 1.5.

  Letter of Credit Amounts.      35  

Section 1.6.

  Divisions.      36  

ARTICLE II. Credit Facility

     36  

Section 2.1.

  Revolving Loans.      36  

Section 2.2.

  [Reserved]      37  

Section 2.3.

  Letters of Credit      37  

Section 2.4.

  [Reserved].      42  

Section 2.5.

  Rates and Payment of Interest on Loans.      42  

Section 2.6.

  Number of Interest Periods.      43  

Section 2.7.

  Repayment of Loans.      44  

Section 2.8.

  Prepayments.      44  

Section 2.9.

  Continuation.      44  

Section 2.10.

  Conversion.      45  

Section 2.11.

  Notes.      45  

Section 2.12.

  Voluntary Reductions of the Commitments.      46  

Section 2.13.

  Extension of Termination Date.      46  

Section 2.14.

  Extension Date of Letters of Credit Past Revolving Commitment Termination.   
  47  

Section 2.15.

  Amount Limitations.      47  

Section 2.16.

  Incremental Facilities.      47  

ARTICLE III. Payments, Fees and Other General Provisions

     50  

Section 3.1.

  Payments.      50  

Section 3.2.

  Pro Rata Treatment.      50  

Section 3.3.

  Sharing of Payments, Etc.      51  

Section 3.4.

  Several Obligations.      52  

Section 3.5.

  Fees.      52  

Section 3.6.

  Computations.      53  

Section 3.7.

  Usury.      53  

Section 3.8.

  Statement of Accounts.      53  

Section 3.9.

  Defaulting Lenders.      53  

Section 3.10.

  Taxes; Foreign Lenders.      56  

ARTICLE IV. Intentionally Omitted.

     60  

ARTICLE V. Yield Protection, Etc.

     60  

Section 5.1.

  Additional Costs; Capital Adequacy.      60  

Section 5.2.

  Alternative Rate of Interest.      62  

Section 5.3.

  Illegality.      63  

Section 5.4.

  Compensation.      64  

Section 5.5.

  [Reserved].      65  

Section 5.6.

  Affected Lenders.      65  

 

-i-



--------------------------------------------------------------------------------

Section 5.7.

  Change of Lending Office.      65  

Section 5.8.

  Assumptions Concerning Funding of LIBOR Loans.      66  

ARTICLE VI. Conditions Precedent

     66  

Section 6.1.

  Initial Conditions Precedent.      66  

Section 6.2.

  Conditions Precedent to All Credit Events.      69  

ARTICLE VII. Representations and Warranties

     69  

Section 7.1.

  Representations and Warranties.      69  

Section 7.2.

  Survival of Representations and Warranties, Etc      75  

ARTICLE VIII. Affirmative Covenants

     76  

Section 8.1.

  Preservation of Existence and Similar Matters.      76  

Section 8.2.

  Compliance with Applicable Law.      76  

Section 8.3.

  Maintenance of Property.      76  

Section 8.4.

  Conduct of Business.      77  

Section 8.5.

  Insurance.      77  

Section 8.6.

  Payment of Taxes and Claims.      77  

Section 8.7.

  Books and Records; Inspections.      77  

Section 8.8.

  Use of Proceeds.      78  

Section 8.9.

  Environmental Matters.      78  

Section 8.10.

  Further Assurances.      78  

Section 8.11.

  Material Contracts.      79  

Section 8.12.

  Additional Guarantors.      79  

Section 8.13.

  REIT Status.      80  

ARTICLE IX. Information

     80  

Section 9.1.

  Quarterly Financial Statements.      80  

Section 9.2.

  Year-End Statements.      80  

Section 9.3.

  Compliance Certificate.      80  

Section 9.4.

  Other Information.      81  

Section 9.5.

  Electronic Delivery of Certain Information.      83  

Section 9.6.

  Public/Private Information.      84  

Section 9.7.

  USA Patriot Act Notice; Compliance.      85  

ARTICLE X. Negative Covenants

     85  

Section 10.1.

  Financial Covenants.      85  

Section 10.2.

  Negative Pledge.      86  

Section 10.3.

  Restrictions on Intercompany Transfers.      87  

Section 10.4.

  Merger, Consolidation, Sales of Assets and Other Arrangements.      87  

Section 10.5.

  Plans.      88  

Section 10.6.

  Fiscal Year.      88  

Section 10.7.

  Modifications of Organizational Documents and Material Contracts.      88  

Section 10.8.

  Transactions with Affiliates.      88  

Section 10.9.

  Environmental Matters.      89  

Section 10.10.

  Derivatives Contracts.      89  

ARTICLE XI. Default

     89  

Section 11.1.

  Events of Default.      89  

Section 11.2.

  Remedies Upon Event of Default.      92  

Section 11.3.

  Remedies Upon Default.      93  

 

-ii-



--------------------------------------------------------------------------------

Section 11.4.

  Marshaling; Payments Set Aside.      94  

Section 11.5.

  Allocation of Proceeds.      94  

Section 11.6.

  Letter of Credit Collateral Account      94  

Section 11.7.

  Performance by Administrative Agent; Rescission of Acceleration by
Super-Majority Lenders.      95  

Section 11.8.

  Rights Cumulative.      96  

ARTICLE XII. THE ADMINISTRATIVE AGENT

     97  

Section 12.1.

  Authorization and Actions.      97  

Section 12.2.

  Administrative Agent’s Reliance, Indemnification, Etc.      99  

Section 12.3.

  The Administrative Agent Individually.      100  

Section 12.4.

  Successor Administrative Agent.      100  

Section 12.5.

  Acknowledgements of Lenders      101  

Section 12.6.

  Indemnification of Administrative Agent.      101  

Section 12.7.

  ERISA Representations of the Lenders.      102  

ARTICLE XIII. Miscellaneous

     103  

Section 13.1.

  Notices.      103  

Section 13.2.

  Expenses.      105  

Section 13.3.

  Stamp, Intangible and Recording Taxes.      106  

Section 13.4.

  Setoff.      106  

Section 13.5.

  Waiver of Jury Trial; Jurisdiction; Other Matters; Waivers.      106  

Section 13.6.

  Successors and Assigns.      107  

Section 13.7.

  Amendments and Waivers.      111  

Section 13.8.

  Nonliability of Administrative Agent and Lenders.      113  

Section 13.9.

  Confidentiality.      114  

Section 13.10.

  Indemnification; Limitation of Liability.      115  

Section 13.11.

  Termination; Survival.      116  

Section 13.12.

  Severability of Provisions.      116  

Section 13.13.

  GOVERNING LAW.      116  

Section 13.14.

  Counterparts; Integration; Effectiveness; Electronic Execution.      117  

Section 13.15.

  Obligations with Respect to Loan Parties and Subsidiaries.      118  

Section 13.16.

  Independence of Covenants.      118  

Section 13.17.

  Limitation of Liability.      118  

Section 13.18.

  Entire Agreement.      118  

Section 13.19.

  Construction.      118  

Section 13.20.

  Headings.      119  

Section 13.21.

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions.   
  119  

Section 13.22.

  Acknowledgement Regarding Any Supported QFCs.      119  

 

-iii-



--------------------------------------------------------------------------------

SCHEDULE I

  Commitments   

SCHEDULE 1.1

  List of Loan Parties   

SCHEDULE 7.1(b)

  Ownership Structure   

SCHEDULE 7.1(f)

  Properties   

SCHEDULE 7.1(g)

  Indebtedness and Guaranties   

SCHEDULE 7.1(h)

  Material Contracts   

SCHEDULE 7.1(i)

  Litigation   

SCHEDULE 7.1(r)

 

 

Affiliate Transactions

 

  

EXHIBIT A

  Form of Assignment and Assumption Agreement   

EXHIBIT B

 

Intentionally Omitted

  

EXHIBIT C

 

Form of Guaranty

  

EXHIBIT D

 

Form of Notice of Continuation

  

EXHIBIT E

 

Form of Notice of Conversion

  

EXHIBIT F-1

 

Form of Revolving Note

  

EXHIBIT G

 

Form of Compliance Certificate

  

EXHIBIT H

 

Form of Notice of Revolving Loans Borrowing

  

EXHIBIT I

 

[Reserved]

  

EXHIBIT J

 

[Reserved]

  

EXHIBIT K

 

Form of Tax Compliance Certificates

  

 

-iv-



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as of September 4, 2020
by and among BROADSTONE NET LEASE, LLC a limited liability company formed under
the laws of the State of New York (the “Borrower”), BROADSTONE NET LEASE, INC.,
a corporation formed under the laws of the State of Maryland (the “Parent”),
each of the financial institutions initially a signatory hereto together with
their successors and assignees under Section 13.6 (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as Administrative Agent (together with its successors and
assigns, the “Administrative Agent”), BANK OF MONTREAL and MANUFACTURERS AND
TRADERS TRUST COMPANY, as co-Syndication Agents (the “Syndication Agents”), and
TRUIST BANK, CAPITAL ONE, NATIONAL ASSOCIATION, REGIONS BANK, and U.S. BANK
NATIONAL ASSOCIATION, as co-Documentation Agents (the “Documentation Agents”)
and with JPMORGAN CHASE BANK, N.A., BMO CAPITAL MARKETS CORP. and MANUFACTURERS
AND TRADERS TRUST COMPANY, as Joint Lead Arrangers and Joint Bookrunners and
CAPITAL ONE, NATIONAL ASSOCIATION and TRUIST SECURITIES, INC, as Joint Lead
Arrangers (in such capacities, the “Joint Lead Arrangers”).

WHEREAS, the Administrative Agent, the Issuing Bank, and the Lenders desire to
make available to the Borrower a revolving credit facility in the initial amount
of $900,000,000, which will include a $20,000,000 letter of credit subfacility,
on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1.    Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 5.1(b).
“Additional Term Loan” has the meaning given that term in Section 2.14.

“Adjusted EBITDA” means, for any given period, (a) EBITDA of the Parent and its
Subsidiaries determined on a consolidated basis for such period, minus
(b) Reserves for Replacements in respect of Properties that are subject to a
Tenant Lease that is not a Triple Net Lease.

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) an amount equal to (i) one, minus (ii) the Applicable
Reserve Requirement.

“Administrative Agent” means JPMorgan Chase Bank, N.A, as contractual
representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.8.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.



--------------------------------------------------------------------------------

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affected Lender” has the meaning given that term in Section 5.6.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Agreement” has the meaning given that term in the introductory paragraph
hereof.

“Agreement Date” means the date as of which this Agreement is dated.

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery or corruption, including without limitation, the Foreign
Corrupt Practices Act of 1977.

“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Facility Fee” means the per annum percentage set forth in the table
below corresponding to the Level at which the Applicable Margin is determined in
accordance with the definition thereof:

 

Level    Facility Fee

I

   0.125%

II

   0.150%

III

   0.200%

IV

   0.250%

V

   0.300%

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee. The provisions of this definition shall be subject to
Section 2.5(c).

“Applicable Law” means all applicable international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Applicable Margin” means the percentage rates set forth in the table below
corresponding to the level (each a “Level”) into which the Borrower’s Credit
Rating then falls. As of the Agreement Date, the Applicable Margin is determined
based on Level IV. Any change in the Borrower’s Credit Rating which would cause
the Applicable Margin to be determined based on a different Level shall be
effective as of the first day of the first calendar month immediately following
receipt by the Administrative Agent of written notice delivered by the Borrower
in accordance with Section 9.4(r) that the Borrower’s Credit Rating has changed;
provided, however, if the Borrower has not delivered the notice required by such
Section but the Administrative Agent becomes aware that the Borrower’s Credit
Rating has changed, then the

 

2



--------------------------------------------------------------------------------

Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed. The Applicable Margin shall be determined based upon the Credit Ratings
given to the Borrower by S&P, Moody’s and Fitch, as follows: If the Borrower has
two Credit Ratings, then the Applicable Margin will be determined based on the
Level corresponding to the highest such Credit Rating (with Level I being the
highest and Level V being the lowest) unless the difference between the highest
Credit Rating and the lowest Credit Rating is two or more Levels, in which case
the Applicable Margin will be determined based on the Level that is one Level
below the Level corresponding to the highest Credit Rating. If at any time the
Borrower has three (3) Credit Ratings, and such Credit Ratings are split, then:
(A) if the difference between the highest and the lowest such Credit Ratings is
one Level (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Margin
shall be determined based on the Level corresponding to the highest such Credit
Rating; and (B) if the difference between such Credit Ratings is two Levels
(e.g. Baa1 by Moody’s and BBB- by S&P or Fitch) or more, the Applicable Margin
shall be determined based on the Level corresponding to the average of the two
(2) highest Credit Ratings, provided that if such average is not a recognized
rating category, then the Applicable Margin shall be determined based on the
Level that would be applicable if the second highest Credit Rating of the three
were used. If the Borrower has only one of such Credit Ratings (and such Credit
Rating is from Moody’s or S&P), then then the Applicable Margin will be
determined based on such Credit Rating. If the Borrower has neither a Credit
Rating from Moody’s nor S&P, then then the Applicable Margin will be determined
based on Level V. The provisions of this definition shall be subject to
Section 2.5(c).

 

Level  

Borrower’s Credit Rating

S&P/Moody’s

 

Applicable Margin for
Revolving Loans that are
LIBOR Loans or

LIBOR Daily Loans

  Applicable Margin for
Revolving Loans that are
Base Rate Loans

I

  A-/A3 or better   0.825%   0.000%

II

  BBB+/Baa1   0.875%   0.000%

III

  BBB/Baa2   1.000%   0.000%

IV

  BBB-/Baa3   1.200%   0.200%

V

  Lower than BBB-/Baa3 or unrated   1.550%   0.550%

“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors of the Federal Reserve System or other applicable banking
regulator. Without limiting the effect of the foregoing, the Applicable Reserve
Requirement shall reflect any other reserves that the Board of Governors of the
Federal Reserve System or other applicable regulator require to be maintained by
such member banks with respect to (a) any category of liabilities which includes
deposits by reference to which the Adjusted LIBO Rate or any other interest rate
of a Loan is to be determined, or (ii) any category of extensions of credit or
other assets which include LIBOR Loans. A LIBOR Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on LIBOR Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

“Approved Electronic Platform” has the meaning given that term in Section 9.5.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A or any other form (including electronic records generated by
the use of an electronic platform) approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Base Rate due to a change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Base Rate is being used as an alternate rate of
interest pursuant to Section 5.2 (for the avoidance of doubt, only until any
amendment has become effective pursuant to Section 5.2(b)), then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the Base
Rate as determined pursuant to the foregoing would be less than 1.00%, such rate
shall be deemed to be 1.00% for purposes of this Agreement.

“Base Rate Loan” means a Loan (or any portion thereof) bearing interest at a
rate based on the Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its reasonable discretion.

 

4



--------------------------------------------------------------------------------

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Margin).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides in its
reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

 

5



--------------------------------------------------------------------------------

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Requisite Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Requisite Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section 5.2
and (y) ending at the time that a Benchmark Replacement has replaced the LIBO
Rate for all purposes hereunder pursuant to Section 5.2.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, which
certification shall be reasonably acceptable to the Administrative Agent and
each requesting Lender, as applicable.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrower Information” has the meaning given that term in Section 2.5(c).

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of LIBOR Loans, as to which a single Interest Period
is in effect.

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in New York, New York
are open to the public for carrying on substantially all of the Administrative
Agent’s business functions, and (b) if such day relates to a LIBOR Loan or a
LIBOR Daily Loan, any such day that is also a day on which dealings in Dollars
are carried on in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

“Capitalization Rate” means 7.00%.

 

6



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use
property) that are required to be capitalized for financial reporting purposes
in accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Revolving
Lenders, as collateral for Letter of Credit Liabilities or obligations of
Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, cash or deposit account balances or, if the Administrative Agent
and the Issuing Bank shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co-operation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940 which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

“Class” (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Commitment or a New Term Loan Commitment (if any), (b)
when used with respect to a Loan, refers to whether such Loan is a Revolving
Loan or a New Term Loan (if any) and (c) when used with respect to a Lender,
refers to whether such Lender has a Loan or Commitment with respect to a
particular Class of Loans or Commitments.

“Commitment” means, as to any Lender, such Lender’s Revolving Commitment.

“Compliance Certificate” has the meaning given that term in Section 9.3.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(1)    the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

 

7



--------------------------------------------------------------------------------

(2)    if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

provided, further, that if the Administrative Agent decides in its reasonable
discretion that any such rate, methodology or convention determined in
accordance with clause (1) or clause (2) is not administratively feasible for
the Administrative Agent, then Compounded SOFR will be deemed unable to be
determined for purposes of the definition of “Benchmark Replacement.”

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Tangible Assets” means, at any time of determination, the total
assets of the Parent and its Subsidiaries (excluding (i) any assets that would
be classified as “intangible assets” under GAAP and (ii) depreciation and
amortization) on a consolidated basis as of the end of the most recent fiscal
quarter for which financial statements of the Parent are available, less all
write-ups subsequent to the Effective Date in the book value of any asset.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity” means any of the following:

 

  (i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  (iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 13.22.

“Credit Event” means any of the following: (a) the making (or deemed making
pursuant to Section 2.3(e) of any Loan and (b) the issuance of a Letter of
Credit or the amendment of a Letter of Credit that extends the maturity, or
increases the Stated Amount, of such Letter of Credit.

 

8



--------------------------------------------------------------------------------

“Credit Party” means the Administrative Agent, the Issuing Bank and each Lender.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 11.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 3.9(f), any Lender that (a) has
failed to (i) fund all or any portion of a Loan to be made by it within 2
Business Days of the date such Loan was required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Bank or any other Lender any other amount required to be paid by it hereunder
(including, with respect to a Revolving Lender, in respect of its participation
in Letters of Credit) within 2 Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, or the Issuing Bank in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent, the Issuing Bank or the Borrower, to confirm in writing to
the Administrative Agent, the Issuing Bank and the Borrower that it will comply
with its prospective funding obligations hereunder, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s, the Issuing Bank’s and the Borrower’s receipt of such
confirmation in form and substance satisfactory to it and the Administrative
Agent, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9(f)) upon delivery of written notice of such
determination to the Borrower, the Issuing Bank, and each other Lender.

 

9



--------------------------------------------------------------------------------

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and
(b) any combination of these transactions.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, or any Affiliate of any of them).

“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of 80.0% or more or, subject to the last sentence of
this definition, on which the improvements (other than tenant improvements on
unoccupied space) related to the development have not been completed. The term
“Development Property” shall include real property of the type described in the
immediately preceding sentence that satisfies both of the following conditions:
(i) it is to be (but has not yet been) acquired by the Borrower, any Subsidiary
of the Borrower or any Unconsolidated Affiliate upon completion of construction
pursuant to a contract in which the seller of such real property is required to
develop or renovate prior to, and as a condition precedent to, such acquisition
and (ii) a third party is developing such property using the proceeds of a loan
that is Guaranteed by, or is otherwise recourse to, the Borrower, any Subsidiary
or any Unconsolidated Affiliate. A Development Property on which all
improvements (other than tenant improvements on unoccupied space) related to the
development of such Property have been completed for at least 12 months shall
cease to constitute a Development Property notwithstanding the fact that such
Property has not achieved an Occupancy Rate of at least 80.0%.

“Dollars” or “$” means the lawful currency of the United States of America.

“Early Opt-in Election” means the occurrence of:

 

10



--------------------------------------------------------------------------------

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Requisite Lenders to the Administrative Agent (with a copy to the Borrower)
that the Requisite Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 5.2 are being executed or amended,
as applicable, to incorporate or adopt a new benchmark interest rate to replace
the LIBO Rate, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Requisite Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Requisite Lenders of written
notice of such election to the Administrative Agent.

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) Interest Expense; (iii) income tax expense and franchise tax
expense; (iv) extraordinary or nonrecurring items, including without limitation,
gains and losses from the sale of operating Properties; (v) equity in net income
(loss) of its Unconsolidated Affiliates; and (vi) non-cash expenses related to
mark to market exposure under Derivatives Contracts; plus (b) such Person’s
Ownership Share of EBITDA of its Unconsolidated Affiliates. EBITDA shall be
adjusted to remove any impact from straight line rent leveling adjustments
required under GAAP and amortization of intangibles pursuant to FASB ASC 805.
For purposes of this definition, nonrecurring items shall be deemed to include
(x) gains and losses on early extinguishment of Indebtedness, (y) non-cash
severance and other non-cash restructuring charges and (z) transaction costs of
acquisitions not permitted to be capitalized pursuant to GAAP.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived by all of the Lenders.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries
or (ii) any Defaulting

 

11



--------------------------------------------------------------------------------

Lender or any of its Subsidiaries, or any Person who upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (ii).

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is owned in fee simple, or leased under a Ground
Lease, by the Borrower or a Wholly Owned Subsidiary of the Borrower; (b) such
Property is located in a State of the United States of America, in the District
of Columbia or in Canada; (c) regardless of whether such Property is owned by
the Borrower or a Subsidiary of the Borrower, the Borrower has the right
directly, or indirectly through a Subsidiary of the Borrower, to take the
following actions without the need to obtain the consent of any Person: (i) to
create Liens on such Property as security for Indebtedness of the Borrower or
such Subsidiary, as applicable, and (ii) to sell, transfer or otherwise dispose
of such Property; (d) no tenant of such Property is (i) subject to any
proceeding under Debtor Relief Laws or (ii) more than 60 days past due on any
rental obligation to the Borrower or any of its Subsidiaries in respect of such
Property; (e) such Property shall be leased to a tenant pursuant to a net lease;
(f) such Property is not a Development Property and has been developed for
(i) retail, industrial, healthcare, restaurant, manufacturing, distribution or
office use, or (ii) other use permitted under Parent’s internally approved
property selection investment criteria; provided that Properties qualifying as
an Eligible Property pursuant to this clause (f)(ii) shall not exceed 10% of
Total Unencumbered Eligible Property Value; (g) neither such Property, nor if
such Property is owned by a Wholly Owned Subsidiary of the Borrower, any of the
Borrower’s direct or indirect ownership interest in such Wholly Owned
Subsidiary, is subject to (i) any Lien other than Permitted Liens (other than
Permitted Liens described under clauses (f) – (k) of the definition thereof) or
(ii) any Negative Pledge other than a Permitted Negative Pledge; and (h) such
Property is free of all structural defects, title defects, environmental
conditions or other adverse matters except for defects, conditions or matters
which are not individually or collectively material to the profitable operation
of such Property.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

 

12



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Exchange Act” has the meaning given that term in Section 11.1(l)(i).

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness that is Nonrecourse
Indebtedness of such Subsidiary and (b) that is prohibited from Guarantying the
Indebtedness of any other Person pursuant to (i) any document, instrument, or
agreement evidencing such Secured Indebtedness or (ii) a provision of such
Subsidiary’s organizational documents which provision was included in such
Subsidiary’s organizational documents as a condition to the extension of such
Secured Indebtedness.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as

 

13



--------------------------------------------------------------------------------

a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a
Recipient, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to an Applicable Law in effect on the date on which (i) such
Recipient acquires such interest in the Loan or Commitment (other than pursuant
to an assignment request by the Borrower under Section 5.6) or (ii) such
Recipient (if such Recipient is a Lender) changes its lending office, except in
each case to the extent that, pursuant to Section 3.10, amounts with respect to
such Taxes were payable either to such Recipient’s assignor immediately before
such Recipient became a party hereto or to such Recipient immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.10(g) and (d) any Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Revolving Credit and Term Loan
Agreement dated as of June 23, 2017, by and among the Borrower, the Parent, the
lenders party thereto, Manufacturers and Traders Trust Company, as
administrative agent and the other parties thereto.

“Existing Term Loan Agreements” means (x) the Term Loan Agreement dated as of
February 27, 2019 (the “2019 CapOne Term Loan Agreement”) by and among the
Borrower, the Parent, Capital One, National Association, as administrative
agent, and the lenders party thereto, as the same may be amended, extended,
supplemented, restated, refinanced or replaced in writing from time to time, so
long as it contains restrictions on encumbering assets and other material
actions of the Loan Parties that are no more restrictive than those restrictions
contained in the Loan Documents, (y) the Term Loan Agreement dated as of August
2, 2019 (the “2019 JPM Term Loan Agreement”) by and among the Borrower, the
Parent, JPMorgan Chase Bank, N.A., as administrative agent and the lenders party
thereto, as the same may be amended, extended, supplemented, restated,
refinanced or replaced in writing from time to time, so long as it contains
restrictions on encumbering assets and other material actions of the Loan
Parties that are no more restrictive than those restrictions contained in the
Loan Documents, and (z) the Term Loan Agreement dated as of February 7, 2020
(the “2020 Term Loan Agreement”) by and among the Borrower, the Parent, JPMorgan
Chase Bank, N.A., as administrative agent and the lenders party thereto, as the
same may be amended, extended, supplemented, restated, refinanced or replaced in
writing from time to time, so long as it contains restrictions on encumbering
assets and other material actions of the Loan Parties that are no more
restrictive than those restrictions contained in the Loan Documents.

“Extension Request” has the meaning given that term in Section 2.13.

“Facility Increase” has the meaning assigned to such term in Section 2.16.

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any

 

14



--------------------------------------------------------------------------------

intergovernmental agreement between a non-U.S. jurisdiction and the United
States of America with respect to the foregoing and any law, regulation or
practice adopted pursuant to any such intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Fee Letter” means, collectively, those certain fee letters dated as of July 31,
2020, by and among the Borrower, the Lead Arrangers, JPMorgan and the other
parties thereto.

“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder, under the Fee Letter, or
under any other Loan Document.

“Financial Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, the chief
accounting officer, the chief operating officer, if any, and the vice president
of finance or capital markets of the Parent, the Borrower or such Subsidiary.

“Fitch” means Fitch, Inc. and its successors.

“Fixed Charges” means, with respect to a Person and for a given period, the sum,
without duplication, of (a) the Interest Expense of such Person for such period,
plus (b) the aggregate of all scheduled principal payments on Indebtedness made
by such Person (including the Ownership Shares of such payments made by any
Unconsolidated Affiliate of such Person) during such period (excluding balloon,
bullet or similar payments of principal due upon the stated maturity of
Indebtedness), plus (c) the aggregate of all Preferred Dividends paid or accrued
by such Person (including the Ownership Share of such dividends paid or accrued
by any Unconsolidated Affiliate of such Person) on any Preferred Equity during
such period.

“Foreign Lender” means any Lender that is a resident or organized under the laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Fronting Exposure” means, at any time there is a Defaulting Lender, that is a
Revolving Lender, with respect to the Issuing Bank, such Defaulting Lender’s
Revolving Commitment Percentage of the outstanding Letter of Credit Liabilities
other than Letter of Credit Liabilities as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof.

 

15



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank, any supra-national bodies such as the European Union or the
European Central Bank, or any comparable authority) or any arbitrator with
authority to bind a party at law.

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (inclusive of any unexercised extension
options) of 30 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and shall in any event include the Parent.

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires,

 

16



--------------------------------------------------------------------------------

“Guaranty” shall also mean the guaranty executed and delivered pursuant to
Section 6.1 or Section 8.12 and substantially in the form of Exhibit C.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP
toxicity”, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

“IBA” has the meaning assigned to such term in Section 1.4.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Increased Amount Date” has the meaning assigned to such term in Section 2.16.

“Incremental Commitments” has the meaning assigned to such term in Section 2.16.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person which would be included as a liability on the balance
sheet of such Person in accordance with GAAP in respect of any purchase
obligation (but excluding obligations to purchase real estate entered into in
the ordinary course of business), repurchase obligation, takeout commitment (but
excluding commitments to fund construction or purchase real estate upon
completion of construction in the ordinary course of business) or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivative Contract not entered into as a hedge against interest rate
risk in respect of existing Indebtedness (which shall be deemed to have an
amount equal to the Derivatives Termination Value thereof at such time but in no
event shall be less than zero); and (i) all Indebtedness of other Persons which
such Person has Guaranteed or is otherwise recourse to such Person (except for
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability and contingent
guarantees the conditions for which have not accrued) or (j) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by

 

17



--------------------------------------------------------------------------------

such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation; and (k) such Person’s
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person. Indebtedness of any Person shall include Indebtedness of any partnership
or joint venture in which such Person is a general partner or joint venturer to
the extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person’s Ownership Share of such Indebtedness or
the amount of the recourse portion of the Indebtedness, shall be included as
Indebtedness of such Person).

“Indemnifiable Amount” has the meaning given that term in Section 12.6.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Parent, the Borrower or any other Loan Party under any Loan Document and (b) to
the extent not otherwise described in the immediately preceding clause (a),
Other Taxes.

“Indemnitee” has the meaning given that term in Section 13.10(a).

“Information” has the meaning given that term in Section 13.9.

“Intellectual Property” has the meaning given that term in Section 7.1(s).

“Interest Expense” means, with respect to a Person and for any period, (a) all
paid, accrued or capitalized interest expense (including, without limitation,
capitalized interest expense (other than capitalized interest funded from a
construction loan interest reserve account held by another lender and not
included in the calculation of cash for balance sheet reporting purposes) and
interest expense attributable to Capitalized Lease Obligations) of such Person
and in any event shall include all letter of credit fees and all interest
expense with respect to any Indebtedness in respect of which such Person is
wholly or partially liable whether pursuant to any repayment, interest carry,
performance guarantee or otherwise, plus (b) to the extent not already included
in the foregoing clause (a), such Person’s Ownership Share of all paid, accrued
or capitalized interest expense for such period of Unconsolidated Affiliates of
such Person.

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, or, if approved by all applicable Lenders, twelve
months, as the Borrower may select in a Notice of Revolving Loans Borrowing, a
Notice of Continuation or a Notice of Conversion, as the case may be, except
that each Interest Period that commences on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (a) if any
Interest Period for a Class of Loans would otherwise end after the Termination
Date for such Class, such Interest Period shall end on such Termination Date,
and (b) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that

 

18



--------------------------------------------------------------------------------

results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that LIBO Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Issuing Bank” means JPMorgan in its capacity as an issuer of Letters of Credit
pursuant to Section 2.3.

“JPMorgan” means JPMorgan Chase Bank, N.A, and its successors and assigns.

“L/C Commitment Amount” has the meaning given to that term in Section 2.3(a).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time, plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Article 29(a) of the
Uniform Customs and Practice for Documentary Credits, International Chamber of
Commerce Publication No. 600 (or such later version thereof as may be in effect
at the applicable time) or Rule 3.13 or Rule 3.14 of the International Standby
Practices, International Chamber of Commerce Publication No. 590 (or such later
version thereof as may be in effect at the applicable time) or similar terms of
the Letter of Credit itself, or if compliant documents have been presented but
not yet honored, such Letter of Credit shall be deemed to be “outstanding” and
“undrawn” in the amount so remaining available to be paid, and the obligations
of the Borrower and each Revolving Lender shall remain in full force and effect
until the Issuing Bank and the Lenders shall have no further obligations to make
any payments or disbursements under any circumstances with respect to any Letter
of Credit.

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective permitted successors and permitted
assigns.

“Lender-Related Person” has the meaning given that term in Section 13.10(b).

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

19



--------------------------------------------------------------------------------

“Letter of Credit” has the meaning given that term in Section 2.3(a).

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Revolving Lenders, and under the sole dominion and control
of the Administrative Agent.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit. For purposes of this Agreement, a Revolving Lender
(other than the Lender then acting as Issuing Bank) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest
under Section 2.3 in the related Letter of Credit, and the Lender then acting as
the Issuing Bank shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in the related Letter of Credit after
giving effect to the acquisition by the Revolving Lenders (other than the Lender
then acting as the Issuing Bank) of their participation interests under such
Section.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“Liabilities” means any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.

“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the LIBO Screen Rate at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period; provided that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBO Rate shall be the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any LIBOR
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars) for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than zero,
then, with respect to a Revolving Loan, if at any time during such Interest
Period the aggregate outstanding principal amount of all LIBOR Loans and
Borrower’s other Indebtedness bearing interest at a rate based on the LIBO Rate
exceeds the total notional amount of all of Borrower’s Qualifying Swaps, then
such rate shall be deemed to be zero for purposes of this Agreement for the
portion of such Revolving Loan equal to the amount of such Revolving Loan
multiplied by the ratio of (i) the aggregate outstanding principal amount of all
LIBOR Loans and Borrower’s other Indebtedness bearing interest at a rate based
on the LIBO Rate minus the total notional amount of all of Borrower’s Qualifying
Swaps to (ii) the aggregate outstanding principal amount of all LIBOR Loans and
Borrower’s other Indebtedness bearing interest at a rate based on the LIBO Rate.

 

20



--------------------------------------------------------------------------------

“LIBOR Daily” when used in reference to any Loan or Borrowing, refers to whether
such Loan or Borrowing is bearing interest at a rate based on the LIBOR Daily
Floating Rate.

“LIBOR Daily Floating Rate” means, for any day, a fluctuating rate of interest
per annum, which can change on each Business Day, equal to the LIBO Rate or a
comparable or successor rate which rate is approved by the Administrative Agent
in its reasonable discretion (following consultation with the Borrower), as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time in its reasonable discretion) at or about
11:00 a.m., London time on such Business Day, for Dollar deposits with a term
equivalent to a one (1) month term beginning on that date; provided that if the
LIBOR Daily Floating Rate shall be less than zero, such rate shall be deemed to
be zero for purposes hereof.

“LIBOR Daily Loan” means any portion of a Revolving Loan (other than a Base Rate
Loan) bearing interest at a rate based on the LIBOR Daily Floating Rate.

“LIBOR Loan” means any portion of a Loan (other than a Base Rate Loan) bearing
interest at a rate based on the LIBO Rate.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any unauthorized filing or
precautionary filing not otherwise constituting or giving rise to a Lien,
including a financing statement filed (i) in respect of a lease not constituting
a Capitalized Lease Obligation pursuant to Section 9-505 (or a successor
provision) of the UCC or its equivalent as in effect in an applicable
jurisdiction or (ii) in connection with a sale or other disposition of accounts
or other assets not prohibited by this Agreement in a transaction not otherwise
constituting or giving rise to a Lien.

“Loan” means a Revolving Loan or any New Term Loan, and “Loans” means the
Revolving Loans and the New Term Loans (if any).

“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document, the Fee Letter and each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement.

“Loan Party” means each of the Borrower, the Parent and any other Guarantor.
Schedule 1.1 sets forth the Loan Parties in addition to the Borrower as of the
Agreement Date.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for

 

21



--------------------------------------------------------------------------------

common stock or other equivalent common Equity Interests), in the case of each
of clauses (a) through (c) each case on or prior to the latest Termination Date
for any Class of Loans.

“Material Acquisition” means any acquisition (whether by direct purchase, merger
or other transaction and whether in one or more related transactions) by the
Borrower or any Subsidiary in which the purchase price of the assets acquired
exceeds 10.0% of the Total Market Value of the Parent, the Borrower and its
other Subsidiaries determined under GAAP as of the last day of the most recently
ending fiscal quarter of the Borrower for which financial statements are
publicly available.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Parent and its Subsidiaries taken as a whole, (b) the ability
of the Parent, the Borrower or any other Loan Party, taken as a whole, to
perform their obligations under the Loan Documents, (c) the validity or
enforceability of any of this Agreement, the Guaranty or any other material Loan
Document or (d) the rights and remedies of the Lenders, the Issuing Bank and the
Administrative Agent under any of the Loan Documents.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

“Material Indebtedness” has the meaning given such term in Section 11.1(d).

“Maximum Increase Amount” has the meaning assigned to such term in Section 2.16.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or another Subsidiary is the holder and retains the rights
of collection of all payments thereunder.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) rents and other revenues received in the ordinary course
from such Property (including proceeds from rent loss or business interruption
insurance but excluding pre-paid rents and revenues and security deposits except
to the extent

 

22



--------------------------------------------------------------------------------

applied in satisfaction of tenants’ obligations for rent) minus (b) all expenses
paid (excluding interest but including an appropriate accrual for property taxes
and insurance) related to the ownership, operation or maintenance of such
Property, including but not limited to, property taxes, assessments and the
like, insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses minus
(c) the actual property management fee paid during such period with respect to
such Property.

“New Revolving Commitments” has the meaning assigned to such term in
Section 2.16.

“New Revolving Lender” has the meaning assigned to such term in Section 2.16.

“New Revolving Loan” has the meaning assigned to such term in Section 2.16.

“New Term Loan Commitments” has the meaning assigned to such term in
Section 2.16.

“New Term Loan” has the meaning assigned to such term in Section 2.16.

“New Term Loan Lender” has the meaning assigned to such term in Section 2.16.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 13.7 and (b) has been approved
by the Requisite Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Nonrecourse Indebtedness” means, with respect to a Person (a) Indebtedness in
respect of which recourse for payment (except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
nonrecourse liability) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness and (b) if such Person is
a Single Asset Entity, any Indebtedness of such Person. For the avoidance of
doubt, the parties confirm that Indebtedness of a Subsidiary that constitutes
Nonrecourse Indebtedness shall not be considered to be Nonrecourse Indebtedness
to the extent such Indebtedness is Guaranteed by the Parent or another
Subsidiary of the Parent that is not an Excluded Subsidiary (except for any
Guarantee of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to nonrecourse liability).

“Note” means a Revolving Note, and “Notes” means the Revolving Notes.

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9 evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

23



--------------------------------------------------------------------------------

“Notice of Revolving Loans Borrowing” means a notice in the form of Exhibit H to
be delivered to the Administrative Agent pursuant to Section 2.1(b) evidencing
the Borrower’s request for the borrowing of Revolving Loans.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all Letter of Credit Liabilities; and (c) all
other indebtedness, liabilities, obligations, covenants and duties of the
Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) net rentable square footage of such Property
actually occupied by non-Affiliate tenants paying rent at rates not materially
less than rates generally prevailing at the time the applicable lease was
entered into, pursuant to binding leases as to which no monetary default has
occurred and has continued unremedied for 30 or more days to (b) the aggregate
net rentable square footage of such Property. For purposes of this definition, a
tenant shall be deemed to actually occupy a Property notwithstanding a temporary
cessation of operations for renovations, repairs or other temporary reason.

“Off-Balance Sheet Obligation” means liabilities and obligations of the Parent,
the Borrower or any Subsidiary in respect of “off-balance sheet arrangements”
(as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the
Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Parent’s report on Form 10 Q or Form 10 K (or their
equivalents) which the Parent is required to file with the SEC.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with

 

24



--------------------------------------------------------------------------------

respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 5.6).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.

“Participant” has the meaning given that term in Section 13.6(d).

“Participant Register” has the meaning given that term in Section 13.6(d).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or property owner
association of similar entity or (ii) the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which, in the case of clauses
(a)(i) and (a)(ii), are not at the time required to be paid or discharged under
Section 8.6; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of covenants, conditions,
easements, zoning restrictions, rights of way, encroachments, variations, rights
or restrictions on use, and similar encumbrances (and, with respect to leasehold
interests (other than leasehold interests in Eligible Properties), mortgages,
obligations, liens and other encumbrances incurred, created, assumed or
permitted to exist and arising by, through or under or asserted by a landlord or
owner of leased property, with or without the consent of the lessee) on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or impair the intended use thereof in any material
respects and such title defects which may constitute Liens and are expressly
permitted to exist with respect to an Eligible Property in accordance with
clause (h) of the definition thereof; (d) leases, subleases or non-exclusive
licenses granted to others not materially interfering with the ordinary conduct
of business of such Person and otherwise permitted by the terms hereof;
(e) Liens in favor of the Administrative Agent for its benefit and the benefit
of the Issuing

 

25



--------------------------------------------------------------------------------

Bank and the Lenders; (f) Liens securing judgments not constituting an Event of
Default under Section 11.1(h); (g) Liens on assets to secure the performance of
bids, trade contracts, leases, contracts (other than for the repayment of
borrowed money), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business; (h) Liens arising solely by virtue of any statutory or
common law provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries; (i) licenses and sublicenses of
Intellectual Property granted in the ordinary course of business and not
interfering in any material respect with the business of such Person; (j) Liens
on insurance policies and proceeds thereof incurred in the ordinary course of
business to secure premiums thereunder; and (k) other Liens on assets of the
Loan Parties to the extent not otherwise included in paragraphs (a) through (j)
of this definition securing Indebtedness or other obligations in an aggregate
amount not to exceed $2,500,000 at any time outstanding.

“Permitted Negative Pledge” means a Negative Pledge contained in any agreement
that evidences Indebtedness that is not Secured Indebtedness which contains
restrictions on encumbering assets that are substantially similar to, or no more
restrictive than, those restrictions contained in the Loan Documents.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means, in respect of any principal of any Class of Loans,
the rate otherwise applicable to such Class of Loans plus an additional two
percent (2.0%) per annum, with respect to fees payable under Section 3.5(d), the
rate otherwise applicable plus an additional two percent (2.0%) per annum, and
with respect to any other Obligation, a rate per annum equal to the Base Rate as
in effect from time to time plus the Applicable Margin for Revolving Loans that
are Base Rate Loans plus two percent (2.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity issued by the
Borrower or a Subsidiary. Preferred Dividends shall not include dividends or
distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Borrower or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity, other than
scheduled redemptions not constituting balloon, bullet or similar redemptions in
full.

“Preferred Equity” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest

 

26



--------------------------------------------------------------------------------

Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Principal Office” means the office of the Administrative Agent located at 10
South Dearborn, Floor L2S, Chicago, IL 60603-2300, or any other subsequent
office that the Administrative Agent shall have specified as the Principal
Office by written notice to the Borrower and the Lenders.

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) (i) the aggregate amount of such Lender’s Commitments plus (ii) the
aggregate amount of such Lender’s outstanding New Term Loans (if any) to (b)(i)
the aggregate amount of the Commitments of all Lenders plus (ii) the aggregate
principal amount of all outstanding New Term Loans (if any); provided, however,
that if at the time of determination the Revolving Commitments have terminated
or been reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of the unpaid principal amount of all
outstanding Loans, and Letter of Credit Liabilities owing to such Lender as of
such date to (B) the sum of the aggregate unpaid principal amount of all
outstanding Loans and Letter of Credit Liabilities of all Lenders as of such
date. If at the time of determination the Commitments have terminated and there
are no outstanding Loans or Letter of Credit Liabilities, then the Pro Rata
Shares of the Lenders shall be determined as of the most recent date on which
any Loans and/or Letters of Credit Liabilities were outstanding. For purpose of
this definition, a Revolving Lender shall be deemed to hold a Letter of Credit
Liability to the extent such Revolving Lender has acquired a participation
therein under the terms of this Agreement and has not failed to perform its
obligations in respect of such participation.

“Proceeding” means any claim, litigation, investigation, action, suit,
arbitration or administrative, judicial or regulatory action or proceeding in
any jurisdiction.

“Property” means a parcel (or group of related parcels) of real property owned
or leased by the Borrower, any Subsidiary or any Unconsolidated Affiliate.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 13.22.

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Qualifying Swap” means any interest rate swap transaction that (i) trades
floating rate interest for fixed rate interest, (ii) was entered into as a hedge
against fluctuations in interest rates in respect of Borrower’s Indebtedness
that bears interest at a rate based on the LIBO Rate, and (iii) the parties to
such interest rate swap transaction have not elected the “Zero Interest Rate
Method” in the International Swaps and Derivatives Association master agreement
governing such interest rate swap transaction.

“Rating Agency” means S&P, Moody’s or Fitch.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

27



--------------------------------------------------------------------------------

“Register” has the meaning given that term in Section 13.6(c).

“Regulatory Change” means the occurrence after the date of this Agreement of (a)
the adoption of or taking effect of any Applicable Law, (b) any change in any
Applicable Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or monetary authority charged
with the interpretation or administration thereof or (c) compliance by any
Lender (or, for purposes of Section 5.1(a), by any lending office of such Lender
or by such Lender’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith or in the implementation thereof
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to be a “Regulatory Change,” regardless of the date enacted, adopted, issued or
implemented.

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Requisite Lenders” means, as of any date, (a) Lenders having at least 50.1% of
the aggregate amount of the Revolving Commitments of all Lenders, or (b) if the
Revolving Commitments have been terminated or reduced to zero, Lenders holding
at least 50.1% of the principal amount of the aggregate outstanding Loans and
Letter of Credit Liabilities; provided that (i) in determining such percentage
at any given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Requisite Lenders” shall in no
event mean less than two Lenders. For purposes of this definition, a Lender
shall be deemed to hold a Letter of Credit Liability to the extent such Lender
has acquired a participation therein under the terms of this Agreement and has
not failed to perform its obligations in respect of such participation.

“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a) the aggregate square footage of all completed
space of such Property times (b) $0.10 times (c) the number of days in such
period divided by (d) 365. If the term Reserve for Replacements is used without
reference to any specific Property, then it shall be determined on an aggregate
basis with respect to all Properties and the applicable Ownership Shares of all
real property of all Unconsolidated Affiliates.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

28



--------------------------------------------------------------------------------

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, and the chief financial officer of the
Parent, the Borrower or such Subsidiary.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
of their respective Subsidiaries now or hereafter outstanding, except a dividend
or other distribution payable solely in Equity Interests of that class of Equity
Interests to the holders of that class; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interests of the
Parent, the Borrower or any of their respective Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Parent, the Borrower or any of their respective Subsidiaries
now or hereafter outstanding.

“Revolving Commitment” means, as to each Revolving Lender, such Revolving
Lender’s obligation to make Revolving Loans pursuant to Section 2.1 and to issue
(in the case of the Issuing Bank) and to participate (in the case of the other
Revolving Lenders) in Letters of Credit pursuant to Section 2.3(i), in an amount
up to, but not exceeding the amount set forth for such Revolving Lender on
Schedule I as such Lender’s “Revolving Commitment Amount” or as set forth in any
applicable Assignment and Assumption, or agreement executed by a Person becoming
a Revolving Lender in accordance with Section 2.16, as the same may be reduced
from time to time pursuant to Section 2.12 or increased or reduced as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 13.6 or increased as appropriate to reflect any increase
effected in accordance with Section 2.16.

“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Revolving Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Lender with a Revolving
Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities at such
time.

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have been terminated or reduced to zero, holding any
Revolving Loans or Letter of Credit Liabilities.

“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1(a).

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit F- 1, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment.

“Revolving Termination Date” means                , 2023, or such later date to
which the Revolving Termination Date may be extended pursuant to Section 2.13.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

 

29



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b), (d) an agency of the
government of a Sanctioned Country, or (e) any Person otherwise the subject of
any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Borrower, shall include (without duplication) the Borrower’s
Ownership Share of the Secured Indebtedness of any of its Unconsolidated
Affiliates.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Senior Notes Agreement” mean the Note and Guaranty Agreement dated as of
March 16, 2017 with respect to those certain 4.84% Guaranteed Senior Notes due
April 18, 2027 issued by the Borrower.

“Single Asset Entity” means a Subsidiary that (a) only owns a single Property or
group of related Properties; (b) is engaged only in the business of owning,
developing and/or leasing such Property or Properties; and (c) receives
substantially all of its gross revenues from such Property or Properties.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Solvent” means, when used with respect to any Person (or group of Persons),
that (a) the fair value and the fair salable value of its (or their) assets
(excluding any Indebtedness due from any Affiliate of such Person) are each in
excess of the fair valuation of its (or their) total liabilities (including all
contingent liabilities computed at the amount which, in light of all facts and
circumstances existing at such time, represents the amount that could reasonably
be expected to become an actual and matured liability); (b) such Person is (or
group of Persons are) able to pay its (or their) debts or other obligations in
the ordinary course as they mature; and (c) such Person (or group of Persons)
has capital not unreasonably small to carry on its (or their) business and all
business in which it proposes (or they propose) to be engaged.

 

30



--------------------------------------------------------------------------------

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

“Super-Majority Lenders” means, as of any date, (a) Lenders having at least 66
2/3% of the aggregate amount of the Commitments of all Lenders, or (b) if the
Revolving Commitments have been terminated or reduced to zero, Lenders holding
at least 66 2/3% of the principal amount of the aggregate outstanding Loans and
Letter of Credit Liabilities; provided that in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded. For purposes of this definition, a Lender shall be deemed to hold a
Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

“Supported QFC” has the meaning assigned to it in Section 13.22.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Tenant Lease” means any lease entered into by the Borrower, any Loan Party or
any Subsidiary with respect to any portion of a Property.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Termination Date” means, with respect to the Revolving Loans and the Revolving
Commitments, the Revolving Termination Date.

“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Borrower, a Subsidiary or an Unconsolidated
Affiliate with respect to such Property to achieve an Occupancy Rate of 100%,
including without limitation, all amounts budgeted with respect to all of the
following: (a) acquisition of land and any related improvements; (b) a
reasonable and appropriate reserve for construction interest; (c) a reasonable
and appropriate operating deficit reserve; (d) tenant improvements; (e) leasing
commissions and (f) other hard and soft costs associated with the development or
redevelopment of such Property. With respect to any Property to be developed in
more than one phase, the Total Budgeted Cost shall exclude budgeted costs (other
than costs relating to acquisition of land and related improvements) to the
extent relating to any phase for which (i) construction has not yet commenced
and (ii) a binding construction contract has not been entered into by the
Borrower, any other Subsidiary or any Unconsolidated Affiliate, as the case may
be.

“Total Market Value” means, at a given time, the sum (without duplication) of
all of the following of the Parent and its Subsidiaries determined on a
consolidated basis: (a) in the case of Properties owned or

 

31



--------------------------------------------------------------------------------

leased by the Borrower or its Subsidiaries for the entire period of four
consecutive fiscal quarters most recently ended, the Net Operating Income for
such Property for the entire period of four consecutive fiscal quarters most
recently ended, divided by the Capitalization Rate; (b) in the case of
Properties acquired during the period of four consecutive fiscal quarters most
recently ended, the purchase price paid by the Parent, the Borrower or any of
their respective Subsidiaries for such Property exclusive of (i) closing and
other transaction costs and (ii) any amounts paid by the Parent, the Borrower or
such Subsidiary as a purchase price adjustment, to be held in escrow, to be
retained as a contingency reserve, or other similar amounts; (c) the GAAP book
value of all Mortgage Receivables, Development Property and unimproved real
estate; (d) unrestricted cash, Cash Equivalents and Unrestricted 1031 Cash which
would be included on the Parent’s consolidated balance sheet as of such date and
(e) the GAAP book value of all other tangible assets of the Parent and its
Subsidiaries; provided that, to the extent the amount of Total Market Value
attributable to this clause (e) would exceed 5% of Total Market Value, such
excess shall be excluded. The Parent’s Ownership Share of assets held by
Unconsolidated Affiliates will be included in Total Market Value calculations
consistent with the above described treatment for assets owned by the Parent and
its Subsidiaries. For purposes of determining Total Market Value, Net Operating
Income from Properties disposed of by the Parent, the Borrower or any of their
respective Subsidiaries during the immediately preceding period of four
consecutive fiscal quarters of the Parent shall be excluded to the extent
included in clause (a) above. For purposes of determining Total Market Value, to
the extent the amount of Total Market Value attributable to (x) common stock,
Preferred Equity and other Equity Interests in Persons (other than Wholly Owned
Subsidiaries) would exceed 10.0% of Total Market Value, such excess shall be
excluded, (y) Mortgage Receivables would exceed 10.0% of Total Market Value,
such excess shall be excluded and (z) the aggregate value of Total Budgeted
Costs for Development Properties, Mortgage Receivables, common stock, Preferred
Equity and other Equity Interests in Persons (other than Wholly Owned
Subsidiaries) and unimproved real estate (which shall not include any
Development Property) would exceed 25.0% of Total Market Value, such excess
shall be excluded.

“Total Outstanding Indebtedness” means, as of a given date, the aggregate
principal amount of all Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis.

“Total Revolving Credit Exposure” means, at any time, the sum of (a) the
outstanding principal amount of the Revolving Loans at such time and (b) the
total LC Exposure at such time.

“Total Unencumbered Eligible Property Value” means, with respect to Eligible
Properties as of any measurement date, the sum (without duplication) of the
following: (a) with respect to Eligible Properties which have been owned as of
the measurement date for not less than four full consecutive calendar quarters,
an amount equal to (i)(x) Net Operating Income for all such Eligible Properties
for the immediately preceding four consecutive calendar quarters as of the
measurement date minus (y) Reserves for Replacements for such Eligible
Properties to the extent any Tenant Lease thereof is not a Triple Net Lease
divided by (ii) the Capitalization Rate; plus (b) with respect to Eligible
Properties which have been owned for less than four full consecutive calendar
quarters as of the measurement date, an amount equal to the purchase price paid
by the Borrower or any of its Subsidiaries for such Property exclusive of
(i) closing and other transaction costs and (ii) any amounts paid by the
Borrower or such Subsidiary as a purchase price adjustment, to be held in
escrow, to be retained as a contingency reserve, or other similar amounts.

“Total Unsecured Indebtedness” means, as of a given date, the aggregate
principal amount of all Indebtedness of the Parent and its Subsidiaries that is
not Secured Indebtedness, determined on a consolidated basis; provided, however,
that any Indebtedness that is secured only by a pledge of Equity Interests shall
be deemed to be Indebtedness that is not Secured Indebtedness for purposes of
calculating Total Unsecured Indebtedness.

“Trading with the Enemy Act” has the meaning given that term in Section 7.1(aa).

 

 

32



--------------------------------------------------------------------------------

“Triple Net Lease” means a lease by a tenant of a Property under which the
tenant is financially responsible for real estate taxes and assessments, repairs
and maintenance (except for major roof and structural repairs and other
customary exclusions for Triple Net Leases), insurance premiums, and other
expenses relating to the operation of such Property.

“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan, a LIBOR Daily Loan or a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Net Operating Income” means Net Operating Income for all Eligible
Properties.

“Unrestricted 1031 Cash” means the aggregate amount of cash of the Parent, the
Borrower and each Subsidiary that is held in escrow in connection with the
completion of “like-kind” exchanges being effected in accordance with
Section 1031 of the Internal Revenue Code.

“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense of such Person for such period attributable to Total
Unsecured Indebtedness of such Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Special Resolution Regime” has the meaning assigned to such term in
Section 13.22.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10(g)(ii)(B)(III).

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

33



--------------------------------------------------------------------------------

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail- In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.2.    General; References to Eastern Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect from time to
time; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders, the Parent and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the
appropriate Lenders pursuant to Section 13.6); provided further that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Parent shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding the preceding sentence, the calculation of liabilities in
accordance with GAAP shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. To the extent that GAAP requires any fair
value calculations or adjustments with respect to any swap or derivative
transactions, the Borrower shall comply with such requirements. References in
this Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to
sections, articles, exhibits and schedules herein and hereto unless otherwise
indicated. References in this Agreement to any document, instrument or agreement
(a) shall include all exhibits, schedules and other attachments thereto,
(b) except as expressly provided otherwise in any Loan Document, shall include
all documents, instruments or agreements issued or executed in replacement
thereof, to the extent not prohibited hereby and (c) shall mean such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
supplemented, restated or otherwise modified from time to time to the extent not
otherwise stated herein or prohibited hereby and in effect at any given time.
Except as expressly provided otherwise in any Loan Document, any reference to
any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified, extended, restated, replaced or supplemented from time to
time. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The word “will” shall be construed
to have the same meaning and effect as the word “shall”. The word “or” has the
inclusive meaning represented by the phrase “and/or”. Wherever from the context

 

34



--------------------------------------------------------------------------------

it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Parent. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Eastern time, daylight or standard, as applicable.

Section 1.3.     Financial Attributes of Non-Wholly Owned Subsidiaries.

When determining compliance by the Parent with any financial covenant contained
in any of the Loan Documents (a) only the Ownership Share of the Parent or the
Borrower, as applicable, of the financial attributes of a Subsidiary that is not
a Wholly Owned Subsidiary shall be included and (b) the Parent’s Ownership Share
of the Borrower shall be deemed to be 100.0%.

Section 1.4.     Interest Rates; LIBOR Notification.

The interest rate on LIBOR Loans and LIBOR Daily Loans is determined by
reference to the LIBO Rate, which is derived from the London interbank offered
rate.    The London interbank offered rate is intended to represent the rate at
which contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on LIBOR Loans and LIBOR Daily Loans.
In light of this eventuality, public and private sector industry initiatives are
currently underway to identify new or alternative reference rates to be used in
place of the London interbank offered rate. Upon the occurrence of a Benchmark
Transition Event or an Early Opt-In Election, Section 5.2 provides a mechanism
for determining an alternative rate of interest. The Administrative Agent will
promptly notify the Borrower and the Lenders, pursuant to Section 5.2, of any
change to the reference rate upon which the interest rate on LIBOR Loans and
LIBOR Daily Loans is based. However, the Administrative Agent and the Lenders do
not warrant or accept any responsibility for, and shall not have any liability
with respect to, the administration, submission or any other matter related to
the London interbank offered rate or other rates in the definition of “LIBO
Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to
Section 5.2(b), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 5.2(c)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

Section 1.5.     Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the amount of such Letter of Credit available to be drawn
at such time; provided that with respect to any Letter of Credit that, by its
terms or the terms of any letter of credit agreement related thereto, provides
for one or more automatic increases in the available amount thereof, the amount
of such Letter of Credit shall be deemed to be the maximum amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
amount is available to be drawn at such time.

 

35



--------------------------------------------------------------------------------

Section 1.6.    Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its Equity Interests at such time.

ARTICLE II. CREDIT FACILITY

Section 2.1.    Revolving Loans.

(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including without limitation, Section 2.15, each Revolving
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
during the period from and including the Effective Date to but excluding the
Revolving Termination Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding such Revolving Lenders’ Revolving
Commitment. Each borrowing of Revolving Loans that are to be Base Rate Loans or
LIBOR Daily Loans shall be in an aggregate minimum amount of $500,000 and
integral multiples of $100,000. Each borrowing of Revolving Loans that are to be
LIBOR Loans shall be in an aggregate minimum amount of $2,000,000 and integral
multiples of $100,000 in excess of that amount. Notwithstanding the immediately
preceding two sentences but subject to Section 2.15, a borrowing of Revolving
Loans may be in the aggregate amount of the unused Revolving Commitments. Within
the foregoing limits and subject to the terms and conditions of this Agreement,
the Borrower may borrow, repay and reborrow Revolving Loans.

(b)    Requests for Revolving Loans. Not later than 11:00 a.m. Eastern time at
least 1 Business Day prior to a borrowing of Revolving Loans that are to be Base
Rate Loans, not later than 11:00 a.m. Eastern time on the Business Day of a
borrowing of Revolving Loans that are to be LIBOR Daily Loans, and not later
than 11:00 a.m. Eastern time at least 3 Business Days prior to a borrowing of
Revolving Loans that are to be LIBOR Loans, the Borrower shall deliver to the
Administrative Agent a Notice of Revolving Loans Borrowing. Each Notice of
Revolving Loans Borrowing shall specify the aggregate principal amount of the
Revolving Loans to be borrowed, the date such Revolving Loans are to be borrowed
(which must be a Business Day), the Type of the requested Revolving Loans, and
if such Revolving Loans are to be LIBOR Loans, the initial Interest Period for
such Revolving Loans. If no election as to the Type of Borrowing is specified,
then the requested Borrowing shall be a Base Rate Loan Borrowing. If no Interest
Period is specified with respect to any LIBOR Loan Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Each Notice of Revolving Loans Borrowing shall be irrevocable once given and
binding on the Borrower. Upon receipt of a Notice of Revolving Loans Borrowing
the Administrative Agent shall promptly notify each Lender

(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Revolving Loans Borrowing under the immediately preceding subsection (b), the
Administrative Agent shall notify each Revolving Lender of the proposed
borrowing. Each Revolving Lender shall deposit an amount equal to the Revolving
Loan to be made by such Revolving Lender to the Borrower with the Administrative
Agent at the Principal Office, in immediately available funds not later than
11:00 a.m. Eastern time (or 2:00 p.m. Eastern time in the case of a LIBOR Daily
Borrowing requested on such day) on the date of such proposed Revolving Loans.
Subject to fulfillment of all applicable conditions set forth herein, the
Administrative Agent shall promptly make available to the Borrower in the
account specified in the Notice of Revolving

 

36



--------------------------------------------------------------------------------

Loans Borrowing on the date of the requested borrowing of Revolving Loans, the
proceeds of such amounts so received by the Administrative Agent on such date.

(d)    Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Revolving
Lender will not make available to the Administrative Agent a Revolving Loan to
be made by such Revolving Lender in connection with any borrowing, the
Administrative Agent may assume that such Revolving Lender will make the
proceeds of such Revolving Loan available to the Administrative Agent in
accordance with this Section, and the Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Loan to be provided by such Revolving Lender. In
such event, if such Revolving Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Revolving
Lender and the Borrower severally agree to pay to the Administrative Agent on
demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Revolving Lender, the greater of
the NYFRB Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Revolving
Loans that are Base Rate Loans. If the Borrower and such Revolving Lender shall
pay the amount of such interest to the Administrative Agent for the same or
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Revolving Lender pays to the Administrative Agent the amount of such
Revolving Loan, the amount so paid shall constitute such Revolving Lender’s
Revolving Loan included in the borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Revolving Lender
that shall have failed to make available the proceeds of a Revolving Loan to be
made by such Revolving Lender (including, if applicable, treatment of such
Lender as a Defaulting Lender in accordance with the terms of this Agreement).

Section 2.2.    [Reserved]

Section 2.3.    Letters of Credit

(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15, the Issuing Bank, on behalf of the
Revolving Lenders, agrees to issue for the account of the Borrower during the
period from and including the Effective Date to, but excluding, the date 30 days
prior to the Revolving Termination Date, one or more standby letters of credit
(each a “Letter of Credit”) up to a maximum aggregate Stated Amount at any one
time outstanding not to exceed $20,000,000 as such amount may be reduced from
time to time in accordance with the terms hereof (the “L/C Commitment Amount”).

(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the date that is 30 days prior to the Revolving
Termination Date, or (ii) any Letter of Credit have an initial duration in
excess of one year; provided, however, a Letter of Credit may contain a
provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from the Issuing Bank but in no event shall
any such provision permit the extension of the expiration date of such Letter of
Credit beyond the date that is 30 days prior to the Revolving Termination Date.
The initial Stated Amount of each Letter of Credit shall be at least $500,000
(or such lesser amount as may be acceptable to the Issuing Bank, the
Administrative Agent and the Borrower).

 

37



--------------------------------------------------------------------------------

(c)     Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice at least 5 Business
Days prior to the requested date of issuance of a Letter of Credit, such notice
to describe in reasonable detail the proposed terms of such Letter of Credit and
the nature of the transactions or obligations proposed to be supported by such
Letter of Credit, and in any event shall set forth with respect to such Letter
of Credit the proposed (i) initial Stated Amount, (ii) beneficiary, and
(iii) expiration date. The Borrower shall also execute and deliver such
customary applications and agreements for standby letters of credit, and other
forms as requested from time to time by the Issuing Bank. Provided the Borrower
has given the notice prescribed by the first sentence of this subsection and
delivered such applications and agreements referred to in the preceding
sentence, subject to the other terms and conditions of this Agreement, including
the satisfaction of any applicable conditions precedent set forth in
Section 6.2, the Issuing Bank shall issue the requested Letter of Credit on the
requested date of issuance for the benefit of the stipulated beneficiary but in
no event prior to the date 5 Business Days following the date after which the
Issuing Bank has received all of the items required to be delivered to it under
this subsection. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires. Upon
the written request of the Borrower, the Issuing Bank shall deliver to the
Borrower a copy of each issued Letter of Credit within a reasonable time after
the date of issuance thereof. To the extent any term of a Letter of Credit
Document is inconsistent with a term of any Loan Document, the term of such Loan
Document shall control. A Letter of Credit shall be issued, amended or extended
only if (and upon issuance, amendment or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment or extension (i) (x) the aggregate undrawn amount of
all outstanding Letters of Credit issued by the Issuing Bank at such time plus
(y) the aggregate amount of all LC Disbursements made by the Issuing Bank that
have not yet been reimbursed by or on behalf of the Borrower at such time shall
not exceed the L/C Commitment Amount, (ii) the LC Exposure shall not exceed the
total L/C Commitment Amount, (iii) no Revolving Lender’s LC Exposure shall
exceed its Revolving Commitment and (iv) the Total Revolving Credit Exposure
shall not exceed the total Revolving Commitment. The Borrower may, at any time
and from time to time, reduce the L/C Commitment Amount with the consent of the
Issuing Bank; provided that the Borrower shall not reduce the L/C Commitment
Amount if, after giving effect of such reduction, the conditions set forth in
clauses (i) through (iv) above shall not be satisfied. The Issuing Bank shall
not at any time be obligated to issue any Letter of Credit if such issuance
would conflict with, or cause the Issuing Bank or any Revolving Lender to exceed
any limits imposed by, any Applicable Law. Further, the Issuing Bank shall not
be under any obligation to issue any Letter of Credit if (x) any order, judgment
or decree of any Governmental Authority or arbitrator shall by its terms purport
to enjoin or restrain the Issuing Bank from issuing such Letter of Credit, or
any law applicable to the Issuing Bank shall prohibit, or require that the
Issuing Bank refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the Issuing Bank with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such Issuing Bank is not otherwise compensated hereunder) not in
effect on the Effective Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense that was not applicable on the Effective Date
and the such Issuing Bank in good faith deems material to it; or (y) the
issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank applicable to letters of credit generally.

(d)    Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit at or prior to the date on which

 

38



--------------------------------------------------------------------------------

payment is to be made by the Issuing Bank to the beneficiary thereunder, without
presentment, demand, protest or other formalities of any kind. Upon receipt by
the Issuing Bank of any payment in respect of any Reimbursement Obligation, the
Issuing Bank shall promptly pay to each Revolving Lender that has acquired a
participation therein under the second sentence of the immediately following
subsection (i) such Lender’s Revolving Commitment Percentage of such payment. If
the Issuing Bank shall make any LC Disbursement, then, unless the Borrower shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
reimbursement is due and payable at the rate per annum then applicable to Base
Rate Loans and such interest shall be due and payable on the date when such
reimbursement is payable. Interest accrued pursuant to this paragraph shall be
for the account of the Issuing Bank, except that interest accrued on and after
the date of payment by any Revolving Lender to reimburse the Issuing Bank for
such LC Disbursement shall be for the account of such Revolving Lender to the
extent of such payment.

(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower fails to reimburse
the Issuing Bank for a demand for payment under a Letter of Credit by the date
of such payment, the failure of which the Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in Article
VI. would permit the making of Revolving Loans, the Borrower shall be deemed to
have requested a borrowing of Revolving Loans (which shall be Base Rate Loans)
in an amount equal to the unpaid Reimbursement Obligation and the Administrative
Agent shall give each Revolving Lender prompt notice of the amount of the
Revolving Loan to be made available to the Administrative Agent not later than
12:00 noon Eastern time and (ii) if such conditions would not permit the making
of Revolving Loans, the provisions of subsection (j) of this Section shall
apply. The limitations set forth in the second sentence of Section 2.1(a) shall
not apply to any borrowing of Base Rate Loans under this subsection.

(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by the Issuing Bank of any Letter of Credit and until such Letter of Credit
shall have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized for all purposes of this Agreement in an
amount equal to the product of (i) such Lender’s Revolving Commitment Percentage
and (ii) (A) the Stated Amount of such Letter of Credit plus (B) any related
Reimbursement Obligations then outstanding.

(g)    Issuing Bank’s Duties Regarding Letters of Credit;
Unconditional    Nature of Reimbursement Obligations. In examining documents
presented in connection with drawings under Letters of Credit and making
payments under such Letters of Credit against such documents, the Issuing Bank
shall only be required to use the same standard of care as it uses in connection
with examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit. The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, none
of the Issuing Bank, Administrative Agent or any of the Lenders shall be
responsible for, and the Borrower’s obligations in respect of Letters of Credit
shall not be affected in any manner by, (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or

 

39



--------------------------------------------------------------------------------

proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, Administrative Agent or the Lenders. None of the
above shall affect, impair or prevent the vesting of any of the Issuing Bank’s
or Administrative Agent’s rights or powers hereunder. Any action taken or
omitted to be taken by the Issuing Bank under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Issuing Bank any
liability to the Borrower, the Administrative Agent or any Lender. In this
connection, the obligation of the Borrower to reimburse the Issuing Bank for any
drawing made under any Letter of Credit, and to repay any Revolving Loan made
pursuant to the second sentence of the immediately preceding subsection (e),
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and any other applicable Letter of
Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against the
Issuing Bank, the Administrative Agent or any Lender, any beneficiary of a
Letter of Credit or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, the Issuing Bank, the Administrative Agent, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit or of the proceeds of any drawing under
such Letter of Credit; (G) payment by the Issuing Bank under any Letter of
Credit against presentation of a draft or certificate which does not strictly
comply with the terms of such Letter of Credit; and (H) any other act, omission
to act, delay or circumstance whatsoever that might, but for the provisions of
this Section, constitute a legal or equitable defense to or discharge of the
Borrower’s Reimbursement Obligations. Notwithstanding anything to the contrary
contained in this Section or Section 13.10, but not in limitation of the
Borrower’s unconditional obligation to reimburse the Issuing Bank for any
drawing made under a Letter of Credit as provided in this Section and to repay
any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, the Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, the Issuing Bank or such Lender arising
solely out of the gross negligence or willful misconduct of the Administrative
Agent, the Issuing Bank or such Lender in respect of a Letter of Credit as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Except as otherwise provided in this Section, nothing in this Section
shall affect any rights the Borrower may have with respect to the gross
negligence or willful misconduct of the Administrative Agent, the Issuing Bank
or any Lender with respect to any Letter of Credit.

(h)    Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or

 

40



--------------------------------------------------------------------------------

(ii) the Administrative Agent and the Revolving Lenders, if any, required by
Section 13.7 shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5(d).

(i)    Revolving Lenders’ Participation in Letters of Credit. Immediately upon
the issuance by the Issuing Bank of any Letter of Credit each Revolving Lender
shall be deemed to have absolutely, irrevocably and unconditionally purchased
and received from the Issuing Bank an undivided interest and participation to
the extent of such Lender’s Revolving Commitment Percentage of the liability of
the Issuing Bank with respect to such Letter of Credit and each Revolving Lender
thereby shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and shall be unconditionally obligated to the Issuing
Bank to pay and discharge when due, such Lender’s Revolving Commitment
Percentage of the Issuing Bank’s liability under such Letter of Credit. In
addition, upon the making of each payment by a Revolving Lender to the
Administrative Agent for the account of the Issuing Bank in respect of any
Letter of Credit pursuant to the immediately following subsection (j), such
Lender shall, automatically and without any further action on the part of the
Issuing Bank, Administrative Agent or such Lender, acquire (i) a participation
in an amount equal to such payment in the Reimbursement Obligation owing to the
Issuing Bank by the Borrower in respect of such Letter of Credit and (ii) a
participation in a percentage equal to such Lender’s Revolving Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of such Reimbursement Obligation (other than the Fees payable to the Issuing
Bank pursuant to the second and the last sentences of Section 3.5(d)).

(j)    Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
on demand in immediately available funds in Dollars the amount of such Lender’s
Revolving Commitment Percentage of each drawing paid by the Issuing Bank under
each Letter of Credit to the extent such amount is not reimbursed by the
Borrower pursuant to the immediately preceding subsection (d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Revolving Lender shall be required to fund, whether as a
Revolving Loan or as a participation, shall not exceed such Lender’s Revolving
Commitment Percentage of such drawing except as otherwise provided in
Section 3.9(d). If the notice referenced in the second sentence of
Section 2.3(e) is received by a Revolving Lender not later than 11:00 a.m.
Eastern time, then such Revolving Lender shall make such payment available to
the Administrative Agent not later than 2:00 p.m. Eastern time on the date of
demand therefor; otherwise, such payment shall be made available to the
Administrative Agent not later than 1:00 p.m. Eastern time on the next
succeeding Business Day. Each Revolving Lender’s obligation to make such
payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the Issuing
Bank, shall be absolute, irrevocable and unconditional and shall not be affected
in any way by any circumstance whatsoever, including without limitation, (i) the
failure of any other Revolving Lender to make its payment under this subsection,
(ii) the financial condition of the Borrower or any other Loan Party, (iii) the
existence of any Default or Event of Default, including any Event of Default
described in Section 11.1(e) or (f), or (iv) the termination of the Revolving
Commitments. Each such payment to the Administrative Agent for the account of
the Issuing Bank shall be made without any offset, abatement, withholding or
deduction whatsoever.

(k)    Information to Lenders. Promptly following any change in Letters of
Credit outstanding, the Issuing Bank shall deliver to the Administrative Agent,
who shall promptly deliver the same to each Revolving Lender and the Borrower, a
notice describing the aggregate amount of all Letters of Credit outstanding at
such time. Upon the request of any Revolving Lender from time to time, the
Issuing Bank shall deliver any other information reasonably requested by such
Revolving Lender with respect to each Letter of Credit then outstanding. Other
than as set forth in this subsection, the Issuing Bank shall have no duty to
notify the Lenders regarding the issuance or other matters regarding Letters of
Credit issued

 

41



--------------------------------------------------------------------------------

hereunder. The failure of the Issuing Bank to perform its requirements under
this subsection shall not relieve any Revolving Lender from its obligations
under the immediately preceding subsection (j).

(l)     Replacement and Resignation of the Issuing Bank. (i) The Issuing Bank
may be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Revolving Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 3.5(d). From and after the effective
date of any such replacement, (x) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (y) references herein to the
term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of the Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of the Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit or extend or otherwise
amend any existing Letter of Credit.

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as the Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Revolving
Lenders, in which case, such resigning Issuing Bank shall be replaced in
accordance with Section 2.3(l)(i) above.

(m)     Letters of Credit Issued for Account of Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder supports any obligations
of, or is for the account of, a Subsidiary, or states that a Subsidiary is the
“account party,” “applicant,” “customer,” “instructing party,” or the like of or
for such Letter of Credit, and without derogating from any rights of the Issuing
Bank (whether arising by contract, at law, in equity or otherwise) against such
Subsidiary in respect of such Letter of Credit, the Borrower (i) shall
reimburse, indemnify and compensate the Issuing Bank hereunder for such Letter
of Credit (including to reimburse any and all drawings thereunder) as if such
Letter of Credit had been issued solely for the account of the Borrower and
(ii) irrevocably waives any and all defenses that might otherwise be available
to it as a guarantor or surety of any or all of the obligations of such
Subsidiary in respect of such Letter of Credit. The Borrower hereby acknowledges
that the issuance of such Letters of Credit for its Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

Section 2.4.    [Reserved].

Section 2.5.    Rates and Payment of Interest on Loans.

(a)     Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

(i)     during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate Loans
of the applicable Class;

(ii)    during such periods as such Loan is a LIBOR Loan, at Adjusted LIBO Rate
for such Loan for the Interest Period therefor, plus the Applicable Margin for
LIBOR Loans of the applicable Class; and

 

42



--------------------------------------------------------------------------------

(iii)    during such periods as such Loan is a LIBOR Daily Loan, at the LIBOR
Daily Floating Rate (as in effect from time to time) plus the Applicable Margin
for LIBOR Daily Loans.

Notwithstanding the foregoing, while an Event of Default specified in Sections
11.1(a), 11.1(e) or 11.1(f) exists or, if required by the Requisite Lenders,
while any other Event of Default exists, the Borrower shall pay to the
Administrative Agent for the account of each Lender and the Issuing Bank, as the
case may be, interest at the Post-Default Rate on the outstanding principal
amount of any Loans made by such Lender, on all Reimbursement Obligations and on
any other amount payable by the Borrower hereunder or under the Notes held by
such Lender to or for the account of such Lender (including without limitation,
accrued but unpaid interest to the extent permitted under Applicable Law).

(b)     Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) in the case of a Base Rate
Loan or a LIBOR Daily Loan, quarterly in arrears on the first day of each
calendar quarter, (ii) in the case of a LIBOR Loan, in arrears on the last day
of each Interest Period therefor, and, if such Interest Period is longer than
three months, at three-month intervals following the first day of such Interest
Period and (iii) on any date on which the principal balance of such Loan is due
and payable in full (whether at maturity, due to acceleration or otherwise).
Interest payable at the Post-Default Rate shall be payable from time to time on
demand. All determinations by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding on the Lenders and the Borrower for
all purposes, absent manifest error.

(c)     Borrower Information Used to Determine Applicable Interest Rates.    
The parties understand that the Applicable Margin and rate per annum in respect
of certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain information to be provided or certified to the Lenders
by the Borrower (the “Borrower Information”). If it is subsequently determined
that any such Borrower Information was incorrect (for whatever reason, including
without limitation because of a subsequent restatement of earnings by the
Borrower) at the time it was delivered to the Administrative Agent, and if the
applicable interest rate or fees calculated for any period were lower than they
should have been had the correct information been timely provided, then, such
interest rate and such fees for such period shall be automatically recalculated
using correct Borrower Information. The Administrative Agent shall promptly
notify the Borrower in writing of any additional interest and fees due because
of such recalculation, and the Borrower shall pay such additional interest or
fees due to the Administrative Agent, for the account of each Lender, within
five (5) Business Days of receipt of such written notice.    Any recalculation
of interest or fees required by this provision shall survive the termination of
this Agreement, and this provision shall not in any way limit any of the
Administrative Agent’s, the Issuing Bank’s or any Lender’s other rights under
this Agreement.

(d)     LIBOR Quote. Prior to delivering a Notice of Revolving Loans Borrowing,
the Borrower may (without specifying whether a Loan will be a Base Rate Loan, a
LIBOR Daily Loan or a LIBOR Loan) request that the Administrative Agent provide
the Borrower with the most recent LIBOR quoted rate available to the
Administrative Agent. The Administrative Agent shall provide such quoted rate to
the Borrower on the date of such request or as soon as possible thereafter.

Section 2.6.     Number of Interest Periods.

There may be no more than twelve (12) different Interest Periods for LIBOR Loans
outstanding at the same time.

 

43



--------------------------------------------------------------------------------

Section 2.7.    Repayment of Loans.

The Borrower shall repay (and does hereby unconditionally promise to pay to the
Administrative Agent for the account of each Lender) the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Revolving Termination Date.

Section 2.8.    Prepayments.

(a)    Optional.

Subject to Section 5.4, the Borrower may prepay any Loan at any time without
premium or penalty. The Borrower shall give the Administrative Agent prior
written notice of the prepayment of any Loan by 11:00 a.m. Eastern time (x) at
least three (3) Business Days before the date of any prepayment of LIBOR Loans
and (y) at least one (1) Business Day before the date of any prepayment of Base
Rate Loans or LIBOR Daily Loans. Each voluntary prepayment of Loans (other than
a prepayment of all outstanding Loans of a Class) shall be in an aggregate
minimum amount of (i) $2,000,000 and integral multiples of $500,000 in excess
thereof for LIBOR Loans and (ii) $500,000 and integral multiples of $100,000 in
excess thereof for Base Rate Loans and LIBOR Daily Loans.

(b)    Mandatory.

(i)     Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans, together with the aggregate amount of
all Letter of Credit Liabilities, exceeds the aggregate amount of the Revolving
Commitments, the Borrower shall immediately upon demand pay to the
Administrative Agent for the account of the Lenders then holding Revolving
Commitments (or if the Revolving Commitments have been terminated, then holding
outstanding Revolving Loans and/or Letter of Credit Liabilities), the amount of
such excess.

(ii)     Application of Mandatory Prepayments. Amounts paid under the preceding
subsections (b)(i) shall be applied to pay all amounts of principal outstanding
on the Revolving Loans and any Reimbursement Obligations pro rata in accordance
with Section 3.2 and if any Letters of Credit are outstanding at such time, the
remainder, if any, shall be deposited into the Letter of Credit Collateral
Account for application to any Reimbursement Obligations. If the Borrower is
required to pay any outstanding LIBOR Loans by reason of this Section prior to
the end of the applicable Interest Period therefor, the Borrower shall pay all
amounts due under Section 5.4.

Section 2.9.    Continuation.

So long as no Event of Default exists, the Borrower may on any Business Day,
with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any portion
thereof as a LIBOR Loan by selecting a new Interest Period for such LIBOR Loan.
Each Continuation of LIBOR Loans of the same Class shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount (or in the aggregate amount of the LIBOR Loan being continued), and
each new Interest Period selected under this Section shall commence on the last
day of the immediately preceding Interest Period. Each selection of a new
Interest Period shall be made by the Borrower giving to the Administrative Agent
a Notice of Continuation not later than 9:00 a.m. Eastern time on the third
Business Day prior to the date of any such Continuation. Such notice by the
Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed

 

44



--------------------------------------------------------------------------------

date of such Continuation, (b) the LIBOR Loans and portions thereof subject to
such Continuation and (c) the duration of the selected Interest Period, all of
which shall be specified in such manner as is necessary to comply with all
limitations on Loans outstanding hereunder. Each Notice of Continuation shall be
irrevocable by and binding on the Borrower once given. Promptly after receipt of
a Notice of Continuation, the Administrative Agent shall notify each Lender
holding Loans being Continued of the proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section or, if an Event of Default exists at the end of
an Interest Period for a LIBOR Loan, such Loan will automatically, on the last
day of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.10 or the Borrower’s failure to
comply with any of the terms of such Section.

Section 2.10.     Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan or a Daily
LIBOR Loan may not be Converted into a LIBOR Loan if a Default or Event of
Default exists. Each Conversion of Base Rate Loans of the same Class into LIBOR
Loans of the same Class shall be in an aggregate minimum amount of $1,000,000
and integral multiples of $100,000 in excess of that amount. Each such Notice of
Conversion shall be given not later than 9:00 a.m. Eastern time 3 Business Days
prior to the date of any proposed Conversion. Promptly after receipt of a Notice
of Conversion, the Administrative Agent shall notify each Lender holding Loans
being Converted of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type and Class of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan. Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.

Section 2.11.     Notes.

(a)     Notes. Except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive a Note, the
Revolving Loans made by each Revolving Lender shall, in addition to this
Agreement, also be evidenced by a Revolving Note, payable to the order of such
Revolving Lender in a principal amount equal to the amount of its Revolving
Commitment as originally in effect and otherwise duly completed.

(b)     Records. The date, amount, interest rate, Class, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent in the Register, in the absence of manifest error, the
statements of account maintained by the Administrative Agent in the Register
shall be controlling.

(c)     Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, a lost note affidavit from such Lender in form reasonably
satisfactory to the Borrower, or (B) in the case of mutilation, upon surrender
and cancellation of such Note, the

 

45



--------------------------------------------------------------------------------

Borrower shall at its own expense execute and deliver to such Lender a new Note
dated the date of such lost, stolen, destroyed or mutilated Note.

Section 2.12.     Voluntary Reductions of the Commitments.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities) at any time and from time to time without penalty or premium
upon not less than 5 Business Days prior written notice to the Administrative
Agent of each such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction (which in the case
of any partial reduction of the Commitments shall not be less than $5,000,000
and integral multiples of $1,000,000 in excess of that amount in the aggregate)
and shall be irrevocable once given and effective only upon receipt by the
Administrative Agent (“Commitment Reduction Notice”); provided, however, the
Borrower may not reduce the aggregate amount of the Revolving Commitments below
$200,000,000 unless the Borrower is terminating the Revolving Commitments in
full. Promptly after receipt of a Commitment Reduction Notice, the
Administrative Agent shall notify each Lender of the proposed termination or
Commitment reduction. The Commitments, once reduced or terminated pursuant to
this Section, may not be increased or reinstated. If the Commitments are
terminated or reduced to zero, the Borrower shall pay all interest and fees on
the Commitments so reduced or terminated that have accrued to the date of such
reduction or termination to the Administrative Agent for the account of the
Lenders, including but not limited to any applicable compensation due to any
Lender in accordance with Section 5.4.

Section 2.13.     Extension of Termination Date.

The Borrower shall have the right, exercisable two times, to request that the
Administrative Agent and the Lenders agree to extend the Revolving Termination
Date by a six-month period for each extension. The Borrower may exercise such
right only by executing and delivering to the Administrative Agent at least 30
days but not more than 180 days prior to the then current Revolving Termination
Date, a written request for such extension (an “Extension Request”). The
Administrative Agent shall notify the Revolving Lenders if it receives an
Extension Request promptly upon receipt thereof. Subject to satisfaction of the
following conditions, the Revolving Termination Date shall be extended for six
months effective upon receipt by the Administrative Agent of the Extension
Request and payment of the fee referred to in the following clause (y): (x)
immediately prior to such extension and immediately after giving effect thereto,
(A) no Default or Event of Default shall exist and (B) the representations and
warranties made or deemed made by the Borrower or any other Loan Party in any
Loan Document to which such Loan Party is a party shall be true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on the effective date of such extension except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents, and (y) the
Borrower shall have paid the Fees payable under Section 3.5(b). At any time
prior to the effectiveness of any such extension, upon the Administrative
Agent’s request, the Borrower shall deliver to the Administrative Agent a
certificate from a Financial Officer certifying the matters referred to in the
immediately preceding clauses (x)(A) and (x)(B).

 

46



--------------------------------------------------------------------------------

Section 2.14.     Extension Date of Letters of Credit Past Revolving Commitment
Termination.

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Revolving Lenders and the Issuing Bank, for deposit into
the Letter of Credit Collateral Account, an amount of money equal to the amount
of such excess.

Section 2.15.     Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Issuing Bank shall not be required
to issue a Letter of Credit and no reduction of the Revolving Commitments
pursuant to Section 2.12 shall take effect, if immediately after the making of
such Loan, the issuance of such Letter of Credit or such reduction in the
Revolving Commitments the aggregate principal amount of all outstanding
Revolving Loans, together with the aggregate amount of all Letter of Credit
Liabilities, would exceed the aggregate amount of the Revolving Commitments at
such time.

Section 2.16.     Incremental Facilities.

(a)     Incremental Facility Request. The Borrower may, by written notice to the
Administrative Agent on one or more occasions on or after the Effective Date,
elect to request (A) an increase to the existing Revolving Commitments (any such
increase, the “New Revolving Commitments”) and/or (B) the establishment of one
or more new term loan commitments (the “New Term Loan Commitments”, and together
with the New Revolving Commitments, the “Incremental Commitments”), by an
aggregate amount of $1,100,000,000 that would result in the sum of all Revolving
Commitments (both existing Revolving Commitments and New Revolving Commitments)
plus all New Term Loan Commitments, if any, not exceeding $2,000,000,000 in the
aggregate (each such amount in addition to the Revolving Commitments as of the
Effective Date, a “Facility Increase” and the maximum aggregate increase, the
“Maximum Increase Amount”) and not less than $20,000,000 per request (or such
lesser amount which shall be approved by Administrative Agent or such lesser
amount that shall constitute the difference between the Maximum Increase Amount
and the sum of all such New Revolving Commitments plus New Term Loan Commitments
obtained prior to such date), and integral multiples of $5,000,000 in excess of
that amount. Each such notice shall specify (A) the date (each, an “Increased
Amount Date”) on which the Borrower proposes that the New Revolving Commitments
or New Term Loan Commitments, as applicable, shall be effective, which shall be
a date not less than 10 Business Days, nor more than 30 Business Days after the
date on which such notice is delivered to the Administrative Agent and (B) the
identity of each Lender or other Person that is an Eligible Assignee (each
Lender or other Eligible Assignee who agrees to provide all or a portion of the
New Revolving Commitments being referred to herein as a “New Revolving Lender”
and each Lender or other Eligible Assignee who agrees to provide all or portion
of the New Term Loan Commitments being referred to herein as a “New Term Loan
Lender”, as applicable) to whom the Borrower proposes any portion of such New
Revolving Commitments or New Term Loan Commitments, as applicable, be allocated
and the amounts of such allocations; provided that any Lender or other Eligible
Assignee approached to provide all or a portion of the New Revolving Commitments
or New Term Loan Commitments, as applicable, may elect or decline, in its sole
discretion, to provide a New Revolving Commitment or New Term Loan Commitment,
as applicable.

(b)     Conditions to Effectiveness of Facility Increase. Such New Revolving
Commitments or New Term Loan Commitments, as applicable, shall become effective
as of such Increased

 

47



--------------------------------------------------------------------------------

Amount Date, subject to the satisfaction of each of the following conditions
precedent, as determined by the Administrative Agent in its good faith judgment:

(i)     no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to such Facility Increase;

(ii)     the representations and warranties made or deemed made by the Borrower
in any Loan Document shall be true and correct in all material respects (other
than any representation or warranty qualified as to “materiality”, “Material
Adverse Effect” or similar language, which shall be true and correct in all
respects) on the effective date of such Incremental Commitments, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (other than any representation or
warranty qualified as to “materiality”, “Material Adverse Effect” or similar
language, which shall be true and correct in all respects) on and as of such
earlier date) and except for changes in factual circumstances specifically and
expressly permitted under the Loan Documents;

(iii)     the New Revolving Commitments and/or New Term Loan Commitments, as
applicable, shall be effected pursuant to one or more joinder agreements in form
and substance reasonably satisfactory to, and executed and delivered by, the
Borrower, the New Revolving Lender and/or the New Term Loan Lender, as
applicable, and the Administrative Agent, each of which shall be recorded in the
Register, and each New Revolving Lender and New Term Loan Lender, as applicable,
shall be subject to the requirements set forth in Section 3.10, and any New
Revolving Lender and/or New Term Loan Lender who is not already a Lender shall
become a Lender hereunder;

(iv)     the Borrower shall make any payments required pursuant to Section 5.4
in connection with the New Revolving Commitments;

(v)     the Borrower shall deliver or cause to be delivered any promissory
notes, certificates, legal opinions, resolutions or other documents reasonably
requested by the Administrative Agent in connection with any such transaction,
consistent with those delivered on the Agreement Date under Section 6.1;

(vi)     as requested by the Administrative Agent, the Loan Parties shall have
acknowledged and ratified that their obligations under the applicable Loan
Documents remain in full force and effect, and continue to guaranty the
Obligations under the Loan Documents, as modified by the applicable Facility
Increase and the implementation thereof; and

(vii)     the Borrower shall have paid, pursuant to separate agreements between
the Borrower and the Administrative Agent, the arranger for the Facility
Increase, the New Revolving Lenders and/or the New Term Loan Lenders, (A) all
reasonable costs and expenses incurred by the Administrative Agent in connection
with the applicable Facility Increase and (B) any fees that the Borrower has
agreed to pay to the arranger for the Facility Increase, the New Revolving
Lenders and/or the New Term Loan Lenders in connection with such Facility
Increase.

(c)     Additional Facility Increase Matters.

(i)     On any Increased Amount Date on which New Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Revolving Lenders shall assign to each of the New Revolving
Lenders, and each of the New Revolving Lenders shall purchase from each of the
Revolving Lenders, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Loans outstanding on such Increased
Amount Date as shall be

 

48



--------------------------------------------------------------------------------

necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans will be held by existing Revolving Lenders and
New Revolving Lenders ratably in accordance with their Revolving Commitments
after giving effect to the addition of such New Revolving Commitments to the
Revolving Commitments, (b) each Revolving Lender shall automatically and without
further act be deemed to have assigned to each of the New Revolving Lenders, and
each such New Revolving Lender will automatically and without further act be
deemed to have assumed, a portion of such Revolving Lender’s participations
hereunder in outstanding Letters of Credit such that, after giving effect to
each such deemed assignment and assumption of participations, the aggregate
outstanding participations hereunder in Letters of Credit will be held by
existing Revolving Lenders and New Revolving Lenders ratably in accordance with
their Revolving Commitments after giving effect to the addition of such New
Revolving Commitments to the Revolving Commitments, (c) each New Revolving
Commitment shall be deemed for all purposes a Revolving Commitment and each loan
made thereunder (a “New Revolving Loan”) shall be deemed, for all purposes, a
Revolving Loan and (d) each New Revolving Lender shall become a Revolving Lender
with respect to the New Revolving Commitment and all matters relating thereto.
The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to any of the transactions effected
pursuant to this Section 2.16.

(ii)     On any Increased Amount Date on which any New Term Loan Commitments of
any Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitments of such Series
and the New Term Loans of such Series made pursuant thereto. Any New Term Loans
made on an Increased Amount Date shall be designated a separate series (a
“Series”) of New Term Loans for all purposes of this Agreement.

(iii)     The Administrative Agent shall notify Lenders promptly upon receipt of
the Borrower’s notice of each Increased Amount Date and in respect thereof
(y) the New Revolving Commitments or the Series of New Term Loan Commitments, as
applicable, and (z) in the case of each notice to any Lender with a Commitment,
the respective interests in such Lender’s Loans, in each case subject to the
assignments contemplated by this Section 2.16.

(iv)     The terms and provisions of the New Revolving Loans shall be identical
to the existing Revolving Loans. Furthermore, (a) the terms of any such New Term
Loans of any Series shall not provide for any amortization payments on or prior
to the Revolving Termination Date of the existing Revolving Loans, but may
permit voluntary prepayment, (b) the applicable New Term Loan maturity date of
each Series shall be no earlier than the latest possible Revolving Termination
Date of the Revolving Loans (after giving effect to the extension options), and
(c) any guarantees provided in respect of the New Term Loans shall also
guarantee the other Obligations.

(v)     Each joinder agreement executed in connection with a Facility Increase
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the good faith judgment of Administrative Agent, to effect the provisions of
this Section 2.16, subject to approval by the Borrower; provided however, that
any amendments that adversely affect a Lender shall be subject to Section 13.7.
Notwithstanding anything to the contrary set forth in this Agreement, such
permitted amendments shall include (A) amendments to the definition of
“Requisite Lenders” to provide that “Requisite Lenders” shall be those Lenders
having Revolving Credit Exposures, unused Commitments and outstanding New Term
Loans in representing more than 50% of the sum of the total Revolving Credit
Exposures, unused Commitments and outstanding New Term Loans and (B) amendments
to Section 3.2 and Section 11.5 to provide for the pro rata sharing amount

 

49



--------------------------------------------------------------------------------

the Revolving Loans and the New Term Loans based on the respective total amount
of such Loans. All such amendments and joinder agreements entered into with the
applicable Loan Parties by the Administrative Agent which comply with the
provisions of this Section 2.16 shall be binding and conclusive on all Lenders.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1.     Payments.

(a)     Payments by Borrower. Except to the extent otherwise provided herein,
all payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section 3.10,
to the Administrative Agent at the Principal Office, not later than 2:00 p.m.
Eastern time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). Subject to Section 11.5, the Borrower shall,
at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied. Each payment received
by the Administrative Agent for the account of a Lender under this Agreement or
any Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender. Each payment received by the
Administrative Agent for the account of the Issuing Bank under this Agreement
shall be paid to the Issuing Bank by wire transfer of immediately available
funds in accordance with the wiring instructions provided by the Issuing Bank to
the Administrative Agent from time to time, for the account of the Issuing Bank.
In the event the Administrative Agent fails to pay such amounts to such Lender
or the Issuing Bank, as the case may be, within one Business Day of receipt of
such amounts, the Administrative Agent shall pay interest on such amount until
paid at a rate per annum equal to the NYFRB Rate from time to time in effect. If
the due date of any payment under this Agreement or any other Loan Document
would otherwise fall on a day which is not a Business Day such date shall be
extended to the next succeeding Business Day and interest shall continue to
accrue at the rate, if any, applicable to such payment for the period of such
extension.

(b)     Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lender or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

Section 3.2.     Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1(a), 2.3(e) and 2.4(e) shall be made from
the Revolving Lenders and each payment of the fees under Sections 3.5(b),
3.5(c)(i), and the first sentence of 3.5(d) shall be made for the account of the

 

50



--------------------------------------------------------------------------------

Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.12 shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9, if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments in effect at the time such Revolving
Loans were made, then such payment shall be applied to the Revolving Loans in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Lenders pro
rata in accordance with their respective Revolving Commitments; (c) each payment
of interest on Loans of a Class shall be made for the account of the Lenders of
such Class pro rata in accordance with the amounts of interest on such Loans of
such Class then due and payable to the respective Lenders; (d) the Conversion
and Continuation of Loans of a particular Type and Class (other than Conversions
provided for by Sections 5.1(c) and 5.5) shall be made pro rata among the
Lenders of such Class according to the amounts of their respective Loans of such
Class and the then current Interest Period for each such Lender’s portion of
each such Loan of such Type and Class shall be coterminous; and (e) the
Revolving Lenders’ participation in, and payment obligations in respect of,
Letters of Credit under Section 2.3, shall be in accordance with their
respective Revolving Commitment Percentages.

Section 3.3.     Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
of a Class made by it to the Borrower under this Agreement or shall obtain
payment on any other Obligation owing by the Borrower or any other Loan Party
through the exercise of any right of set-off, banker’s lien, counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by or on behalf of the Borrower or any other Loan Party
to a Lender not in accordance with the terms of this Agreement and such payment
(it being agreed that the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply)) should be distributed to the Lenders of the same Class in
accordance with Section 3.2 or Section 11.5, as applicable, such Lender shall
promptly purchase from the other Lenders of such Class participations in (or, if
and to the extent specified by such Lender, direct interests in) the Loans of
such Class made by the other Lenders of such Class or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders of such Class shall
share the benefit of such payment (net of any reasonable expenses which may
actually be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2 or Section 11.5, as applicable.
To such end, all the Lenders of such Class shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored. The Borrower agrees that any
Lender of such Class so purchasing a participation (or direct interest) in the
Loans or other Obligations owed to such other Lenders of such Class may exercise
all rights of set-off, banker’s lien, counterclaim or similar rights with
respect to such participation as fully as if such Lender were a direct holder of
Loans of such Class in the amount of such participation. Nothing contained
herein shall require any Lender to exercise any such right or shall affect the
right of any Lender to exercise and retain the benefits of exercising, any such
right with respect to any other indebtedness or obligation of the Borrower.

 

51



--------------------------------------------------------------------------------

Section 3.4.     Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5.     Fees.

(a)     Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent, the Lead Arrangers and each Lender all fees as have been
agreed to in writing by the Borrower, the Administrative Agent and the Lead
Arrangers.

(b)     Extension Fee. If the Borrower exercises its right to extend the
Revolving Termination Date in accordance with Section 2.13, for each such
exercise the Borrower agrees to pay to the Administrative Agent for the account
of each Revolving Lender a fee equal to 0.0625% of the amount of such Revolving
Lender’s Revolving Commitment (whether or not utilized). Such fee shall be due
and payable in full on the date the Administrative Agent receives the Extension
Request pursuant to such Section.

(c)     Facility Fee. During the period from the Effective Date to but excluding
the Revolving Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Revolving Lenders a facility fee equal to daily
aggregate amount of the Revolving Commitments (whether or not utilized)
multiplied by (ii) a rate per annum equal to the Applicable Facility Fee. Such
fee shall be computed on a daily basis and payable quarterly in arrears on the
first day of each January, April, July and October during the term of this
Agreement and on the Revolving Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero. The Borrower acknowledges that the fee payable hereunder is
a bona fide commitment fee and is intended as reasonable compensation to the
Revolving Lenders for committing to make funds available to the Borrower as
described herein and for no other purposes.

(d)     Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for Revolving Loans that are LIBOR
Loans times the daily average Stated Amount of each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit (x) to
and including the date such Letter of Credit expires or is cancelled or
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full; provided, however, notwithstanding anything to the contrary contained
herein, during any period that the Post-Default Rate is payable in accordance
with Section 2.5(a), such letter of credit fees shall accrue at the Post-Default
Rate. In addition to such fees, the Borrower shall pay to the Issuing Bank
solely for its own account, a fronting fee in respect of each Letter of Credit
at the time such Letter Credit is issued and at any time that such Letter of
Credit is extended equal to one-eighth of one percent (0.125%) percent of the
initial Stated Amount of such Letter of Credit at the time of the issuance or
extension of such Letter of Credit, as applicable. The fees provided for in this
subsection shall be nonrefundable and payable, in the case of the fee provided
for in the first sentence, in arrears (i) quarterly on the first day of January,
April, July and October, (ii) on the Revolving Termination Date, (iii) on the
date the Revolving Commitments are terminated or reduced to zero and (iv)
thereafter from time to time on demand of the Administrative Agent and in the
case of the fee provided for in the second sentence, at the time of issuance and
extension of any such Letter of Credit. The Borrower shall pay directly to the
Issuing Bank from time to time on demand all commissions, charges, costs and
expenses in the amounts customarily

 

52



--------------------------------------------------------------------------------

charged or incurred by the Issuing Bank from time to time in like circumstances
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or any other transaction relating thereto.

(e)     Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.

Section 3.6.     Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days (or 365 days in the case of Base Rate Loans) and the
actual number of days elapsed.

Section 3.7.     Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, ticking fees, prepayment
premiums, closing fees, letter of credit fees, underwriting fees, default
charges, late charges, funding or “breakage” charges, increased cost charges,
attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, in each case, in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

Section 3.8.     Statement of Accounts.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

Section 3.9.     Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

53



--------------------------------------------------------------------------------

(a)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders,
Super-Majority Lenders and Section 13.7.

(b)     Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank hereunder; third, in the case of a
Defaulting Lender that is a Revolving Lender, to Cash Collateralize the Issuing
Bank’s Fronting Exposure with respect to such Defaulting Lender in accordance
with subsection (e) below; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) in the case of a Defaulting Lender that is a Revolving Lender, Cash
Collateralize the Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with subsection (e) below; sixth, to the payment of any
amounts owing to the Lenders or the Issuing Bank as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or the Issuing Bank
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans of any
Class or amounts owing by such Defaulting Lender under Section 2.3(j) in respect
of Letters of Credit (such amounts “L/C Disbursements”), in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Article VI. were satisfied or waived, such payment shall
be applied solely to pay the Loans of such Class of, and L/C Disbursements owed
to, all Non-Defaulting Lenders of the applicable Class on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Disbursements owed to,
such Defaulting Lender until such time as all Loans of such Class and, as
applicable, funded and unfunded participations in Letter of Credit Liabilities
are held by the Revolving Lenders pro rata in accordance with their respective
Revolving Commitment Percentages (determined without giving effect to the
immediately following subsection (d)). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(c)     Certain Fees.

(i)     No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5(c) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee to such Defaulting
Lender that otherwise would have been required to have been paid to that
Defaulting Lender).

 

54



--------------------------------------------------------------------------------

(ii)     Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive the Fee payable under Section 3.5(d) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to the immediately following subsection (e).

(iii)     With respect to any Fee not required to be paid to any Defaulting
Lender that is a Revolving Lender pursuant to the immediately preceding clauses
(i) or (ii), the Borrower shall (x) pay to each Non-Defaulting Lender that is a
Revolving Lender that portion of any such Fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities that has been reallocated to such Non-Defaulting
Lender pursuant to the immediately following subsection (d), (y) pay to the
Issuing Bank the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such Fee.

(d)     Reallocation of Participations to Reduce Fronting Exposure. In the case
of a Defaulting Lender that is a Revolving Lender, all or any part of such
Defaulting Lender’s participation in Letter of Credit Liabilities shall be
reallocated among the Non-Defaulting Lenders that are Revolving Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Article VI. are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender that is a Revolving Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. Subject to Section 13.21, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Revolving Lender
having become a Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation.

(e)     Cash Collateral.

(i)     If the reallocation described in the immediately preceding subsection
(d) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
Cash Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in this subsection.

(ii)     At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within 1 Business Day following the written request of the
Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to the immediately preceding subsection (d) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the aggregate Fronting
Exposure of the Issuing Bank with respect to Letters of Credit issued and
outstanding at such time.

(iii)     The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grant to the Administrative Agent, for the
benefit of the Issuing Bank, and agree to maintain, a first priority security
interest in all such Cash Collateral as security for the obligation of
Defaulting Lenders’ that are Revolving Lenders to fund participations in respect
of Letter of Credit Liabilities, to be applied pursuant to the immediately
following clause (iv). If at

 

55



--------------------------------------------------------------------------------

any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
Issuing Bank as herein provided, or that the total amount of such Cash
Collateral is less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender that is a Revolving Lender).

(iv)     Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the obligation of a Defaulting Lender
that is a Revolving Lender to fund participations in respect of Letter of Credit
Liabilities (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(v)     Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Bank may (but shall not be
obligated to) agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

(f)     Defaulting Lender Cure. If the Borrower and the Administrative Agent,
and, solely in the case of a Defaulting Lender that is a Revolving Lender and
the Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Revolving Lenders in accordance with their respective Revolving
Commitment Percentages (determined without giving effect to the subsection
(d) of this Section), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
Fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(g)     New Letters of Credit. So long as any Revolving Lender is a Defaulting
Lender, the Issuing Bank shall not be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

Section 3.10.     Taxes; Foreign Lenders.

(a)     Issuing Bank. For purposes of this Section, the term “Lender” includes
the Issuing Bank and the term “Applicable Law” includes FATCA.

 

56



--------------------------------------------------------------------------------

(b)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)     Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(d)     Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.5 relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection. The provisions of this subsection shall continue to inure to the
benefit of an Administrative Agent following its resignation as Administrative
Agent.

(f)     Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g)     Status of Lenders.

 

57



--------------------------------------------------------------------------------

(i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(II)     an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

(III)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within

 

58



--------------------------------------------------------------------------------

the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of IRS Form W-8BEN or W-8BEN-E, as applicable,; or

(IV)     to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-2 or Exhibit K-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-4 on behalf of each such
direct and indirect partner;

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses

 

59



--------------------------------------------------------------------------------

(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(i)     Survival. Each party’s obligations under this Section shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

ARTICLE IV. INTENTIONALLY OMITTED.

ARTICLE V. YIELD PROTECTION, ETC.

Section 5.1.     Additional Costs; Capital Adequacy.

(a)     Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then, to the extent a request for payment of additional
amount or amounts is consistent with such Lender’s general practices under
similar circumstances in respect of similarly situated borrowers with credit
agreements entitling it to make such claims (it being agreed that a Lender shall
not be required to disclose any confidential or proprietary information in
connection with such determination or the making of such claim), from time to
time, the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(b)     Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any Loans or its obligation to make any Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such Loans or such obligation or
the maintenance by such Lender of capital in respect of its Loans or its
Commitments (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change that:

(i)     subjects any Lender to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes)

 

60



--------------------------------------------------------------------------------

on its loans, loan principal commitments, or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto,

(ii)     imposes or modifies any reserve, special deposit, liquidity, compulsory
loan, insurance charge or similar requirements (other than Regulation D of the
Board of Governors of the Federal Reserve System or other similar reserve
requirement applicable to any other category of liabilities or category of
extensions of credit or other assets by reference to which the interest rate on
LIBOR Loans is determined to the extent utilized when determining the Adjusted
LIBO Rate for such Loans) relating to any extensions of credit or other assets
of, or any deposits with or other liabilities of, or other credit extended by,
or any other acquisition of funds by such Lender (or its parent corporation), or
any commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder) or

(iii)     imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender;

provided that a request for such amounts is consistent with such Lender’s
general practices under similar circumstances in respect of similarly situated
borrowers with credit agreements entitling it to make such claims (it being
agreed that a Lender shall not be required to disclose any confidential or
proprietary information in connection with such determination or the making of
such claim).

(c)     [Reserved].

(d)     Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes), reserve, special deposit, capital adequacy or similar requirement
against or with respect to or measured by reference to Letters of Credit and the
result shall be to increase the cost to the Issuing Bank of issuing (or any
Revolving Lender of purchasing participations in) or maintaining its obligation
hereunder to issue (or purchase participations in) any Letter of Credit or
reduce any amount receivable by the Issuing Bank or any Lender hereunder in
respect of any Letter of Credit, then, upon demand by the Issuing Bank or such
Lender, the Borrower shall pay immediately to the Issuing Bank or, in the case
of such Lender, to the Administrative Agent for the account of such Lender, from
time to time as specified by the Issuing Bank or such Lender, such additional
amounts as shall be sufficient to compensate the Issuing Bank or such Lender for
such increased costs or reductions in amount.

(e)     Notification and Determination of Additional Costs. Each of the
Administrative Agent, the Issuing Bank, each Lender, as the case may be, agrees
to notify the Borrower (and in the case of the Issuing Bank and/or a Lender,
also to notify the Administrative Agent) of any event occurring after the
Agreement Date entitling the Administrative Agent, the Issuing Bank or such
Lender to compensation under any of the preceding subsections of this Section as
promptly as practicable; provided, however, that the failure of the
Administrative Agent, the Issuing Bank or any Lender to give such notice shall
not release the Borrower from any of its obligations hereunder. The
Administrative Agent, the Issuing Bank, and each Lender, as the case may be,
agrees to furnish to the Borrower (and in the case of a Lender or the Issuing
Bank to the Administrative Agent as well) a certificate setting forth the basis
and amount of each request for compensation under this Section and reasonably
detailed calculations of the amount of such compensation. Determinations by the
Administrative Agent, the Issuing Bank or such Lender, as the case may be, of
the effect of any Regulatory Change shall be conclusive provided that such
determinations are made on a reasonable basis and in good faith. The Borrower
shall pay the Administrative Agent, the Issuing

 

61



--------------------------------------------------------------------------------

Bank or any such Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(f)     Delay in Requests. Failure or delay on the part of the Administrative
Agent, any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of the Administrative Agent’s or such
Lender’s or Issuing Bank’s right to demand such compensation; provided, that the
Borrower shall not be required to compensate the Administrative Agent, a Lender
or Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that the Administrative
Agent or such Lender or Issuing Bank, as the case may be, notifies the Borrower
of the event giving rise to such increased costs or reductions, and of the
Administrative Agent’s or such Lender’s or Issuing Bank’s intention to claim
compensation therefor (except that, if the event giving rise to such increased
costs or reductions is retroactive, then the 180 day period referred to above
shall be extended to include the period of retroactive effect thereof).

Section 5.2.     Alternative Rate of Interest.

(a)     Subject to clauses (b), (c), (d) and (e) of this Section 5.2, if prior
to the commencement of any Interest Period for a LIBOR Borrowing or on any date
with respect to a LIBOR Daily Borrowing:

(i)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining (x) the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including because the LIBO Screen Rate is not available or published
on a current basis), for such Interest Period in the case of a LIBOR Borrowing
or (y) the LIBOR Daily Floating Rate (including because the LIBO Screen Rate is
not available or published on a current basis), in the case of a LIBOR Daily
Borrowing; or

(ii)     the Administrative Agent is advised by the Requisite Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period, in
the case of a LIBOR Borrowing, or the LIBOR Daily Floating Rate, in the case of
a LIBOR Daily Borrowing, will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Notice of Continuation or Notice of Conversion that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a LIBOR
Borrowing or a LIBOR Daily Borrowing shall be ineffective and (B) if any Notice
of Revolving Loans Borrowing requests a LIBOR Borrowing or a LIBOR Daily
Borrowing, such Borrowing shall be made as a Base Rate Borrowing.

(b)     Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate and the LIBOR Daily Floating Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Lenders and
the Borrower, so long as the Administrative Agent has not received, by such
time, written notice of objection to such proposed amendment from Lenders
comprising the Requisite Lenders; provided that, with respect to any proposed
amendment containing any SOFR-Based Rate, the Lenders shall be entitled to
object only to the Benchmark Replacement Adjustment contained

 

62



--------------------------------------------------------------------------------

therein. Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Requisite Lenders have
delivered to the Administrative Agent written notice that such Requisite Lenders
accept such amendment. No replacement of the LIBO Rate or the LIBOR Daily
Floating Rate with a Benchmark Replacement will occur prior to the applicable
Benchmark Transition Start Date.

(c)     In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(d)     The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 5.2, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 5.2.

(e)     Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Notice of Continuation or Notice of Conversion
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBOR Borrowing or a LIBOR Daily Borrowing shall be ineffective
and (ii) if any Notice of Revolving Loans Borrowing requests a LIBOR Borrowing
or a LIBOR Daily Borrowing, such Borrowing shall be made as a Base Rate
Borrowing.

Section 5.3.    Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
or LIBOR Daily Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy of such notice to the Administrative Agent) and
such Lender’s obligation to make or Continue, or to Convert Loans of any other
Type into, LIBOR Loans or LIBOR Daily Loans shall be suspended, in each case,
until such time as such Lender may again make and maintain LIBOR Loans or LIBOR
Daily Loans.

If the obligation of any Lender to make LIBOR Loans or LIBOR Daily Loans or to
Continue, or to Convert Base Rate Loans into, LIBOR Loans or LIBOR Daily Loans
shall be suspended pursuant to this Section 5.3 then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans or immediately for LIBOR Daily
Loans (or, in the case of a Conversion required by this Section 5.3 on such
earlier date as such Lender may specify to the Borrower with a copy to the
Administrative Agent, as applicable) and, unless and until such Lender gives
notice as provided below that the circumstances specified in this Section 5.3
that gave rise to such Conversion no longer exist:

 

63



--------------------------------------------------------------------------------

(a)     to the extent that such Lender’s LIBOR Loans or LIBOR Daily Loans have
been so Converted, all payments and prepayments of principal that would
otherwise be applied to such Lender’s LIBOR Loans or LIBOR Daily Loans shall be
applied instead to its Base Rate Loans; and

(b)     all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans or LIBOR Daily Loans shall be made or Continued instead as Base Rate
Loans, and all Base Rate Loans of such Lender that would otherwise be Converted
into LIBOR Loans or LIBOR Daily Loans shall remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent, as applicable) that the circumstances specified in this Section 5.3 that
gave rise to the Conversion of such Lender’s LIBOR Loans pursuant to this
Section no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when LIBOR Loans made by other Lenders
are outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.

Section 5.4.     Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as the Administrative Agent shall determine in its sole
discretion shall be sufficient to compensate such Lender for any loss, cost or
expense attributable to:

(a)     any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

(b)     any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 6.2 to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation;
or

(c)     the assignment of any LIBOR Loan other than on the last day of the
Interest Period for such Loan as a result of a request by the Borrower pursuant
to Section 5.6 or pursuant to the operation of Section 2.16.

In the case of a LIBOR Loan, such loss, cost or expense to any Lender shall be
an amount equal to such Lender’s customary administrative charges for LIBOR Loan
breakage together with an amount reasonably determined by such Lender to be
equal to the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. Upon the Borrower’s request,
such Lender shall provide the Borrower with a statement setting forth the basis
for requesting such compensation and the method for determining the amount
thereof. Any such statement shall be conclusive absent manifest error.

 

64



--------------------------------------------------------------------------------

Section 5.5.     [Reserved].

Section 5.6.     Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 5.3 but the obligation of the
Requisite Lenders shall not have been suspended under such Section, (c) a Lender
becomes a Defaulting Lender or (d) a Lender becomes a Non-Consenting Lender,
then, so long as there does not then exist any Default or Event of Default, the
Borrower may demand that such Lender (the “Affected Lender”), and upon such
demand the Affected Lender shall promptly, assign its Commitments and Loans to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.6(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) any accrued but
unpaid interest thereon and accrued but unpaid fees and other amounts owing to
the Affected Lender hereunder, or any other amount as may be mutually agreed
upon by such Affected Lender and Eligible Assignee; provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld and (ii) in the case of
any such assignment resulting from a claim for compensation under Section 5.1 or
payments required to be made pursuant to Section 3.10, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. Each of the
Administrative Agent, the Borrower and the Affected Lender shall reasonably
cooperate in effectuating the replacement of such Affected Lender under this
Section, but at no time shall the Administrative Agent, such Affected Lender nor
any other Lender nor any titled agent be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. The
exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent, the Affected Lender or any of the other Lenders. The terms of this
Section shall not in any way limit the Borrower’s obligation to pay to any
Affected Lender compensation owing to such Affected Lender pursuant to this
Agreement (including, without limitation, pursuant to Sections 3.10, 5.1 or 5.4)
with respect to any period up to the date of replacement. In connection with any
such assignment under this Section, such Affected Lender shall promptly execute
all documents reasonably requested to effect such assignment, including an
appropriate Assignment and Assumption (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), except that the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective and shall be deemed to have consented to and be bound by the terms
thereof; provided that, following the effectiveness of any such assignment, the
other parties to such assignment agree to execute and deliver such documents
necessary to evidence such assignment as reasonably requested by the applicable
Lender; provided further that any such documents shall be without recourse to or
warranty by the parties thereto.

Section 5.7.     Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10, 5.1 or 5.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

65



--------------------------------------------------------------------------------

Section 5.8.     Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

ARTICLE VI. CONDITIONS PRECEDENT

Section 6.1.     Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

(a)     The Administrative Agent shall have received each of the following, in
form and substance reasonably satisfactory to the Administrative Agent:

(i)     counterparts of this Agreement executed by each of the parties hereto
(which, subject to Section 13.14, may include any Electronic Signatures
transmitted by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page);

(ii)     Revolving Notes executed by the Borrower and payable to each applicable
Lender (excluding any Lender that has requested that it not receive Notes) and
complying with the terms of Section 2.11(a);

(iii)     the Guaranty executed by the Parent and the other Guarantors (if any)
initially to be a party thereto;

(iv)     an opinion of Vaisey, Nicholson & Nearpass PLLC, counsel to the
Borrower and the other Loan Parties, addressed to the Administrative Agent and
the Lenders and covering such matters as the Administrative Agent may reasonably
request;

(v)     the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Person
and certified as true, complete and correct copies by the Secretary or Assistant
Secretary (or individual performing similar functions) of the applicable Loan
Party;

(vi)     a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

(vii)     a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party

 

66



--------------------------------------------------------------------------------

is a party, and in the case of the Borrower, authorized to execute and deliver
on behalf of the Borrower Notices of Revolving Loans Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;

(viii)     copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(ix)     a Compliance Certificate calculated on a pro forma basis for the
Parent’s fiscal quarter ending June 30, 2020 giving pro forma effect to any
Loans made and Letters of Credit issued and outstanding as of the Closing Date
and repayment of any Indebtedness on the Closing Date;

(x)     evidence that the Fees, if any, then due and payable under Section 3.5,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;

(xi)     copies of duly executed amendments to the 2019 CapOne Term Loan
Agreement (as defined in the definition of “Existing Term Loan Agreements”), the
2020 Term Loan Agreement (as defined in the definition of “Existing Term Loan
Agreements”) and the Existing Credit Agreement (with respect to the outstanding
term loans thereunder) reflecting amendments to conform to the provisions of
this Agreement;

(xii)     evidence that (A) all indebtedness, liabilities or obligations owing
under the Existing Credit Agreement with respect to the “Revolving Loans”
thereunder have been paid in full and all “Revolving Commitments” under such
Existing Credit Agreement have been terminated, and (B) all indebtedness,
liabilities or obligations owing under the 2019 JPM Term Loan Agreement (as
defined in the definition of “Existing Term Loan Agreements”) have been paid in
full and all commitments thereunder have been terminated;

(xiii)     evidence that substantially simultaneous with the Effective Date, the
Parent shall have completed the issuance of its common Equity Interests in an
underwritten primary public offering pursuant to an effective registration
statement filed with the SEC resulting in minimum net cash proceeds of
$400,000,000 and the listing of such common Equity Interests on a
nationally-recognized stock exchange in the United States;

(xiv)     a completed questionnaire for disbursement instructions, rate
elections and other administrative matters executed by the Borrower in the form
approved by Administrative Agent;

(xv)     upon the reasonable request of any Lender made at least five
(5) Business Days prior to the Agreement Date, the Borrower shall have provided
to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and Anti-Money- Laundering Laws, including, without
limitation, the Patriot Act, in each case at least three (3) Business Days prior
to the Agreement Date;

 

67



--------------------------------------------------------------------------------

(xvi)     At least five (5) Business Days prior to the Agreement Date, the
Borrower shall deliver, to each Lender that so requests, a Beneficial Ownership
Certification; and

(xvii)     such other documents, agreements and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request;

(b)     In the good faith judgment of the Administrative Agent:

(i)     there shall not have occurred or become known to the Administrative
Agent or any of the Lenders any event, condition, situation or status since June
30, 2020 (the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Parent, the
Borrower and their respective Subsidiaries delivered to the Administrative Agent
and the Lenders prior to the Agreement Date), that has had or could reasonably
be expected to result in a Material Adverse Effect;

(ii)     no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Parent, the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;

(iii)     the Parent, the Borrower, the other Loan Parties, and their respective
Subsidiaries shall have received all approvals, consents and waivers, and shall
have made or given all necessary filings and notices as shall be required to
consummate the transactions contemplated hereby without the occurrence of any
default under, conflict with or violation of (A) any Applicable Law or (B) any
material agreement, document or instrument to which any Loan Party is a party or
by which any of them or their respective properties is bound;

(iv)     the Administrative Agent and the Lenders shall have received all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and Anti-Money Laundering Laws,
including without limitation, the Patriot Act; and

(v)     there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

Without limiting the generality of the provisions of Section 12.5, for purposes
of determining compliance with the conditions precedent set forth in this
Section 6.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto. Notwithstanding the foregoing, the obligations of the Lenders
to make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective unless each of the foregoing conditions is satisfied (or
waived pursuant to Section 13.7) at or prior to 3:00 p.m., New York City time,
on November 12, 2020 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

68



--------------------------------------------------------------------------------

Section 6.2.     Conditions Precedent to All Credit Events.

In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1, the obligations of (i) Lenders to make any Loan and (ii) the
Issuing Bank to issue Letters of Credit are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or date of issuance of such Letter of Credit
or would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.15 would occur after giving effect thereto;
(b) the representations and warranties made or deemed made by the Parent, the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly permitted hereunder, and (c) in the case of a borrowing of Revolving
Loans, the Administrative Agent shall have received a timely Notice of Revolving
Loans Borrowing, and in the case of the issuance of a Letter of Credit the
Issuing Bank and the Administrative Agent shall have received a timely request
for the issuance of such Letter of Credit. Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Administrative Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, the Borrower shall be deemed to have represented to the
Administrative Agent, the Issuing Bank and the Lenders at the time any Loan is
made or any Letter of Credit is issued that all conditions to the making of such
Loan or issuing of such Letter of Credit contained in this Article VI. have been
satisfied.

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

Section 7.1.     Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, each of the Parent and the Borrower represents and warrants
to the Administrative Agent, the Issuing Bank and each Lender as follows:

(a)     Organization; Power; Qualification. Each of the Parent, the Borrower,
the other Loan Parties and the other Subsidiaries is a corporation, limited
liability company, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, limited liability company, partnership or other legal
entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

(b)     Ownership Structure. Part I of Schedule 7.1(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Parent setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person and (iv) the
percentage of ownership of such

 

69



--------------------------------------------------------------------------------

Subsidiary represented by such Equity Interests. As of the Agreement Date,
except as disclosed in such Schedule, (A) each of the Parent and its
Subsidiaries owns, free and clear of all Liens (other than Permitted Liens of
the types described in clauses (a)(i) and (f) of the definition of the term
“Permitted Liens”), and has the unencumbered right to vote, all outstanding
Equity Interests in each Person shown to be held by it on such Schedule, (B) all
of the issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (C) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person. As of the Agreement Date, Part II of Schedule 7.1(b) correctly sets
forth all Unconsolidated Affiliates of the Parent, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Parent. As of
the Effective Date, the information included in each Beneficial Ownership
Certification is true and correct in all material respects.

(c)     Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder. The Parent, the Borrower and
each other Loan Party has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform each of the Loan
Documents to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby. The Loan
Documents to which the Parent, the Borrower or any other Loan Party is a party
have been duly executed and delivered by the duly authorized officers of such
Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.

(d)     Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Parent, the Borrower or any other Loan Party; (ii) conflict with, result in a
breach of or constitute a default under (A) the organizational documents of any
Loan Party or (B) any indenture, agreement or other instrument to which the
Parent, the Borrower or any other Loan Party is a party or by which it or any of
its respective properties may be bound except under this clause (B) as could not
reasonably be expected to have a Material Adverse Effect; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party other than in favor
of the Administrative Agent for its benefit and the benefit of the Lenders and
the Issuing Bank.

(e)     Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval and all other Applicable Laws relating to it
except for noncompliance which, and Governmental Approvals the failure to
possess which, could not, individually or in the aggregate, reasonably be
expected to cause a Default or Event of Default or have a Material Adverse
Effect.

(f)     Title to Properties; Liens. Part I of Schedule 7.1(f) is, as of the
Agreement Date, a complete and correct listing of all Properties of the Parent,
the Borrower, each other Loan Party and each other Subsidiary, setting forth,
for each such Property, the current occupancy status of such Property and
whether such Property is a Development Property and, if such Property is a
Development Property, the status of

 

70



--------------------------------------------------------------------------------

completion of such Property. Each of the Borrower, each other Loan Party and
each other Subsidiary that owns an Eligible Property has good and legal title
to, or a valid leasehold interest in, its respective Eligible Properties. As of
the Agreement Date, there are no Liens against any assets of any Borrower or any
Subsidiary other than Permitted Liens and Liens set forth on Part II of Schedule
7.1(f).

(g)     Existing Indebtedness; Total Liabilities. Schedule 7.1(g) is, as of the
Agreement Date, a complete and correct listing of all Indebtedness under clause
(a) of the term “Indebtedness” (including all Guarantees in respect of such
Indebtedness) of each of the Parent, the Borrower, the other Loan Parties and
the other Subsidiaries, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien. As of the Agreement
Date, the Borrower, the other Loan Parties and the other Subsidiaries have
materially performed and are in material compliance with all of the terms of
such Indebtedness and all instruments and agreements relating thereto, and no
event of default, or, to the best of Parent’s and the Borrower’s knowledge, no
default or other event or condition which with the giving of notice, the lapse
of time, or both, would constitute an event of default, exists with respect to
any such Indebtedness.

(h)     Material Contracts. Schedule 7.1(h) is, as of the Agreement Date, a
true, correct and complete listing of all Material Contracts. Each of the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries that is
party to any Material Contract has materially performed and is in material
compliance with all of the terms of such Material Contract to the extent that
the noncompliance therewith would give any other party thereto the right to
terminate such Material Contract.

(i)     Litigation. Except as set forth on Schedule 7.1(i), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened in writing) against or in
any other way relating adversely to or affecting the Parent, the Borrower, any
other Loan Party, any other Subsidiary or any of their respective property in
any court or before any arbitrator of any kind or before or by any other
Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document. There are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to, any Loan Party or any other Subsidiary that individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(j)     Taxes. All federal, state and other material tax returns of the Parent,
the Borrower, each other Loan Party and each other Subsidiary required by
Applicable Law to be filed have been duly filed (taking into account any
extensions of time within which to file such returns), and all federal, state
and other material taxes, assessments and other governmental charges or levies
upon, each Loan Party, each other Subsidiary and their respective properties,
income, profits and assets which are due and payable have been paid, except any
such nonpayment or non-filing which is at the time permitted under Section 8.6.
As of the Agreement Date, none of the United States income tax returns of the
Parent, the Borrower, any other Loan Party or any other Subsidiary is under
audit. All material charges, accruals and reserves on the books of the Borrower,
the other Loan Parties and the other Subsidiaries in respect of any taxes or
other governmental charges are in accordance with GAAP.

(k)     Financial Statements. The Borrower has furnished to each Lender copies
of (i) the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal years ended December 31, 2018 and December 31, 2019,
and the related audited consolidated statements of operations, shareholders’
equity and cash flows for the fiscal years ended on such dates, with the opinion
thereon of Ernst & Young LLP or Deloitte & Touche LLP, as the case may be, and
(ii) the unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal quarter ended June 30, 2020, and the related
unaudited consolidated statements of operations and shareholders’ equity of the
Parent and its consolidated Subsidiaries for the fiscal quarter ended on such
date. Such financial statements (including in

 

71



--------------------------------------------------------------------------------

each case related schedules and notes but, as to interim statements, subject to
changes resulting from normal year-end audit adjustments and absence of
footnotes) are complete and correct in all material respects and present fairly,
in accordance with GAAP consistently applied throughout the periods involved,
the consolidated financial position of the Parent and its consolidated
Subsidiaries as at their respective dates and the results of operations and,
with respect to the financial statements referenced in clause (i), the cash flow
for such periods. None of the Parent, the Borrower or any of their respective
Subsidiaries has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments that
would be required to be set forth in its financial statements or notes thereto,
except as referred to or reflected or provided for in said financial statements.

(l)     No Material Adverse Change; Solvency. Since December 31, 2019, there has
been no event, change, circumstance or occurrence that could reasonably be
expected to have a Material Adverse Effect. Each of the Parent, the Borrower and
any other Loan Party is Solvent after giving effect to Section 30 of the
Guaranty. The Parent, the Borrower, the other Loan Parties and the other
Subsidiaries, on a consolidated basis, are Solvent.

(m)     ERISA.

(i)     Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of each of
the Parent and the Borrower, nothing has occurred which would cause the loss of
its reliance on each Qualified Plan’s favorable determination letter or opinion
letter.

(ii)     With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.

(iii)     Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

 

72



--------------------------------------------------------------------------------

(n)     Absence of Default. None of (i) the Loan Parties is in default under its
certificate or articles of incorporation or formation or any material provision
of its bylaws, partnership agreement, limited liability company agreement or
other similar organizational documents, and (ii) the other Subsidiaries of the
Parent is in default of any material provision under its certificate or articles
of incorporation or formation or any material provision of its bylaws,
partnership agreement or other similar organizational documents. No event has
occurred, which has not been remedied, cured or waived: (A) which constitutes a
Default or an Event of Default; or (B) which constitutes, or which with the
passage of time, the giving of notice, or both, would constitute, a default or
event of default by, any Loan Party or any other Subsidiary under any agreement
(other than this Agreement) or judgment, decree or order to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(o)     Environmental Laws. Each of the Borrower, each other Loan Party and each
other Subsidiary: (i) is in compliance with all Environmental Laws applicable to
its business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could reasonably be expected to have a Material Adverse
Effect. Except for any of the following matters that could not reasonably be
expected to have a Material Adverse Effect, no Loan Party has any knowledge of,
or has received notice of, any past, present, or pending releases, events,
conditions, circumstances, activities, practices, incidents, facts, occurrences,
actions, or plans that, with respect to any Loan Party or any other Subsidiary,
their respective businesses, operations or with respect to the Properties, may:
(x) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (y) cause or contribute to any other potential common
law or legal claim or other liability, or (z) cause any of the Properties to
become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (x) through (z) is based on or
related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Parent’s or the Borrower’s knowledge after due
inquiry, threatened, against the Parent, the Borrower, any other Loan Party or
any other Subsidiary relating in any way to Environmental Laws which, reasonably
could be expected to have a Material Adverse Effect. None of the Properties is
listed on or proposed for listing on the National Priority List promulgated
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 and its implementing regulations, or any state or local priority
list promulgated pursuant to any analogous state or local law to the extent all
such listings taken together could not reasonably be expected to have a Material
Adverse Effect. To either the Parent’s or the Borrower’s knowledge, no Hazardous
Materials generated at or transported from the Properties are or have been
transported to, or disposed of at, any location that is listed or proposed for
listing on the National Priority List or any analogous state or local priority
list, or any other location that is or has been the subject of a clean-up,
removal or remedial action pursuant to any Environmental Law, except to the
extent that such transportation or disposal could not reasonably be expected to
result in a Material Adverse Effect.

(p)     Investment Company. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or obtain
other extensions of credit

 

73



--------------------------------------------------------------------------------

or to consummate the transactions contemplated by this Agreement or to perform
its obligations under any Loan Document to which it is a party.

(q)     Margin Stock. None of the Parent, the Borrower, any other Loan Party or
any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.

(r)     Affiliate Transactions. Except as permitted by Section 10.8 or as
otherwise set forth on Schedule 7.1(r), none of the Parent, the Borrower, any
other Loan Party or any other Subsidiary is a party to or bound by any agreement
or arrangement with any Affiliate.

(s)     Intellectual Property. Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”), without known
conflict with any patent, license, franchise, trademark, trademark right,
service mark, service mark right, trade secret, trade name, copyright, or other
proprietary right of any other Person except, in each case, where the failure to
own or have right to use such Intellectual Property or such conflict, could not
reasonably be expected to have a Material Adverse Effect. No claim has been
asserted to any Loan Party or any Subsidiary by any Person with respect to the
use of any such Intellectual Property by the Parent, the Borrower, any other
Loan Party or any other Subsidiary, or challenging or questioning the validity
or effectiveness of any such Intellectual Property, in each case, that could
reasonably be expected to have a Material Adverse Effect. The use of such
Intellectual Property by the Parent, the Borrower, the other Loan Parties and
the other Subsidiaries does not infringe on the rights of any Person, subject to
such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.

(t)     Business. As of the Agreement Date, the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries are engaged primarily in the business of
acquiring, owning, leasing and financing real estate, together with other
business activities incidental thereto.

(u)     Broker’s Fees. Other than as paid to a Lender pursuant to
Section 6.1(a)(xi), no broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower, any other Loan
Party or any other Subsidiary ancillary to the transactions contemplated hereby.

(v)     Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections and other
forward looking statements) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, the Parent, the Borrower, any other
Loan Party or any other Subsidiary were, at the time the same were so furnished,
complete and correct in all material respects, to the extent necessary to give
the recipient a true and accurate knowledge of the subject matter, or, in the
case of financial statements, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments and absence of full footnote disclosure). All
financial projections and other forward looking statements prepared by or on
behalf of the Borrower, any other Loan Party or any other Subsidiary that have
been or may hereafter be made available to the Administrative Agent or any
Lender were or will be prepared in good faith based on assumptions that the
Borrower, other Loan Party or other Subsidiary believed to be reasonable in
light of the circumstances in which such financial projections

 

74



--------------------------------------------------------------------------------

and forward-looking statements were made (it being acknowledged that projections
and forward-looking statements are not viewed as facts and the actual results
may vary materially from projected results and that no assurance can be given
that the projected results will be realized). As of the Agreement Date, no fact
is known to any Loan Party which has had, or may in the future have (so far as
any Loan Party can reasonably foresee) a Material Adverse Effect which has not
been set forth in the financial statements referred to in Section 7.1(k) or in
such information, reports or other papers or data or otherwise disclosed in
writing to the Administrative Agent and the Lenders. No document furnished or
written statement made to the Administrative Agent or any Lender in connection
with the negotiation, preparation or execution of, or pursuant to, this
Agreement or any of the other Loan Documents contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading.

(w)     Not Plan Assets; No Prohibited Transactions. None of the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. Assuming that no Lender funds any
amount payable by it hereunder with “plan assets,” as that term is defined in 29
C.F.R. 2510.3-101, the execution, delivery and performance of this Agreement and
the other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.

(x)     Reserved.

(y)     REIT Status. The Parent qualifies as, and has elected to be treated as,
a REIT and is in compliance with all applicable requirements and conditions
imposed under the Internal Revenue Code necessary to allow the Parent to
maintain its status as a REIT.

(z)     Reserved.

(aa)     Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws. None of the
Parent, the Borrower or any Subsidiary, or, to the knowledge of the Parent, the
Borrower or any such Subsidiary, any of their respective directors, officers,
employees, Affiliates or any agent or representative of the Parent, the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from this Agreement, (i) is a Sanctioned Person or currently the subject or
target of any Sanctions, (ii) has its assets located in a Sanctioned Country,
(iii) directly or indirectly derives revenues from investments in, or
transactions with, Sanctioned Persons or (iv) has violated any Anti-Money
Laundering Law in any material respect. Each of the Parent, the Borrower and
their respective Subsidiaries, and to the knowledge of the Parent and the
Borrower, each director, officer, employee, agent and Affiliate of the Parent,
the Borrower and each such Subsidiary, is in compliance with the Anti-Corruption
Laws in all material respects. The Parent has implemented and maintains in
effect policies and procedures designed to ensure compliance with the Anti-
Corruption Laws and applicable Sanctions by the Parent, the Borrower, their
Subsidiaries, their respective directors, officers, employees, Affiliates and
agents and representatives of the Parent, the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from this Agreement.

(bb)     Affected Financial Institution. None of the Parent, the Borrower or any
Subsidiary is an Affected Financial Institution.

Section 7.2.     Survival of Representations and Warranties, Etc.

All representations and warranties made under this Agreement and the other Loan
Documents and in the certificates delivered in connection with the Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, and the date on which any extension of the Revolving

 

75



--------------------------------------------------------------------------------

Termination Date is effectuated pursuant to Section 2.13, the date on which any
increase of the Revolving Commitments is effectuated pursuant to Section 2.16,
and at and as of the date of the occurrence of each Credit Event, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances expressly
and specifically permitted hereunder. All such representations and warranties
shall survive the effectiveness of this Agreement, the execution and delivery of
the Loan Documents and the making of the Loans and the issuance of Letters of
Credit.

ARTICLE VIII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, the Parent and the Borrower, as
applicable, shall comply with the following covenants:

Section 8.1.     Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.4, the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

Section 8.2.     Compliance with Applicable Law.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply or
obtain could reasonably be expected to have a Material Adverse Effect. The
Parent will maintain in effect and enforce reasonable policies and procedures
designed to ensure compliance by the Parent, the Borrower, their respective
Subsidiaries and their respective directors, officers, employees, Affiliates and
agents and representatives, in each case, that will act in any capacity in
connection with or benefit from this Agreement, with Anti-Corruption Laws and
applicable Sanctions, in each case to the extent applicable to such Persons.

Section 8.3.     Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, or cause each tenant under a Tenant Lease to, (a) protect and
preserve all of its respective material properties, including, but not limited
to, all Intellectual Property necessary to the conduct of its respective
business, and maintain in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, or as a result of a casualty for
which insurance is maintained pursuant to Section 8.5, and (b) from time to time
make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be lawfully conducted at all times subject to the
rights of tenants under Tenant Leases, in each case except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

76



--------------------------------------------------------------------------------

Section 8.4.     Conduct of Business.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, carry on its respective businesses as described in
Section 7.1(t).

Section 8.5.     Insurance.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, or cause each tenant under a Tenant Lease to, maintain insurance
(on a replacement cost basis) with financially sound and reputable insurance
companies against such risks and in such amounts as is customarily maintained by
Persons engaged in similar businesses or as may be required by Applicable Law.
The Borrower shall from time to time deliver to the Administrative Agent upon
request a detailed list (together with copies, if requested by the
Administrative Agent) of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

Section 8.6.     Payment of Taxes and Claims.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge (a) prior to delinquency, all
federal and state taxes and other material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any
properties belonging to it, and (b) within 10 days of the date due, all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, could reasonably be
expected to become a Lien on any properties of such Person; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim (i) which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of such Person in
accordance with GAAP or (ii) if the failure to pay or discharge all such taxes,
assessments, charges, levies or claims in the aggregate under this clause
(ii) could not reasonably be expected to result in a Material Adverse Effect.

Section 8.7.     Books and Records; Inspections.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, keep proper books of record and account in which
materially complete, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities. The Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent or any Lender, upon three
(3) Business Days’ prior written notice to the Borrower (provided that if a
Default or Event of Default has occurred and is continuing, such written notice
shall not be required), to visit, subject to the rights of tenants under Tenant
Leases (so long as such rights do not consist of restrictions on a Lender’s
right to visit a property imposed to avoid compliance with this Section), and
inspect any of such Loan Parties’ or Subsidiaries’ respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the presence of an
officer of the Parent if an Event of Default does not then exist), all at such
reasonable times during business hours and as often as may reasonably be
requested and so long as no Event of Default exists, with reasonable prior
notice. The Borrower shall be obligated to reimburse the Administrative Agent
and the Lenders for their costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists. If requested by the Administrative Agent,
the Parent and the Borrower shall execute an authorization letter addressed to
its accountants authorizing the

 

77



--------------------------------------------------------------------------------

Administrative Agent or any Lender to discuss the financial affairs of the
Parent, the Borrower, any other Loan Party or any other Subsidiary with the
Borrower’s accountants.

Section 8.8.     Use of Proceeds.

The Borrower will use the proceeds of the Loans to finance acquisitions, capital
expenditures, equity investments and other transactions permitted under this
Agreement, to repay Indebtedness of the Parent, the Borrower and its
Subsidiaries (including, on the Effective Date, the Indebtedness with respect to
the “Revolving Loans” under the Existing Credit Agreement), to provide for the
general working capital needs of the Parent, the Borrower and its Subsidiaries,
and for other general corporate purposes of the Parent, the Borrower and its
Subsidiaries. The Borrower shall only use Letters of Credit for the same
purposes for which it may use the proceeds of Loans. The Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary to, use any part
of such proceeds to purchase or carry, or to reduce or retire or refinance any
credit incurred to purchase or carry, any margin stock (within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock. The Parent and the Borrower shall not use, and shall
ensure that their respective Subsidiaries and their respective directors,
officers, employees and agents (in the case of directors, officers, employees
and agents, acting solely in their capacity as such for the Parent, the Borrower
or a Subsidiary, as applicable) shall not use, the proceeds of any Loan or any
Letter of Credit (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

Section 8.9.     Environmental Matters.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect.
The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, and the Borrower shall use, and shall cause
each other Loan Party and each other Subsidiary to use, commercially reasonable
efforts to cause all other Persons occupying, using or present on the Properties
to comply, with all Environmental Laws the failure with which to comply could
reasonably be expected to have a Material Adverse Effect. The Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions and pay or arrange to pay all costs necessary for
it and for the Properties to comply all Environmental Laws and all Governmental
Approvals (including actions to remove and dispose of all Hazardous Materials
and to clean up the Properties as required under Environmental Laws), in each
case, the failure with which to comply could reasonably be expected to have a
Material Adverse Effect. The Parent and the Borrower shall, and shall cause each
other Loan Party and each other Subsidiary to, promptly take all actions
necessary to prevent the imposition of any Liens (other than Permitted Liens) on
any of their respective properties arising out of or related to any
Environmental Laws. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.

Section 8.10.     Further Assurances.

At the Borrower’s cost and expense and upon the reasonable request of the
Administrative Agent, the Parent and the Borrower shall, and shall cause each
other Loan Party and each other Subsidiary to, duly execute and deliver or cause
to be duly executed and delivered, to the Administrative Agent such further
instruments, documents and certificates, and do and cause to be done such
further acts that may be

 

78



--------------------------------------------------------------------------------

reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

Section 8.11.     Material Contracts.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly and punctually perform and comply with any and
all material representations, warranties, covenants and agreements expressed as
binding upon any such Person under any Material Contract to the extent that the
failure to comply therewith would permit any other party thereto to terminate
such Material Contract.

Section 8.12.     Additional Guarantors.

(a)     Within 10 Business Days following the date on which either of the
following conditions first applies to any Subsidiary (other than an Excluded
Subsidiary) that is not already a Guarantor, the Borrower shall deliver to the
Administrative Agent each of the following in form and substance satisfactory to
the Administrative Agent: (i) an Accession Agreement (or if the Guaranty is not
then in effect, the Guaranty) and (ii) the items that would have been delivered
under Sections 6.1(a)(iv) through (viii) and (xiv) if such Subsidiary had been a
Loan Party on the Agreement Date:

(A)     such Subsidiary Guarantees, or otherwise becomes obligated in respect
of, any Indebtedness of the Parent, the Borrower or any other Subsidiary; or

(B)     (x) such Subsidiary owns an Eligible Property, and (y) either has
incurred, acquired or suffered to exist any Indebtedness for itself that is not
Nonrecourse Indebtedness or whose equity interests are owned directly or
indirectly by another Subsidiary of the Parent (other than the Borrower) which
has incurred, acquired or suffered to exist any Indebtedness for itself that is
not Nonrecourse Indebtedness;

provided that one or more direct or indirect Subsidiaries of the Parent that has
or Guarantees (or has an equity interest holder that has or Guarantees)
Indebtedness described above in clause (A) or (B) shall not be required to
provide an Accession Agreement (or if the Guaranty is not then in effect, the
Guaranty) so long as the aggregate amount of all such Indebtedness of, and
guarantees by, all such Subsidiaries described above in clause (A) or (B) does
not exceed $25,000,000.

(b)     The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor (other than the Parent) from the Guaranty so long as:
(i) such Guarantor is not required to be a party to the Guaranty under the
immediately preceding subsection (a); (ii) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 10.1; (iii) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in the Loan Documents to which any of them is a party, shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of the date of such release
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents; (iv) [reserved],
and (v) the Administrative Agent shall have received such written request at
least 10 Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date

 

79



--------------------------------------------------------------------------------

of release. Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

Section 8.13.     REIT Status.

The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.

ARTICLE IX. INFORMATION

For so long as this Agreement is in effect, the Parent and the Borrower, as
applicable, shall furnish to the Administrative Agent for distribution to each
of the Lenders:

Section 9.1.     Quarterly Financial Statements.

As soon as available and in any event within 5 Business Days after the same is
filed with the SEC (but in no event later than 45 days after the end of each of
the first, second and third fiscal quarters of the Parent), the unaudited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of operations,
stockholders’ equity and cash flows of the Parent and its Subsidiaries for such
period, setting forth in each case in comparative form the figures as of the end
of and for the corresponding periods of the previous fiscal year, all of which
shall be certified by a Financial Officer of the Parent, in his or her opinion,
to present fairly, in accordance with GAAP and in all material respects, the
consolidated financial position of the Parent and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year-end audit adjustments and the absence of footnotes).

Section 9.2.     Year-End Statements.

As soon as available and in any event within 5 Business Days after the same is
filed with the SEC (but in no event later than 90 days after the end of each
fiscal year of the Parent), the audited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of operations, stockholders’ equity and cash flows of
the Parent and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures as at the end of and for the previous fiscal year,
all of which shall be (a) certified by a Financial Officer of the Parent, in his
or her opinion, to present fairly, in accordance with GAAP and in all material
respects, the financial position of the Parent and its Subsidiaries as at the
date thereof and the result of operations for such period and (b) accompanied by
the report thereon of Deloitte & Touche LLP or any other independent certified
public accountants of recognized standing reasonably acceptable to the
Administrative Agent, whose report shall be unqualified and in scope and
substance satisfactory to the Requisite Lenders and who shall have authorized
the Parent to deliver such financial statements and report thereon to the
Administrative Agent and the Lenders pursuant to this Agreement.

Section 9.3.     Compliance Certificate.

At the time the financial statements are furnished pursuant to Sections 9.1 and
9.2, a certificate substantially in the form of Exhibit G (a “Compliance
Certificate”) executed on behalf of the Parent by a Financial Officer of the
Parent (a) setting forth a reasonably detailed list of all Eligible Properties
which the Borrower has included in calculations of Total Unencumbered Eligible
Property Value for the fiscal period covered by such Compliance Certificate;
(b) setting forth in reasonable detail as of the end of such

 

80



--------------------------------------------------------------------------------

quarterly accounting period or fiscal year, as the case may be, the calculations
required to establish whether the Parent was in compliance with the covenants
contained in Section 10.1; (c) setting forth in reasonable detail as of the end
of such quarterly accounting period or fiscal year, as the case may be, (i) all
of Borrower’s Qualifying Swaps and the notional amounts thereof, and (ii) each
period, if any, during which the aggregate outstanding principal amount of all
LIBOR Loans and Borrower’s other Indebtedness bearing interest at a rate based
on the LIBO Rate exceeded the total notional amount of all of Borrower’s
Qualifying Swaps, together with the amount of such excess during any such
period; and (d) stating that no Default or Event of Default exists, or, if such
is not the case, specifying such Default or Event of Default and its nature,
when it occurred and the steps being taken by the Parent and/or the Borrower
with respect to such event, condition or failure.

Section 9.4.     Other Information.

(a)     Promptly upon receipt thereof, copies of any management report submitted
to the Parent, the Borrower or either of their Board of Directors by its
independent public accountants;

(b)     Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC (or any Governmental Authority substituted therefor) or any
national securities exchange;

(c)     Promptly upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Parent, the Borrower, any other Subsidiary or any other Loan
Party;

(d)     [Reserved];

(e)     [Reserved];

(f)     [Reserved];

(g)     If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;

(h)     To the extent any Responsible Officer of a Loan Party or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating to, or affecting, any Loan Party or any
other Subsidiary or any of their respective properties, assets or businesses
which could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of any
Loan Party or any other Subsidiary are being audited;

(i)     A copy of any amendment to the certificate or articles of incorporation
or formation, bylaws, partnership agreement or other similar organizational
documents of the Borrower or any other Loan Party within five (5) Business Days
after the effectiveness thereof;

(j)     Prompt notice of (i) any change in any Financial Officer of the Parent
or the Borrower, any other Loan Party or any other Subsidiary, (ii) any change
in the business, assets, liabilities, financial

 

81



--------------------------------------------------------------------------------

condition, results of operations of any Loan Party or any other Subsidiary or
(iii) the occurrence of any other event which, in the case of any of the
immediately preceding clauses (i) through (iii), has had, or could reasonably be
expected to have, a Material Adverse Effect;

(k)     Prompt notice of the occurrence of (i) any Default or Event of Default
and (ii) any event which constitutes or which with the passage of time, the
giving of notice, or otherwise, would constitute a default or event of default
by any Loan Party or any other Subsidiary under any Material Contract to which
any such Person is a party or by which any such Person or any of its respective
properties may be bound to the extent that any such default or event of default
of such Material Contract would permit any other party thereto to terminate such
Material Contract;

(l)     Prompt notice of any order, judgment or decree in excess of $5,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;

(m)     Any notification of a violation of any Applicable Law or any inquiry
shall have been received by any Loan Party or any other Subsidiary from any
Governmental Authority that could reasonably be expected to result in a Material
Adverse Effect;

(n)     Promptly upon the request of the Administrative Agent, evidence of the
Parent’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail reasonably
satisfactory to the Administrative Agent;

(o)     Promptly upon, and in any event within 10 Business Days of, each
request, information identifying any Loan Party as a Lender may request in order
to comply with applicable “know your customer” and Anti-Money Laundering Laws
and regulations including, without limitation, the Patriot Act;

(p)     Promptly, and in any event within 3 Business Days after a Responsible
Officer of the Parent or the Borrower obtains knowledge thereof, written notice
of the occurrence of any of the following: (i) the Parent, the Borrower, any
other Loan Party or any other Subsidiary shall receive notice that any violation
of or noncompliance with any Environmental Law has or may have been committed or
is threatened; (ii) the Parent, the Borrower, any other Loan Party or any other
Subsidiary shall receive notice that any administrative or judicial complaint,
order or petition has been filed or other proceeding has been initiated, or is
about to be filed or initiated against any such Person alleging any violation of
or noncompliance with any Environmental Law or requiring any such Person to take
any action in connection with the release or threatened release of Hazardous
Materials; (iii) the Parent, the Borrower, any other Loan Party or any other
Subsidiary shall receive any notice from a Governmental Authority or private
party alleging that any such Person may be liable or responsible for any costs
associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or
(iv) the Parent, the Borrower, any other Loan Party or any other Subsidiary
shall receive notice of any other fact, circumstance or condition that could
reasonably be expected to form the basis of an environmental claim, and the
matters covered by notices referred to in any of the immediately preceding
clauses (i) through (iv), whether individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;

(q)     Promptly following any change in beneficial ownership of the Borrower
that would result in a change to the list of beneficial owners identified in a
Beneficial Ownership Certification delivered pursuant to Section 6.1(a)(xvi) of
this Agreement or this Section 9.4(q) (if any), an updated Beneficial Ownership
Certification for the Borrower;

(r)     Promptly, upon each request, such information and documentation as any
Lender may request in order to comply with applicable “know your customer” and
Anti-Money Laundering Laws, including without limitation, the Patriot Act;

 

82



--------------------------------------------------------------------------------

(s)     From time to time and promptly upon, and in any event within 10 Business
Days of, each request, such data, certificates, reports, statements, documents
or further information regarding any Property or the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Parent, the Borrower, any of the other Subsidiaries, or any other Loan Party
as the Administrative Agent or any Lender may reasonably request; and

(t)     Promptly upon, and in any event within 10 Business Days of, any change
in the Borrower’s Credit Rating, a certificate stating that the Borrower’s
Credit Rating has changed and the new Credit Rating that is in effect.

Section 9.5.     Electronic Delivery of Certain Information.

(a)     Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including Intralinks™,
DebtDomain, SyndTrak or any other Internet, e-mail or intranet website and to
which the Administrative Agent and each Lender have access (including a
commercial, third-party website such as www.sec.gov <http://www.sec.gov> or a
website sponsored or hosted by the Administrative Agent or the Borrower)
provided that the foregoing shall not apply to (i) notices to any Lender (or the
Issuing Bank) pursuant to Article II. and (ii) any Lender that has notified the
Administrative Agent and the Borrower that it cannot or does not want to receive
electronic communications. The Administrative Agent, the Parent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic delivery pursuant to procedures approved by it for all
or particular notices or communications.

The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

Although the Approved Electronic Platform and its primary web portal are secured
with generally-applicable security procedures and policies implemented or
modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and the Borrower acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Lenders and the Borrower hereby
approves distribution of the Communications (as defined below) through the
Approved Electronic Platform and understands and assumes the risks of such
distribution.

THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS” AND
“AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY JOINT LEAD ARRANGER, ANY

 

83



--------------------------------------------------------------------------------

SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, OR ANY
OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section, including through an
Approved Electronic Platform.

Each of the Lenders and the Borrower agrees that the Administrative Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Communications on the Approved Electronic Platform in accordance with
the Administrative Agent’s generally applicable document retention procedures
and policies.

Documents or notices delivered electronically (other than by e-mail) shall be
deemed to have been delivered (A) with respect to deliveries made pursuant to
Sections 9.1, 9.2, 9.4(b) and 9.4(c) by proper filing with the SEC and available
on www.sec.gov, on the date of filing thereof and (B) with respect to all other
electronic deliveries (other than deliveries made by e-mail), twenty-four
(24) hours after the date and time on which the Administrative Agent, the Parent
or the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent, the Parent or the Borrower
notifies each Lender of said posting and provides a link thereto provided if
such notice or other communication is not sent or posted during the normal
business hours of the recipient, said posting date and time shall be deemed to
have commenced as of 9:00 a.m. Eastern time on the opening of business on the
next business day for the recipient. Notwithstanding anything contained herein,
upon request of the Administrative Agent, the Parent shall be required to
provide paper copies of the certificate required by Section 9.3 to the
Administrative Agent and shall deliver paper copies of any documents to the
Administrative Agent or to any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender. Except for the certificates required by Section 9.3, the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

(b)     Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

Section 9.6.     Public/Private Information.

The Parent and the Borrower shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Parent or the Borrower. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and the Parent
or the Borrower shall designate Information Materials (a) that are either
available to the public or not material with respect to the Parent, the Borrower
and its

 

84



--------------------------------------------------------------------------------

Subsidiaries or any of their respective securities for purposes of United States
federal and state securities laws, as “Public Information” and (b) that are not
Public Information as “Private Information”. Notwithstanding the foregoing, each
Lender who does not wish to receive Private Information agrees to cause at least
one individual at or on behalf of such Lender to at all times have selected the
“Private Side Information” or similar designation on the content declaration
screen of any website provided pursuant to Section 9.5 in order to enable such
Lender or its delegate, in accordance with such Lender’s compliance procedures
and Applicable Law, including United States federal and state securities laws,
to make reference to Information Materials that are not made available through
the “Public Side Information” portion of such website provided pursuant to
Section 9.5 and that may contain material non-public information with respect to
the Parent, the Borrower or its Subsidiaries or their securities for purposes of
United States federal and state securities laws.

Section 9.7.     USA Patriot Act Notice; Compliance.

Each Lender that is subject to the requirements of the Patriot Act hereby
notifies the Parent and the Borrower that pursuant to the requirements of the
Patriot Act and the Beneficial Ownership Regulation, such Lender is required to
obtain, verify and record certain information that identifies individuals or
business entities which open an “account” with such financial institution.
Consequently, a Lender (for itself and/or as Administrative Agent for all
Lenders hereunder) may from time-to-time request, and the Parent and the
Borrower shall, and shall cause the other Loan Parties to, provide promptly upon
any such request to such Lender, such Loan Party’s name, address, tax
identification number, a Beneficial Ownership Certification, and/or such other
identification information as shall be necessary for such Lender to comply with
federal law, including the Patriot Act and the Beneficial Ownership Regulation.
An “account” for this purpose may include, without limitation, a deposit
account, cash management service, a transaction or asset account, a credit
account, a loan or other extension of credit, and/or other financial services
product.

ARTICLE X. NEGATIVE COVENANTS

For so long as this Agreement is in effect, the Parent or the Borrower, as
applicable, shall comply with the following covenants:

Section 10.1.     Financial Covenants.

(a)     Leverage Ratio. Except as otherwise provided in this subsection
(a) below, the Parent shall not permit the ratio of (i) Total Outstanding
Indebtedness of the Parent and its Subsidiaries to (ii) Total Market Value, to
exceed 0.60 to 1.00 at any time. Notwithstanding the foregoing, the Parent shall
have the option, exercisable two times during the term of this Agreement, to
elect that the ratio of (i) Total Outstanding Indebtedness of the Parent and its
Subsidiaries to (ii) Total Market Value may exceed 0.60 to 1.00 for any fiscal
quarter in which the Borrower completes a Material Acquisition and the
immediately subsequent four fiscal quarters so long as (1) the Parent has
delivered a written notice to the Administrative Agent that the Parent is
exercising its option under this subsection (a) and (2) such ratio does not
exceed 0.65 to 1.00 at the end of the fiscal quarter for which such election has
been made and the immediately subsequent four fiscal quarters.

(b)     Secured Indebtedness Ratio. The Parent shall not permit the ratio of
(i) Secured Indebtedness of the Parent and its Subsidiaries to (ii) Total Market
Value, at any time to exceed 0.40 to 1.00.

(c)     Reserved.

 

85



--------------------------------------------------------------------------------

(d)     Unencumbered Coverage Ratio. The Parent shall not permit the ratio of
(i) Unencumbered Net Operating Income of the Parent and its Subsidiaries for the
fiscal quarter most recently ended for which financial statements are available
to (ii) Unsecured Interest Expense of the Parent and its Subsidiaries for such
fiscal quarter, to be less than 1.75 to 1.0 at any time.

(e)     Fixed Charge Coverage Ratio. The Parent shall not permit the ratio of
(i) Adjusted EBITDA of the Parent and its Subsidiaries for the fiscal quarter
most recently ended for which financial statements are available to (ii) Fixed
Charges of the Parent and its Subsidiaries for such fiscal quarter, at any time
to be less than 1.50 to 1.00.

(f)     Reserved.

(g)     Ratio of Total Unsecured Indebtedness to Total Unencumbered Eligible
Property Value. Except as otherwise provided in this subsection (g) below, the
Parent shall not permit the ratio of (i) Total Unsecured Indebtedness of the
Parent and its Subsidiaries to (ii) Total Unencumbered Eligible Property Value
to exceed 0.60 to 1.00 at any time. Notwithstanding the foregoing, the Parent
shall have the option, exercisable two times during the term of this Agreement,
to elect that the ratio of (i) Total Unsecured Indebtedness of the Parent and
its Subsidiaries to (ii) Total Unencumbered Eligible Property Value may exceed
0.60 to 1.00 for any fiscal quarter in which the Borrower completes a Material
Acquisition and the immediately subsequent four fiscal quarters so long as
(1) the Parent has delivered a written notice to the Administrative Agent that
the Parent is exercising its option under this subsection (g) and (2) such ratio
does not exceed 0.65 to 1.00 at the end of the fiscal quarter for which such
election has been made and the immediately subsequent four fiscal quarters.

(h)     Reserved.

(i)     Dividends and Other Restricted Payments. Subject to the following
sentence, if an Event of Default exists, neither the Parent nor the Borrower
shall, and neither the Parent nor the Borrower shall permit any of its
Subsidiaries to, declare or make any Restricted Payments (including by way of a
Delaware LLC Division) except that the Parent may declare and make cash
distributions to its shareholders in an aggregate amount not to exceed the
minimum amount necessary for the Parent to remain in compliance with
Section 8.13 (and the Borrower and its Subsidiaries may declare and make cash
distributions to the Parent for such purpose), and Subsidiaries of the Borrower
may pay Restricted Payments to the Borrower or any other Subsidiary of the
Borrower that is a Loan Party. If an Event of Default specified in
Section 11.1(a), Section 11.1(e) or Section 11.1(f) shall exist, or if as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 11.2(a), neither the Parent nor the
Borrower shall, and neither the Parent nor the Borrower shall permit any
Subsidiary to, make any Restricted Payments to any Person except that
Subsidiaries may pay Restricted Payments to the Borrower or any other Subsidiary
of the Borrower that is a Loan Party.

Section 10.2.     Negative Pledge.

(a)     Except for Permitted Negative Pledges, neither the Parent nor the
Borrower shall, and neither the Parent nor the Borrower shall permit any other
Subsidiary to, permit any Eligible Property or any direct or indirect ownership
interest of the Borrower or in any Person owning a Eligible Property, to be
subject to a Negative Pledge if such Negative Pledge prohibits or purports to
prohibit the creation of a Lien on such Eligible Property or ownership interest
as security for the Obligations.

(b)     Neither the Parent nor the Borrower, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, create,
assume, or incur any Lien (other than Permitted Liens) upon any of its
properties, assets, income or profits of any character whether now owned or
hereafter

 

86



--------------------------------------------------------------------------------

acquired if immediately prior to the creation, assumption or incurring of such
Lien, or immediately thereafter, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.1.

Section 10.3.     Restrictions on Intercompany Transfers.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary (other than
an Excluded Subsidiary) to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary (other than an Excluded Subsidiary) to: (a) pay
dividends or make any other distribution on any of such Subsidiary’s capital
stock or other equity interests owned by the Parent, the Borrower or any other
Subsidiary; (b) pay any Indebtedness owed to the Parent, the Borrower or any
other Subsidiary; (c) make loans or advances to the Parent, the Borrower or any
other Subsidiary; or (d) transfer any of its property or assets to the Parent,
the Borrower or any other Subsidiary; other than:

(i)     with respect to clauses (a) through (d), those encumbrances or
restrictions contained in (x) any Loan Document, (y) the Existing Credit
Agreement and the Existing Term Loan Agreements or (z) any other agreement
(A) evidencing Indebtedness that is not Secured Indebtedness which the Parent,
the Borrower, any other Loan Party or any other Subsidiary may create, incur,
assume or permit or suffer to exist under this Agreement and (B) containing
encumbrances and restrictions imposed in connection with such Indebtedness that
are either substantially similar to, or less restrictive than, the encumbrances
and restrictions set forth in this Agreement;

(ii)     with respect to clause (d), (x) customary provisions restricting
assignment of any agreement entered into by the Parent, the Borrower, any other
Loan Party or any other Subsidiary in the ordinary course of business, and
(y) restrictions contained in any agreement relating to the sale of a Subsidiary
(other than the Borrower) or the assets of a Subsidiary pending sale to the
extent that such sale is permitted under this Agreement and the restrictions
apply only to the Subsidiary or the assets that are the subject of such sale;
and

(iii)     with respect to clause (d), those encumbrances or restrictions
contained in an agreement (x) evidencing Indebtedness which a Subsidiary may
create, incur, assume, or permit or suffer to exist under this Agreement and
(y) which Indebtedness is secured by a Lien on the assets of such Subsidiary
permitted to exist under the Loan Documents, so long as such encumbrances and
restrictions apply only to such Subsidiary and such Subsidiary has no material
assets other than those encumbered by such Lien.

Section 10.4.     Merger, Consolidation, Sales of Assets and Other Arrangements.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, (a) enter
into any transaction of merger or consolidation (other than (x) any transaction
of merger or consolidation between or among Loan Parties; provided that if the
Parent or the Borrower enters into such a transaction of merger, it is the
survivor thereof, (y) any transaction of merger or consolidation of a Subsidiary
that is not Loan Party into a Loan Party so long as the Loan Party is the
survivor thereof and (z) any transaction of merger or consolidation between two
or more Subsidiaries that are not Loan Parties); (b) liquidate, windup or
dissolve itself (or suffer any liquidation or dissolution); (c) convey, sell,
lease, sublease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any substantial part of its business or assets,
or the capital stock of or other Equity Interests in any of its Subsidiaries,
whether now owned or hereafter acquired; or (d) acquire any assets of, or make
an Investment in, any other Person (including, in the case of each of the
foregoing clauses, pursuant

 

87



--------------------------------------------------------------------------------

to a Delaware LLC Division); provided, however, that any of the actions
described in the immediately preceding clauses (a) through (d) may be taken with
respect to the Borrower, any other Loan Party or any other Subsidiary so long as
(x) immediately prior to the taking of such action, and immediately thereafter
and after giving effect thereto, no Default or Event of Default is or would be
in existence and (y) if as a result of any such transaction, or series of such
actions, the amount of Consolidated Tangible Assets would increase or decrease
by 25.0%, then prior to entering into such transaction the Parent shall deliver
a Compliance Certificate executed on behalf of the Parent by a Financial Officer
of the Parent demonstrating that the Parent would be in compliance with the
covenants contained in Section 10.1 on a pro-forma basis after giving effect to
such transaction as of the end of the most recent fiscal quarter for which
financial statements are available; notwithstanding the foregoing, the Parent
and the Borrower may not enter into a transaction of merger pursuant to which
such Loan Party is not the survivor of such merger.

Further, no Loan Party nor any Subsidiary, shall enter into any sale-leaseback
transactions or other transaction by which such Loan Party or Subsidiary shall
remain liable as lessee (or the economic equivalent thereof) of any real or
personal property that it has sold or leased to another Person other than in the
ordinary course of business for such Loan Party or Subsidiary.

Section 10.5.     Plans.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, permit
any of its respective assets to become or be deemed to be “plan assets” within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. Neither the Parent nor the Borrower shall cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

Section 10.6.     Fiscal Year.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or other Subsidiary to, change its
fiscal year from that in effect as of the Agreement Date.

Section 10.7.     Modifications of Organizational Documents and Material
Contracts.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, amend,
supplement, restate or otherwise modify its certificate or articles of
incorporation or formation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification (a) is materially
adverse to the interest of the Administrative Agent or the Lenders or (b) could
reasonably be expected to have a Material Adverse Effect. Neither the Parent nor
the Borrower shall, and neither the Parent nor the Borrower shall permit any
Subsidiary or other Loan Party to enter into, any amendment or modification to
any Material Contract which could reasonably be expected to have a Material
Adverse Effect or default in the performance of any obligations of any Loan
Party or other Subsidiary in any Material Contract or permit any Material
Contract to be canceled or terminated prior to its stated maturity.

Section 10.8.     Transactions with Affiliates.

Neither the Parent nor the Borrower shall permit to exist or enter into, and
neither the Parent nor the Borrower shall permit any other Loan Party or any
other Subsidiary to permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except (a) as set forth on Schedule 7.1(r), (b)
upon fair and reasonable terms which are

 

88



--------------------------------------------------------------------------------

no less favorable to the Parent, the Borrower, such other Loan Party or such
other Subsidiary than would be obtained in a comparable arm’s length transaction
with a Person that is not an Affiliate, (c) transactions between or among Loan
Parties, and (d) transactions between or among the Parent or any Subsidiaries
and not involving any other Affiliate.

Section 10.9.     Environmental Matters.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party, any other Subsidiary or any other
Person to, use, generate, discharge, emit, manufacture, handle, process, store,
release, transport, remove, dispose of or clean up any Hazardous Materials on,
under or from the Properties in violation of any Environmental Law or in a
manner that could reasonably be expected to lead to any environmental claim or
pose a material risk to human health, safety or the environment, in each case,
if such violation, claim or risk could reasonably be expected to have a Material
Adverse Effect. Nothing in this Section shall impose any obligation or liability
whatsoever on the Administrative Agent or any Lender.

Section 10.10.     Derivatives Contracts.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, enter
into or become obligated in respect of Derivatives Contracts other than
Derivatives Contracts entered into (or guaranteed) by the Parent, the Borrower,
any Loan Party or any such Subsidiary in the ordinary course of business and
which establish, or were intended to establish, an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by the
Borrower, such other Loan Party or such other Subsidiary.

ARTICLE XI. DEFAULT

Section 11.1.     Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a)     Default in Payment.

(i)     The Borrower shall fail to pay when due under this Agreement or any
other Loan Document (whether upon demand, at maturity, by reason of mandatory
prepayment or acceleration or otherwise) the principal of any of the Loans or
Reimbursement Obligation; or

(ii)     The Borrower shall fail to pay when due under this Agreement or any
other Loan Document (whether upon demand, at maturity, by reason of acceleration
or otherwise) any interest on any of the Loans or any of the other payment
Obligations (other than those subject to the immediately preceding clause (i))
owing by the Borrower under this Agreement or any other Loan Document, or any
other Loan Party shall fail to pay when due any payment Obligation owing by such
other Loan Party under any Loan Document to which it is a party, and in the case
of this subsection (a)(ii) only, such failure shall continue for a period of 3
Business Days. For purposes of this subsection (a)(ii) if no due date is
specified in this Agreement or in any other Loan Document for an Obligation,
then the due date shall be considered to be the 3rd Business Day following the
Borrower’s receipt of notice from the Administrative Agent that such other
payment Obligation is due and payable.

 

89



--------------------------------------------------------------------------------

(b)     in Performance.

(i)     Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.1 (solely with respect to the existence of the Borrower),
Section 8.13, Article IX (other than clauses (c), (e), (i), (l) and (n) of
Section 9.4) or Article X; or

(ii)     Any Loan Party shall fail to perform or observe (A) any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section or (B) clauses
(c), (e), (i), (l) and (n) of Section 9.4, and in the case of this subsection
(b)(ii) only, such failure shall continue for a period of 30 days after the
earlier of (x) the date upon which a Responsible Officer of the Borrower or such
other Loan Party obtains actual knowledge of such failure or (y) the date upon
which the Borrower has received written notice of such failure from the
Administrative Agent.

(c)     Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent, the Issuing Bank or any Lender in
connection with the Loan Documents, shall at any time prove to have been
incorrect or misleading, in either case, in any material respect when furnished
or made or deemed made.

(d)     Indebtedness Cross-Default.

(i)     The Parent, the Borrower, any other Loan Party or any other Subsidiary
shall fail to make any payment when due and payable in respect of any
Indebtedness (other than the Loans and Reimbursement Obligations) having an
aggregate outstanding principal amount (or, in the case of any Derivatives
Contract, having, without regard to the effect of any close-out netting
provision, a Derivatives Termination Value), in each case individually or in the
aggregate with all other Indebtedness as to which such a failure exists, of (x)
$50,000,000 or more in the case of Indebtedness that is not Nonrecourse
Indebtedness or (y) $75,000,000 or more in the case of Nonrecourse Indebtedness
(collectively, “Material Indebtedness”); or

(ii)     (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof; or

(iii)     Any other event shall have occurred and be continuing beyond all
applicable grace and cure periods, which, with or without the passage of time,
the giving of notice, or otherwise, would permit any holder or holders of any
Material Indebtedness, any trustee or agent acting on behalf of such holder or
holders or any other Person, to accelerate the maturity of any such Material
Indebtedness or require any such Material Indebtedness to be prepaid or
repurchased prior to its stated maturity (other than a mandatory prepayment
resulting from the voluntary sale or condemnation of, or a casualty event with
respect to, any Property securing such Material Indebtedness; provided that such
sale, condemnation or event does not otherwise cause a Default or Event of
Default hereunder and, with respect to any condemnation or casualty event, the
Parent, the Borrower or such Subsidiary receives insurance proceeds with respect
to such Property in an amount sufficient to repay such Material Indebtedness).

 

90



--------------------------------------------------------------------------------

(e)     Voluntary Bankruptcy Proceeding. The Parent, the Borrower or any other
Loan Party or any one or more Subsidiaries to which more than 5% of Total Market
Value is attributable in the aggregate shall: (i) commence a voluntary case
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(f)     Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any one or
more Subsidiaries to which more than 5% of Total Market Value is attributable in
the aggregate in any court of competent jurisdiction seeking: (i) relief under
the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of 60 consecutive days, or an order granting the remedy or other relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such Bankruptcy Code or such other federal bankruptcy laws)
shall be entered.

(g)     Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof).

(h)     Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Parent, the
Borrower, any other Loan Party, or any other Subsidiary by any court or other
tribunal and (i) such judgment or order shall continue for a period of thirty
(30) days without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Loan Parties, $50,000,000 or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.

(i)     Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $50,000,000, and such warrant,
writ, execution or process shall not be paid, discharged, vacated, stayed or
bonded for a period of twenty (20) days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the

 

91



--------------------------------------------------------------------------------

Obligations and waives or subordinates any Lien it may have on the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary.

(j)     ERISA.

(i)     Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $50,000,000; or

(ii)     The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $50,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.

(k)     Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.

(l)     Change of Control/Change in Management.

(i)     Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 35% of the total voting power of the then
outstanding voting stock of the Parent;

(ii)     During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12-month period constituted
the Board of Directors of the Parent (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Parent then in
office;

(iii)     the Parent shall cease to own and control, directly or indirectly, at
least 60% of the outstanding Equity Interests of the Borrower; or

(iv)     the Parent shall cease to be the managing member of the Borrower or
shall cease to have the sole and exclusive power to exercise all management and
control over the Borrower.

(m)     Damage; Strike; Casualty. Any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than thirty (30) consecutive days beyond the coverage period of any
applicable business interruption insurance, the cessation or substantial
curtailment of revenue producing activities of the Borrower, any other Loan
Party, or any other Subsidiary taken as a whole and only if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect.

Section 11.2.     Remedies Upon Event of Default.

Upon the occurrence and during the continuance of an Event of Default the
following provisions shall apply:

 

92



--------------------------------------------------------------------------------

(a)     Acceleration; Termination of Facilities.

(i)     Automatic. Upon the occurrence and during the continuance of an Event of
Default specified in Sections 11.1(e) or 11.1(f), (1)(A) the principal of, and
all accrued interest on, the Loans, and the Notes at the time outstanding,
(B) an amount equal to the Stated Amount of all Letters of Credit outstanding as
of the date of the occurrence of such Event of Default for deposit into the
Letter of Credit Collateral Account and (C) all of the other Obligations,
including, but not limited to, the other amounts owed to the Lenders and the
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents shall become immediately and automatically due and payable without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by the Borrower on behalf of itself and the other Loan Parties,
and (2) the Commitments and the obligation of the Issuing Bank to issue Letters
of Credit hereunder shall all immediately and automatically terminate.

(ii)     Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare (A)
the principal of, and accrued interest on, the Loans and the Notes at the time
outstanding, (B) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the obligation of the Issuing Bank to issue Letters of Credit hereunder.

(b)     Loan Documents. The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise any and
all of its rights under any and all of the other Loan Documents.

(c)     Applicable Law. The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law.

(d)     Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent, the Borrower and their
respective Subsidiaries, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
property and/or the business operations of the Parent, the Borrower and their
respective Subsidiaries and to exercise such power as the court shall confer
upon such receiver.

Section 11.3.     Remedies Upon Default.

Upon the occurrence and during the continuance of a Default specified in
Section 11.1(f), the Commitments and the obligation of the Issuing Bank to issue
Letters of Credit shall immediately and automatically terminate.

 

93



--------------------------------------------------------------------------------

Section 11.4.     Marshaling; Payments Set Aside.

None of the Administrative Agent, the Issuing Bank or any Lender shall be under
any obligation to marshal any assets in favor of any Loan Party or any other
party or against or in payment of any or all of the Obligations. To the extent
that any Loan Party makes a payment or payments to the Administrative Agent, the
Issuing Bank or any Lender, or the Administrative Agent, the Issuing Bank or any
Lender exercises it rights of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations, or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

Section 11.5.     Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.4) under any of the Loan Documents, in respect of any principal of or
interest on the Obligations or any other amounts payable by the Borrower or any
other Loan Party hereunder or thereunder, shall be applied in the following
order and priority:

(a)     to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent in
its capacity as such and the Issuing Bank in its capacity as such, ratably among
the Administrative Agent and the Issuing Bank in proportion to the respective
amounts described in this clause (a) payable to them;

(b)     to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, ratably among the Lenders in proportion to the
respective amounts described in this clause (b) payable to them;

(c)     to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations, ratably among the
Lenders and the Issuing Banks in proportion to the respective amounts described
in this clause (c) payable to them;

(d)     to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and other Letter of Credit
Liabilities, ratably among the Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause (d) payable to them; provided,
however, to the extent that any amounts available for distribution pursuant to
this clause are attributable to the issued but undrawn amount of an outstanding
Letter of Credit, such amounts shall be paid to the Administrative Agent for
deposit into the Letter of Credit Collateral Account; and

(e)     the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

Section 11.6.     Letter of Credit Collateral Account

(a)     As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral

 

94



--------------------------------------------------------------------------------

Account shall not constitute payment of any Letter of Credit Liabilities until
applied by the Issuing Bank as provided herein. Anything in this Agreement to
the contrary notwithstanding, funds held in the Letter of Credit Collateral
Account shall be subject to withdrawal only as provided in this Section.

(b)     Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Revolving Lenders; provided, that
all earnings on such investments will be credited to and retained in the Letter
of Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.

(c)     If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Bank for the payment made by the
Issuing Bank to the beneficiary with respect to such drawing or the payee with
respect to such presentment.

(d)     If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 11.5.

(e)     So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within 10 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. When
all of the Obligations shall have been indefeasibly paid in full and no Letters
of Credit remain outstanding, the Administrative Agent shall deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, the balances remaining in the Letter of Credit Collateral Account.

(f)     The Borrower shall pay to the Administrative Agent from time to time
such reasonable fees as the Administrative Agent normally charges for similar
services in connection with the Administrative Agent’s administration of the
Letter of Credit Collateral Account and investments and reinvestments of funds
therein.

Section 11.7.     Performance by Administrative Agent; Rescission of
Acceleration by Super-Majority Lenders.

If the Parent, the Borrower or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Borrower and after the expiration
of any cure or grace periods set forth herein (if no specific notice and cure or
grace period is expressly set forth herein or in any of the other Loan
Documents, then 3 Business

 

95



--------------------------------------------------------------------------------

Days after the Borrower receives written notice from the Administrative Agent),
perform or attempt to perform such covenant, duty or agreement on behalf of the
Parent, the Borrower or such other Loan Party. In such event, the Borrower
shall, at the request of the Administrative Agent, promptly pay any amount
reasonably expended by the Administrative Agent in such performance or attempted
performance to the Administrative Agent, together with interest thereon at the
applicable Post-Default Rate from the date of such expenditure until paid.
Notwithstanding the foregoing, neither the Administrative Agent nor any Lender
shall have any liability or responsibility whatsoever for the performance of any
obligation of the Borrower or any other Loan Party under this Agreement or any
other Loan Document.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Super-Majority Lenders, then by written notice to the Borrower, the
Super-Majority Lenders may elect, in the sole discretion of such Super-Majority
Lenders, to rescind and annul the acceleration and its consequences. The
provisions of the preceding sentence are intended merely to bind all of the
Lenders to a decision which may be made at the election of the Super-Majority
Lenders, and are not intended to benefit the Borrower and do not give the
Borrower the right to require the Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are satisfied.

Section 11.8.     Rights Cumulative.

(a)     Generally. The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders under this Agreement and each of the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies which
any of them may otherwise have under Applicable Law. In exercising their
respective rights and remedies the Administrative Agent, the Issuing Bank and
the Lenders may be selective and no failure or delay by the Administrative
Agent, the Issuing Bank or any of the Lenders in exercising any right shall
operate as a waiver of it, nor shall any single or partial exercise of any power
or right preclude its other or further exercise or the exercise of any other
power or right.

(b)     Enforcement by Administrative Agent.    Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI. for the benefit of all the Lenders and the Issuing Bank; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) the Issuing Bank from exercising the rights and remedies
that inure to its benefit (solely in its capacity as the Issuing Bank) hereunder
or under the other Loan Documents (iii) any Lender from exercising setoff rights
in accordance with Section 13.4 (subject to the terms of Section 3.3), or
(iv) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (x) the Requisite Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Article XI and (y) in addition
to the matters set forth in clauses (ii), (iii) and (iv) of the preceding
proviso and subject to Section 3.3, any Lender may, with the consent of the
Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.

 

96



--------------------------------------------------------------------------------

ARTICLE XII. THE ADMINISTRATIVE AGENT

Section 12.1.     Authorization and Actions.

(a)     Each Lender hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors and
assigns to serve as the administrative agent under the Loan Documents and each
Lender authorizes the Administrative Agent to take such actions as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. Without limiting
the foregoing, each Lender hereby authorizes the Administrative Agent to execute
and deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, and to exercise all rights, powers
and remedies that the Administrative Agent may have under such Loan Documents.

(b)     As to any matters not expressly provided for herein and in the other
Loan Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Requisite
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender;
provided, however, that the Administrative Agent shall not be required to take
any action that (i) the Administrative Agent in good faith believes exposes it
to liability unless the Administrative Agent receives an indemnification and is
exculpated in a manner satisfactory to it from the Lenders with respect to such
action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Requisite Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Parent, the Borrower, any Subsidiary or any Affiliate of any of the foregoing
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity. Nothing in this Agreement shall
require the Administrative Agent to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder
or in the exercise of any of its rights or powers if it shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it.

(c)     In performing its functions and duties hereunder and under the other
Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders (except in limited circumstances expressly provided for herein relating
to the maintenance of the Register), and its duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing:

(i)     the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender other than as expressly set forth herein and in
the other Loan Documents, regardless of whether a Default or an Event of Default
has occurred and is continuing (and it is understood and agreed that the use of
the term “agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such

 

97



--------------------------------------------------------------------------------

term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties); additionally,
each Lender agrees that it will not assert any claim against the Administrative
Agent based on an alleged breach of fiduciary duty by the Administrative Agent
in connection with this Agreement and/or the transactions contemplated hereby;
and

(ii)     nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d)     The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

(e)     None of any Syndication Agent, any Co-Documentation Agent or any Joint
Lead Arranger shall have obligations or duties whatsoever in such capacity under
this Agreement or any other Loan Document and shall incur no liability hereunder
or thereunder in such capacity, but all such persons shall have the benefit of
the indemnities provided for hereunder.

(f)     In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(i)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.4, 3.5, 3.10, 5.1, 5.4, 13.2 and
13.10) allowed in such judicial proceeding; and

(ii)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Section 13.10). Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

98



--------------------------------------------------------------------------------

(g)     The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and, except solely to the extent of the
Borrower’s rights to consent pursuant to and subject to the conditions set forth
in this Article, none of the Parent, the Borrower or any Subsidiary, or any of
their respective Affiliates, shall have any rights as a third party beneficiary
under any such provisions.

Section 12.2.     Administrative Agent’s Reliance, Indemnification, Etc.

(a)     Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Requisite Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document (including, for the avoidance of doubt, in connection with the
Administrative Agent’s reliance on any Electronic Signature transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page) or for any failure of any Loan Party to
perform its obligations hereunder or thereunder.

(b)     The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article VI or elsewhere in
any Loan Document, other than to confirm receipt of items (which on their face
purport to be such items) expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent.

(c)     Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 13.6, (ii) may rely on the Register to
the extent set forth in Section 13.6(c), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made by or on behalf of any Loan Party in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance of the making of such Loan and
(vi) shall be entitled to rely on, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon, any notice,
consent, certificate or other instrument or writing (which writing may be a fax,
any electronic message, Internet or intranet website

 

99



--------------------------------------------------------------------------------

posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

Section 12.3.     The Administrative Agent Individually.

With respect to its Commitment and Loans, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender. The terms “Lenders”, “Requisite
Lenders” and any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity as a
Lender or as one of the Requisite Lenders, as applicable. The Person serving as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with the Parent, the Borrower, any Subsidiary or any Affiliate of any
of the foregoing as if such Person was not acting as the Administrative Agent
and without any duty to account therefor to the Lenders.

Section 12.4.     Successor Administrative Agent.

(a)     The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders and the Borrower, whether or not a
successor Administrative Agent has been appointed. Upon any such resignation,
the Requisite Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Requisite Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, which shall be a bank with an office in New
York, New York or an Affiliate of any such bank. In either case, such
appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required while
an Event of Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.

(b)     Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders and the Borrower, whereupon,
on the date of effectiveness of such resignation stated in such notice, (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents; and (ii) the Requisite
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(A) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender. Following
the effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 13.2 and 13.10, as well as any
exculpatory, reimbursement

 

100



--------------------------------------------------------------------------------

and indemnification provisions set forth in any other Loan Document, shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Section 12.5.     Acknowledgements of Lenders.

(a)     Each Lender and each Issuing Bank represents and warrants that (i) the
Loan Documents set forth the terms of a commercial lending facility, (ii) it is
engaged in making, acquiring or holding commercial loans and in providing other
facilities set forth herein as may be applicable to such Lender or Issuing Bank,
in each case in the ordinary course of business, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument (and
each Lender and each Issuing Bank agrees not to assert a claim in contravention
of the foregoing), (iii) it has, independently and without reliance upon the
Administrative Agent, any Arranger, any Syndication Agent, any Co-Documentation
Agent or any other Lender or Issuing Bank, or any of the Related Parties of any
of the foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder and (iv) it
is sophisticated with respect to decisions to make, acquire and/or hold
commercial loans and to provide other facilities set forth herein, as may be
applicable to such Lender or such Issuing Bank, and either it, or the Person
exercising discretion in making its decision to make, acquire and/or hold such
commercial loans or to provide such other facilities, is experienced in making,
acquiring or holding such commercial loans or providing such other facilities.
Each Lender and each Issuing Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any Arranger any Syndication
Agent, any Co-Documentation Agent or any other Lender or Issuing Bank, or any of
the Related Parties of any of the foregoing, and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

(b)     Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

Section 12.6.     Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents, including amounts required to be paid by the Borrower pursuant
to Section 13.2 and Section 13.10 (collectively, “Indemnifiable Amounts”);
provided, however, that no Lender shall be liable for any portion of such
Indemnifiable Amounts to the extent resulting from the Administrative Agent’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment; provided, however, that no
action taken in accordance with

 

101



--------------------------------------------------------------------------------

the directions of the Requisite Lenders (or all of the Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limiting the generality of the
foregoing, each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for its ratable share of any out of
pocket expenses (including the reasonable fees and expenses of the counsel to
the Administrative Agent) incurred by the Administrative Agent in connection
with the preparation, negotiation, execution, administration, or enforcement
(whether through negotiations, legal proceedings, or otherwise) of, or legal
advice with respect to the rights or responsibilities of the parties under, the
Loan Documents, any suit or action brought by the Administrative Agent to
enforce the terms of the Loan Documents and/or collect any Obligations, any
“lender liability” suit or claim brought against the Administrative Agent and/or
the Lenders, and any claim or suit brought against the Administrative Agent
and/or the Lenders arising under any Environmental Laws. Such out of pocket
expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Administrative Agent notwithstanding any claim or assertion that
the Administrative Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Administrative Agent that the Administrative
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Administrative Agent is not so entitled
to indemnification. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement. If the Borrower shall reimburse
the Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

Section 12.7.     ERISA Representations of the Lenders.

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent and each Joint Lead Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)     such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more employee
benefit plans in connection with the Loans, the Commitments or this Agreement,

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96 23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and

 

102



--------------------------------------------------------------------------------

(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent or any
Joint Lead Arranger or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).

(c)     The Administrative Agent and each Joint Lead Arranger hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans, the Commitments by such Lender or (iii) may receive fees
or other payments in connection with the transactions contemplated hereby, the
Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, Administrative Agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

ARTICLE XIII. MISCELLANEOUS

Section 13.1.     Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 9.5), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered by hand or overnight courier as
follows:

If to the Borrower:

Broadstone Net Lease, LLC

800 Clinton Square

Rochester, New York 14604

Attn:  Chief Financial Officer

Telecopy Number:         (585) 287-6506

Telephone Number:       (585) 287-6000

 

103



--------------------------------------------------------------------------------

If to the Administrative Agent:

237 Park Avenue, 6th Floor

New York, NY 10017

Attention:  Austin R. Lotito

Telephone:  (212) 648-0247

Fax:  (646) 534-6301

Email:  austin.r.lotito@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

10 S. Dearborn St., Fl L2S Chicago, IL 60603

Attention:  Kevin Berry

Telecopier:         844-235-1788

Telephone:         312-732-4836

Email:  kevin.m.berry@jpmorgan.com and

cls.reb.chicago@jpmorgan.com

If to the Issuing Bank:

237 Park Avenue, 6th Floor

New York, NY 10017

Attention:  Austin R. Lotito

Telephone:  (212) 648-0247

Fax:  (646) 534-6301

Email:  austin.r.lotito@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

10 S. Dearborn St., Fl L2S Chicago, IL 60603

Attention:  Kevin Berry

Telecopier:         844-235-1788

Telephone:         312-732-4836

Email:  kevin.m.berry@jpmorgan.com and

cls.reb.chicago@jpmorgan.com

If to any other Lender:

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire or, as to each party at such other address as shall
be designated by such party in a written notice to the other parties delivered
in compliance with this Section; provided, a Lender or the Issuing Bank shall
only be required to give notice of any such other address to the Administrative
Agent and the Borrower. All such notices and other communications shall be
effective (i) if mailed, upon the first to occur of receipt or the expiration of
three (3) days after the deposit in the United States Postal Service mail,
postage prepaid and addressed to the address of the Borrower or the
Administrative Agent, the Issuing Bank and Lenders at the

 

104



--------------------------------------------------------------------------------

addresses specified; (ii) if telecopied, when transmitted; (iii) if hand
delivered or sent by overnight courier, when delivered; or (iv) if delivered in
accordance with Section 9.5 to the extent applicable; provided, however, that,
in the case of the immediately preceding clauses (i), (ii) and (iii),
non-receipt of any communication as of the result of any change of address of
which the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication. Notwithstanding the
immediately preceding sentence, all notices or communications to the
Administrative Agent, the Issuing Bank or any Lender under Article II. shall be
effective only when actually received. None of the Administrative Agent, the
Issuing Bank or any Lender shall incur any liability to any Loan Party (nor
shall the Administrative Agent incur any liability to the Issuing Bank or the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Administrative Agent, the Issuing Bank or such Lender, as the case may
be, believes in good faith to have been given by a Person authorized to deliver
such notice or for otherwise acting in good faith hereunder. Failure of a Person
designated to get a copy of a notice to receive such copy shall not affect the
validity of notice properly given to another Person.

Section 13.2.     Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent and the
Lead Arrangers for all of their respective reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expense and reasonable travel
expenses related to closing), and the consummation of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of one primary counsel to the Administrative Agent and the Lead Arrangers, taken
as a whole, and one local counsel for the Administrative Agent and the Lead
Arrangers, taken as a whole, in each relevant jurisdiction and with respect to
each relevant specialty, and all costs and expenses of the Administrative Agent
in connection with the administration of the Loan Documents and the use of
IntraLinks, SyndTrak, Debt Domain or other similar information transmission
systems in connection with the Loan Documents, (b) to pay all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (c) to pay or reimburse all out-of-pocket expenses
incurred by the Administrative Agent, the Issuing Bank or any Lender, including
the fees, charges and disbursements of any counsel for the Administrative Agent,
the Issuing Bank or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement, including its rights under this
Section, and the other Loan Documents including, without limitation, each Note,
or in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit,
(d) to pay, and indemnify and hold harmless the Administrative Agent, the
Issuing Bank and the Lenders from, any and all recording and filing fees and any
and all liabilities with respect to, or resulting from any failure to pay or
delay in paying, documentary, stamp, excise and other similar taxes, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (e) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the fees and disbursements of
counsel to the Administrative Agent, the Issuing Bank and any Lender incurred in
connection with the representation of the Administrative Agent, the Issuing Bank
or such Lender in any matter relating to or arising out of any bankruptcy or
other proceeding of the type described in Sections 11.1(e) or 11.1(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Parent, the
Borrower or any other Loan Party, whether proposed by the Parent, the Borrower,
such Loan Party, the Lenders or any other Person, and whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section,

 

105



--------------------------------------------------------------------------------

the Administrative Agent and/or the Lenders may pay such amounts on behalf of
the Borrower and such amounts shall be deemed to be Obligations owing hereunder.
All amounts due under this Section 13.2 shall be payable promptly after written
demand therefor.

Section 13.3.     Stamp, Intangible and Recording Taxes.

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

Section 13.4.     Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Administrative Agent exercised in
its reasonable discretion, to set off and to appropriate and to apply any and
all deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, the
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, the
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2, and although such Obligations shall be contingent or unmatured.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

Section 13.5.     Waiver of Jury Trial; Jurisdiction; Other Matters; Waivers.

(a)     EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS

 

106



--------------------------------------------------------------------------------

AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

(b)     Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan (or if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York sitting in the Borough of Manhattan),
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or New
York State court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, any Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against the
Borrower, any Loan Party or its properties in the courts of any jurisdiction.

(c)     Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 13.1. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

(e)     THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 13.6.     Successors and Assigns.

(a)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Parent, the Borrower or any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (f) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants

 

107



--------------------------------------------------------------------------------

to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)     Minimum Amounts.

(A)     in the case of an assignment of the entire remaining amount of an
assigning Lender’s Commitment and/or Loans of a particular Class at the time
owing to it, or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)     in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) of a Class or, if the applicable Commitments of the same
Class as such Commitment are not then in effect, the principal outstanding
balance of the Loans of such Class of the assigning Lender subject to each such
assignment (in each case, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 in the case of any assignment
of a Commitment or Revolving Loans and $1,000,000 in the case of any assignment
in respect of a Class of New Term Loan, unless each of the Administrative Agent
and, so long as no Default or Event of Default shall exist, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that if, after giving effect to such assignment,
the amount of the Commitment of the applicable Class held by such assigning
Lender or, if the applicable Commitment is not then in effect, the outstanding
principal balance of the Loans of the applicable Class of such assigning Lender,
as applicable, would be less than $5,000,000 in the case of a Commitment or
Revolving Loans or $1,000,000 in the case of a Class of New Term Loans, then
such assigning Lender shall assign the entire amount of its Commitment of such
Class and/or the Loans of such Class at the time owing to it.

(ii)     Proportionate Amounts. Each partial assignment by a Lender shall be
made as an assignment of a proportionate part of all of the assigning Lender’s
rights and obligations under this Agreement with respect to the Loan and
Commitment assigned; provided that this clause (ii) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations among
separate Classes of Commitments or Loans on a non-pro rata basis.

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:

(A)     the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a Lender
of the same Class of Commitments or Loans, an Affiliate of such a Lender or an
Approved Fund of such a Lender; provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof;

 

108



--------------------------------------------------------------------------------

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender of the same Class of Commitments or Loans, an Affiliate of such a
Lender or an Approved Fund of such a Lender; and

(C)     the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of a
Revolving Commitment.

(iv)     Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
(or, to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and the parties to the Assignment and Assumption are
participants), together with a processing and recordation fee of $3,500 for each
assignment, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes, as applicable, are issued to the
assignee and such transferor Lender, as appropriate.

(v)     No Assignment to Certain Persons. . No such assignment shall be made to
(A) the Parent, the Borrower or any of the Parents or the Borrower’s respective
Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of its
Subsidiaries, or to any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated by or for the primary benefit of, a natural person).

(vii)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Revolving Loans and participations in Letters of Credit in
accordance with its Revolving Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the

 

109



--------------------------------------------------------------------------------

assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 5.4, 13.2 and 13.10 and the other provisions of this
Agreement and the other Loan Documents as provided in Section 13.11 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

(c)     Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, or any Issuing Bank, sell
participations to any Person (other than a natural Person, a Defaulting Lender
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender’s Commitments, (x) extend the date fixed for the
payment of principal on the Loans or portions thereof owing to such Lender
(except as otherwise contemplated under Section 2.13), (y) reduce the rate at
which interest is payable thereon (other than with respect to a waiver of
implementation of interest at the Post-Default Rate) or (z) release any
Guarantor from its Obligations under the Guaranty except as contemplated by
Section 8.12, in each case as applicable to that portion of such Lender’s rights
and/or obligations that are subject to the participation. Subject to the
immediately following subsection (e), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.10, 5.1, 5.4 (subject to the
requirements and limitations therein, including the requirements under
Section 3.10(g)(it being understood that the documentation required under
Section 3.10(g) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 5.6 as if it were an
assignee under subsection (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 5.1 or 3.10, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at

 

110



--------------------------------------------------------------------------------

the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 5.6 with respect to any
Participant. To the extent permitted by Applicable Law, each Participant also
shall be entitled to the benefits of Section 13.4 as though it were a Lender,
provided such Participant agrees to be subject to Section 3.3 as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)     Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.10 and 5.1 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.10 unless the Borrower is notified of the participation
sold to such Participant.

(f)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)     No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(h)     USA Patriot Act Notice; Compliance. In order for the Administrative
Agent to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

Section 13.7.     Amendments and Waivers.

(a)     Generally. Except as otherwise expressly provided in this Agreement
(including Sections 5.2(b), 5.2(c) and 13.7(d)), (i) any consent or approval
required or permitted by this Agreement or any other Loan Document to be given
by the Lenders may be given, (ii) any term of this Agreement or of any other
Loan Document may be amended, (iii) the performance or observance by the
Borrower, any other Loan Party or any other Subsidiary of any terms of this
Agreement or such other Loan Document may be waived,

 

111



--------------------------------------------------------------------------------

and (iv) the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto.

(b)     Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall:

(i)     increase (or reinstate or, other than in accordance with Section 2.13,
extend) the Commitment of such Lender (excluding any increases contemplated
under Section 2.16) or subject such Lender to any additional obligations without
the written consent of such Lender;

(ii)     reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations owing to such Lender without the written consent of each
Lender directly affected thereby; provided, however, only the written consent of
the Super-Majority Lenders shall be required for the waiver of interest payable
at the Post-Default Rate, retraction of the imposition of interest at the
Post-Default Rate and amendment of the definition of “Post-Default Rate”:

(iii)     reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;

(iv)     modify the definition of “Revolving Termination Date” (except in
accordance with Section 2.13), or otherwise postpone any date fixed for any
payment of principal of, or interest on, any Revolving Loans or for the payment
of Fees or any other Obligations owing to the Revolving Lenders, or extend the
expiration date of any Letter of Credit beyond the Revolving Termination Date,
in each case, without the written consent of each Revolving Lender directly
affected thereby;

(v)     amend or otherwise modify (x) the definition of “Revolving Commitment
Percentage” without the written consent of each Revolving Lender or (y) “Pro
Rata Share” or the provisions of Section 3.2 without the written consent of each
Lender directly affected thereby;

(vi)     release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 8.12 without the written consent of each Lender;

(vii)     (x) amend or otherwise modify the definitions of the terms “Requisite
Lenders” or “Super-Majority Lenders”, modify the number or percentage of the
Lenders required to make any determinations or waive any rights hereunder or to
modify any provision hereof without the written consent of each Lender;

(viii)     amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;

(ix)     waive a Default or Event of Default under Section 11.1(a) without the
written consent of each Lender directly affected thereby (except as provided in
Section 11.7); or

(x)     amend or waive the Borrower’s compliance with Section 2.15 without the
written consent of each Revolving Lender.

 

112



--------------------------------------------------------------------------------

(c)     Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.3 or the
obligations of the Issuing Bank under this Agreement or any other Loan Document
shall, in addition to the Lenders required hereinabove to take such action,
require the written consent of the Issuing Bank. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) a Commitment of any Defaulting Lender
may not be increased, reinstated or extended without the written consent of such
Defaulting Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
written consent of such Defaulting Lender. No waiver shall extend to or affect
any obligation not expressly waived or impair any right consequent thereon and
any amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose set forth therein. No course of dealing or
delay or omission on the part of the Administrative Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section (such waiver not to be unreasonably
withheld, conditioned or delayed), notwithstanding any attempted cure or other
action by the Parent, the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time. Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Parent or the Borrower shall entitle the Parent or
the Borrower to other or further notice or demand in similar or other
circumstances.

(d)     Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.7, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Banks and the Administrative Agent provides notice to Lenders of
such amendment. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement.

Section 13.8.     Nonliability of Administrative Agent and Lenders.

(a)     The Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to the Borrower with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, the Borrower or any other person. The Borrower
agrees that it will not assert any claim against any Credit Party based on an
alleged breach of fiduciary duty by such Credit Party in connection with this
Agreement and the transactions contemplated hereby. Additionally, the Borrower
acknowledges and agrees that no Credit Party is advising the Borrower as to any
legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction. The Borrower shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated

 

113



--------------------------------------------------------------------------------

herein or in the other Loan Documents, and the Credit Parties shall have no
responsibility or liability to the Borrower with respect thereto.

(b)     The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

(c)     In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

Section 13.9.     Confidentiality.

Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ respective Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any actual or proposed
assignee, Participant or other transferee in connection with a potential
transfer of any Commitment or Loan or participation therein as permitted
hereunder, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations;
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal
proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, Issuing Bank’s or such Lender’s independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document or any action or proceeding relating to any Loan
Document or the enforcement of rights hereunder or thereunder; (f) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section actually known by the Administrative Agent, the Issuing
Bank or such Lender to be a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Parent or the Borrower or any Affiliate of the
Parent or the Borrower; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, market data collectors and

 

114



--------------------------------------------------------------------------------

data service providers (including league table providers) that serve the lending
industry, such information to consist of deal terms and other information
customarily found in such publications; (i) to any other party hereto; and
(j) with the consent of the Parent or the Borrower. Notwithstanding the
foregoing, the Administrative Agent, the Issuing Bank and each Lender may
disclose any such confidential information, without notice to the Parent, the
Borrower or any other Loan Party, to Governmental Authorities in connection with
any regulatory examination of the Administrative Agent, the Issuing Bank or such
Lender or in accordance with the regulatory compliance policy of the
Administrative Agent, the Issuing Bank or such Lender. As used in this Section,
the term “Information” means all information received from the Parent, the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, the Issuing Bank, any
Lender on a nonconfidential basis prior to disclosure by the Parent, the
Borrower, any other Loan Party, any other Subsidiary or any Affiliate, provided
that, in the case of any such information received from the Parent, the
Borrower, any other Loan Party, any other Subsidiary or any Affiliate after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 13.10.     Indemnification; Limitation of Liability.

(a)     The Borrower shall indemnify the Administrative Agent, each Arranger,
each Syndication Agent, each Co-Documentation Agent, each Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all Liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby, (ii) any Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by an Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any liabilities arising under Environmental Laws
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective Proceeding relating to any of the foregoing, whether or
not such Proceeding is brought by the Borrower or any other Loan Party or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such Liabilities or related
expenses have resulted from (x) the gross negligence or willful misconduct of
such Indemnitee as determined by a court of competent jurisdiction by final and
nonappealable judgment or (y) a claim, demand or dispute not involving an act or
omission of a Loan Party and that is brought by an Indemnitee against another
Indemnitee (other than against any Arranger or the Administrative Agent in their
capacities as such). This Section 13.10(a) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.

(b)     To the extent permitted by applicable law (i) the Borrower shall not
assert, and the Borrower hereby waives, any claim against the Administrative
Agent, any Arranger, any Syndication Agent, any Co-Documentation Agent, any
Issuing Bank and any Lender, and any Related Party of any of the foregoing
Persons (each such Person being called a “Lender-Related Person”) for any
Liabilities arising from the use by others of information or other materials
(including, without limitation, any personal data)

 

115



--------------------------------------------------------------------------------

obtained through telecommunications, electronic or other information
transmission systems (including the Internet), except to the extent that such
Liabilities have resulted from the gross negligence or willful misconduct of
such Lender-Related Person, as determined by a court of competent jurisdiction
by final and nonappealable judgment; and (ii) no party hereto shall assert, and
each such party hereby waives, any Liabilities against any other party hereto,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this Section 13.10(b) shall relieve the Borrower of any obligation it
may have to indemnify an Indemnitee, as provided in Section 13.10(a), against
any special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.

(c)     If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law. All amounts due under this Section 13.10
shall be payable promptly after written demand therefor.

(d)     The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.

Section 13.11.     Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.4(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and the Issuing Bank is no longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Bank and the Lenders are entitled under the provisions of Sections 3.10,
5.1, 5.4, 12.6, 13.2, 13.3 and 13.10 and any other provision of this Agreement
and the other Loan Documents, and the provisions of Section 13.5, shall continue
in full force and effect and shall protect the Administrative Agent, the Issuing
Bank and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.

Section 13.12.     Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

Section 13.13.     GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

116



--------------------------------------------------------------------------------

Section 13.14.     Counterparts; Integration; Effectiveness; Electronic
Execution.

(a)     This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 6.1, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

(b)     Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 13.1), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Loan Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) that is an Electronic Signature transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement, such other Loan Document or such Ancillary Document, as
applicable. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Agreement, any other Loan Document and/or
any Ancillary Document shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in any electronic form (including
deliveries by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page), each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent and pursuant to procedures approved by it;
provided, further, without limiting the foregoing, (i) to the extent the
Administrative Agent has agreed to accept any Electronic Signature, the
Administrative Agent, each of the Lenders, and each Loan Party shall be entitled
to rely on such Electronic Signature purportedly given by or on behalf of any
party without further verification thereof and without any obligation to review
the appearance or form of any such Electronic signature and (ii) upon the
request of the Administrative Agent, any Lender, or any Loan Party, any
Electronic Signature shall be promptly followed by a manually executed
counterpart. Without limiting the generality of the foregoing, the Borrower
hereby (i) agrees that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders, the
Borrower and the Loan Parties, Electronic Signatures transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page and/or any electronic images of this Agreement, any
other Loan Document and/or any Ancillary Document shall have the same legal
effect, validity and enforceability as any paper original, (ii) the
Administrative Agent and each of the Lenders may, at its option, create one or
more copies of this Agreement, any other Loan Document and/or any Ancillary
Document in the form of an imaged electronic record in any format, which shall
be deemed created in the ordinary course of such Person’s business, and destroy
the original paper document (and all such electronic records shall be considered
an original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (iii) waives any argument, defense or right
to contest the legal effect, validity or enforceability of this Agreement, any
other Loan Document and/or any Ancillary Document based solely on the lack of
paper original copies of this Agreement, such other Loan Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against any Lender-Related Person for any
Liabilities arising solely from the Administrative Agent’s and/or any Lender’s
reliance on or use of Electronic Signatures and/or

 

117



--------------------------------------------------------------------------------

transmissions by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page, including any
Liabilities arising as a result of the failure of the Borrower and/or any Loan
Party to use any available security measures in connection with the execution,
delivery or transmission of any Electronic Signature.

Section 13.15.     Obligations with Respect to Loan Parties and Subsidiaries.

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties and Subsidiaries as specified
herein shall be absolute and not subject to any defense the Parent or the
Borrower may have that the Parent or the Borrower does not control such Loan
Parties or Subsidiaries.

Section 13.16.     Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 13.17.     Limitation of Liability.

None of the Administrative Agent, the Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and each of
the Parent and the Borrower hereby waives, releases, and agrees not to sue any
of them upon, any claim for any special, indirect, incidental, consequential or
punitive damages suffered or incurred by the Parent or the Borrower in
connection with, arising out of, or in any way related to, this Agreement, or
any of the other Loan Documents, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents. Each of the Parent and the
Borrower hereby waives, releases, and agrees not to sue the Administrative Agent
or any Lender or any of the Administrative Agent’s or any Lender’s Affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement, any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or financed hereby.

Section 13.18.     Entire Agreement.

This Agreement, the Notes, and the other Loan Documents embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto. To the extent any term of this Agreement is inconsistent with a
term of any other Loan Document to which the parties of this Agreement are
party, the term of this Agreement shall control to the extent of such
inconsistency.

Section 13.19.     Construction.

The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Parent, the Borrower and each
Lender.

 

118



--------------------------------------------------------------------------------

Section 13.20.     Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 13.21.     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)     the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)     a reduction in full or in part or cancellation of any such liability;

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

Section 13.22.     Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Derivatives Contracts or any other agreement or instrument that
is a QFC (such support “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered

 

119



--------------------------------------------------------------------------------

Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

[Signatures on Following Pages]

 

120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

BROADSTONE NET LEASE, LLC,

a New York limited liability company

By:      

Broadstone Net Lease, Inc., Managing Member

By:  

/s/ Ryan M. Albano

 

Name:

 

Ryan M. Albano

 

Title:

 

Chief Financial Officer

BROADSTONE NET LEASE, INC.

a Maryland corporation

By:  

/s/ Ryan M. Albano

 

Name:

 

Ryan M. Albano

 

Title:

 

Chief Financial Officer

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

JPMORGAN CHASE BANK, N.A., as

  Administrative Agent and as a Lender

By:      

/s/ Austin Lotito

 

Name:

 

Austin Lotito

 

Title:

 

Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

BANK OF MONTREAL, as a Lender

By:      

/s/ Jonas L. Robinson

 

Name:

 

Jonas L. Robinson

 

Title:

 

Vice President



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender By:      

/s/ Lisa Plescia

 

Name:

 

Lisa Plescia

 

Title:

 

Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

By:      

/s/ Jessica W. Phillips

  Name:   Jessica W. Phillips   Title:   Authorized Signatory

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

TRUIST BANK, as a Lender

By:      

/s/ Ryan Almond

 

Name:

 

Ryan Almond

 

Title:

 

Director

 

1



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

GOLDMAN SACHS BANK USA, as a Lender

By:      

/s/ Annie Carr

  Name:   Annie Carr   Title:   Authorized Signatory

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:      

/s/ Kimberly L. Feldman

  Name:   Kimberly L. Feldman   Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

REGIONS BANK, as a Lender

By:      

/s/ William Chalmers

  Name:   William Chalmers   Title:   Assistant Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

MORGAN STANLEY BANK, N.A., as a Lender

By:      

/s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

By:      

/s/ Jonathan Bond

  Name:   Jonathan Bond   Title:   Assistant Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

ASSOCIATED BANK, N.A., as a Lender

By:      

/s/ Mitchell Vega

  Name:   Mitchell Vega   Title:   Vice President



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

FIRST HORIZON BANK, as a Lender

By:      

/s/ Thomas C. Owens

  Name:   Thomas C. Owens   Title:   Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

Revolving Commitments

 

Lender    Revolving Commitment Amount    

JPMORGAN CHASE BANK, N.A.

   $110,000,000.00

BANK OF MONTREAL

   $110,000,000.00

MANUFACTURERS AND TRADERS TRUST COMPANY

   $110,000,000.00

CAPITAL ONE, NATIONAL ASSOCIATION

   $100,000,000.00

TRUIST BANK

   $100,000,000.00

GOLDMAN SACHS BANK USA

   $100,000,000.00

U.S. BANK NATIONAL ASSOCIATION

   $80,000,000.00

MORGAN STANLEY BANK, N.A.

   $75,000,000.00

REGIONS BANK

   $63,000,000.00

KEYBANK NATIONAL ASSOCIATION

   $30,000,000.00

ASSOCIATED BANK, N.A.

   $15,000,000.00

FIRST HORIZON BANK

   $7,000,000.00

TOTAL:

   $900,000,000.00



--------------------------------------------------------------------------------

SCHEDULE 1.1. - LIST OF LOAN PARTIES

 

     Name    Status 1    Broadstone Net Lease, LLC    Borrower 2    Broadstone
Net Lease, Inc.    Parent and Guarantor



--------------------------------------------------------------------------------

SCHEDULE 7.1.(b) Part I—Subsidiaries of the Parent

1    Parent Guarantor’s Subsidiaries

 

Subsidiary

   Jurisdiction    Owner of Equity Interest    Nature of Equity Interest   

Percentage of

Ownership

99 Garnsey Road Associates II, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone 2020EX Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone AAP Portfolio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone AC Wisconsin, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone ACW Wisconsin, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone ADB Ohio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone ADTB Rochester, LLC

   Delaware    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone AFD Georgia, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone AI Michigan, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone ALH Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone AMG Illinois, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone APLB Brunswick, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone APLB Jacksonville, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone APLB Minnesota, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone APLB Sarasota, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone APLB SC, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone APLB Utah, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone APLB Virginia, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone APLB Wisconsin, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone APM Florida, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone AQG Indiana, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone AS Portfolio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone ASDCW Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone ASH Arkansas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone ATI Massachusetts, LLC

   Delaware    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone August Family UPREIT OH PA, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone AVF Illinois, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone AVF Michigan, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone BB Portfolio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone BCI Iowa, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone BEC Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone BEF Portfolio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone BER East, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone BFC Maryland, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone BFW Minnesota LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone BI South, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone BJWC Massachusetts, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone BK Emporia, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone BK Virginia, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone BNR Arizona, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone BP Kansas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone BPC Ohio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone BPC Pittsburgh LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone BPS Montana, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone BT South, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone BW Appalachia, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone BW Arkansas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone BW Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone BW Wings South, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone CA Canada, LLC

   Delaware    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone Cable, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone Camping Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone CC Austin, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone CC New Orleans, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone CC Portfolio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone CC Raleigh Greensboro, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone CC Theodore Augusta, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone CCP Virginia, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone CFW Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone CG Georgia, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone CG Indiana, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone CHR Illinois, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone CI West, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone CLE Illinois, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone CM Florida, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone CMH Illinois, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone CMM Colorado, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone CPN North Carolina, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone CQ Illinois, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone CPS Ohio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone CW Nevada, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone CWP Michigan, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone DG Northeast, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone DG South Carolina, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone DHCP VA AL, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone DI Portfolio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone DQ Virginia, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%



--------------------------------------------------------------------------------

Broadstone EA Ohio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone EH Illinois, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone EHA Florida, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone Employee Sub, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    99%

Broadstone EO Birmingham I, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone EO Birmingham II, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone EO North Carolina, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone EWD Illinios, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone FC Colorado, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone FC Portage, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone FD Portfolio I, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone FD Portfolio II, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone FD West Columbia, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone FDT Wisconsin, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone FHS Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone Filter, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone FIT Florida, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone FKC Louisiana, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone FKC Minnesota, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone FMAS Mississippi, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone FMFP B2 Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone FMFP B3 Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone FMFP Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone FP, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone FR Portfolio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone FSLY Maryland, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone GC Kentucky, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone GCSC Florida, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone GDMS Massachusetts, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone GHS South Carolina, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone GLG Missouri, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone GUC Colorado, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone HBC Arizona, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone HC California, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone HFO Michigan, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone HHH Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone HHP Pennsylvania, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone HLC Midwest, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone HLM Ohio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone HMC Washington, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone HOME Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone IELC Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone IPI Illinois, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone IS Houston, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone IT Portfolio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone ITI Pennsylvania, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone IUH Indiana, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone JBL California, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone JFR Portfolio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone JLC Missouri, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone KFC Chicago, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone Kinston, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone KKD Portfolio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone KNG Oklahoma, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone LC Florida, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone LCA Tampa, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone LGC Northeast, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone Liverpool Portfolio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone LJS California, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone LJS Georgia, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone LW PA, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone MB Louisiana, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone MCW Wisconsin, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone MD Oklahoma, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone Med Florida, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone MFEC Florida, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone MHH Michigan, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone Mid America Indiana, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone MNB Nebraska, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone MPH Michigan, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone MS Minnesota, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone MV Portfolio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone MW Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone NDC Fayetteville LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone Net Lease Acquisitions, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone Net Lease, LLC

   New York    Broadstone Net Lease, Inc.    Membership Interest    89.95%

Broadstone NF Minnesota, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone NI North Carolina, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone NIC Pennsylvania, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone NRS Michigan, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone NSC Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone NVLX Portfolio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone NWCC Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone OLL New York, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone OP Ohio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%



--------------------------------------------------------------------------------

Broadstone PC Michigan, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone PCI Wisconsin, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone PCSC Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone Pearl, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone Pearl Portfolio III, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone PFS New Jersey, LLC

   Delaware    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone PHS Washington, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone PIC Illinois LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone PJ RLY, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone PMI Portfolio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone PP Arkansas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone PRGS Portfolio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone PSM Michigan, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone PV California, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone PY Cincinnati, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone RA California, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone REV New Jersey, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone RCS Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone Renal Tennessee, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone RHI Virginia, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone RL Portfolio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone RM Missouri, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone Roller, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone RTC Portfolio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone SC Elgin, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone SC Illinios, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone SCD Mason, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone SEC North Carolina, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone SF Minnesota, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone SLH Minnesota, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone SNC OK TX, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone SNI East, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone SNI Greenwich, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone SOE Raleigh, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone SPS Utah, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone SSH California, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone ST Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone STI Minnesota, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone STS California, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TA Tennessee, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TB Augusta Pensacola, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TB Jacksonville, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TB Northwest, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TB Ozarks, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TB Southeast, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TB TN, LLC

   Delaware    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TF Oklahoma, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TH North Dakota, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TR Florida, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TRH Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TRP Indiana, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TRS Arizona, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TRS Kentucky, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TRS Mississippi, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TRS New Mexico, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TRS Orangeburg, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TRS Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TS East, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TS Portfolio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TS Portfolio 2, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TSC Tennessee, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone TSGA Kentucky, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone USMM Michigan, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone USPO Portfolio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone VW Tennessee, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone WFM Sterling, LLC

   Delaware    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone WG Southeast, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone WGR Wisconsin, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone WI Alabama, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone WI Appalchia, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone WI East, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone WI Great Plains, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone WI MT ND, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone WRK California, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone WS Iowa, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone XELA Texas, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadstone ZCW Portfolio, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Broadtree Homes FP, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

CF Alpha & Golf KS Propco LLC

   Delaware    Broadstone BP Kansas, LLC    Membership Interest    100%

CF Alpha & Golf MA Propco LLC

   Delaware    Broadstone BJWC Massachusetts, LLC    Membership Interest    100%

Eire Rochester Florida II, L.L.C.

   Florida    Broadstone ADTB Rochester, LLC    Membership Interest    100%

GRC Durham, LLC

   Delaware    Broadstone Net Lease, LLC    Membership Interest    100%

GRC LI TX, LLC

   Delaware    Broadstone Net Lease, LLC    Membership Interest    100%

Hickory Drive Holdings, LLC

   Delaware    Broadstone Net Lease, LLC    Membership Interest    100%



--------------------------------------------------------------------------------

NWR Realty, LLC

   Washington    Broadstone Net Lease, LLC    Membership Interest    100%

TB Tampa Real Estate, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

Unity Ridgeway, LLC

   New York    Broadstone Net Lease, LLC    Membership Interest    100%

* Percentage of membership interests as of June 30, 2020; Ownership deemed 100%
for financial covenants per definition of “Ownership Share.”



--------------------------------------------------------------------------------

SCHEDULE 7.1.(b) Part II - Unconsolidated Affilia

 

     Unconsolidated Affiliate 1    None

 

Page 6 of 17



--------------------------------------------------------------------------------

SCHEDULE 7.1.(f) Part I—Properties*

 

Ownership Entity    Street    City/Town    State    Occupancy
Status   

Development

Property

Broadstone TB Augusta Pensacola, LLC    3104 Peach Orchard Road    Augusta    GA
   Occupied    No Broadstone TB Augusta Pensacola, LLC    2011 Airport Boulevard
   Pensacola    FL    Occupied    No Broadstone TB Jacksonville, LLC    3649
Phillips Highway    Jacksonville    FL    Occupied    No Broadstone NWCC Texas,
LLC    17323 Red Oak Drive    Houston    TX    Occupied    No Broadstone PIC
Illinois, LLC    11475 N. 2nd Street    Machesney Park    IL    Occupied    No
Broadstone BFW Minnesota, LLC    12940 Prosperity Avenue    Becker    MN   
Occupied    No Broadstone Renal Tennessee, LLC    3420 Elvis Presley Boulevard
   Memphis    TN    Occupied    No Broadstone SNC OK TX, LLC    1530 S. Mason
Road    Katy    TX    Occupied    No Broadstone SNC OK TX, LLC    9827 W. Main
Street    La Porte    TX    Occupied    No Broadstone SNC OK TX, LLC    6601
Dalrock Road    Rowlett    TX    Occupied    No Broadstone SNC OK TX, LLC   
1000 NW 24th Avenue    Norman    OK    Occupied    No Broadstone SNC OK TX, LLC
   5901 W. Reno Avenue    Oklahoma City    OK    Occupied    No Broadstone SNC
OK TX, LLC    615 S. Main St.    Ashland City    TN    Occupied    No Broadstone
SNC OK TX, LLC    1628 Main St.    Cadiz    KY    Occupied    No Broadstone SNC
OK TX, LLC    729 Highway 100    Centerville    TN    Occupied    No Broadstone
SNC OK TX, LLC    106 Luyben Hills Road    Kingston Springs    TN    Occupied   
No Broadstone SNC OK TX, LLC    3655 N. Mount Juliet Road    Mount Juliet    TN
   Occupied    No Broadstone SNC OK TX, LLC    417 Highway 76    White House   
TN    Occupied    No Broadstone AFD Georgia, LLC    91 Brighton Woods Road   
Pooler    GA    Occupied    No Broadstone FMFP Texas, LLC    837 Cypress Creek
Parkway    Houston    TX    Occupied    No Eire Rochester FL II LLC    265
Thruway Park Drive    Rochester    NY    Occupied    No Broadstone TB Ozarks,
LLC    833 Highway 62 E    Mountain Home    AR    Occupied    No Broadstone TB
Ozarks, LLC    1102 S Saint Louis Street    Batesville    AR    Occupied    No
Broadstone TB Ozarks, LLC    2525 W. Kings Highway    Paragould    AR   
Occupied    No Broadstone TB Ozarks, LLC    2055 N. Washington Street    Forrest
City    AR    Occupied    No Broadstone TB Ozarks, LLC    2730 Lake Road   
Dyersburg    TN    Occupied    No Broadstone TB Ozarks, LLC    849 University
Street    Martin    TN    Occupied    No Broadstone TB Ozarks, LLC    1400
Rutledge Lane    Union City    TN    Occupied    No Unity Ridgeway, LLC    2655
Ridgeway Avenue    Greece    NY    Occupied    No Broadstone TR Florida, LLC   
3069 Grand Pavilion Drive    Tampa    FL    Occupied    No Broadstone TR
Florida, LLC    4719 North Habana Avenue    Tampa    FL    Occupied    No
Broadstone TR Florida, LLC    2324 Oak Myrtle Lane    Wesley Chapel    FL   
Occupied    No Broadstone TR Florida, LLC    3350 Bell Shoals Road    Brandon   
FL    Occupied    No Broadstone APLB Minnesota, LLC    1900 Adams Street   
Mankato    MN    Occupied    No Broadstone APLB Minnesota, LLC    1018
Meadowlands Drive    Saint Paul    MN    Occupied    No Broadstone TA Tennessee,
LLC    5815 Middlebrook Pike    Knoxville    TN    Occupied    No Broadstone TB
TN, LLC    846 Highway 51 North    Ripley    TN    Occupied    No Broadstone TB
TN, LLC    2330 N. Highland Avenue    Jackson    TN    Occupied    No Broadstone
TB TN, LLC    477 East Main Street    Henderson    TN    Occupied    No
Broadstone TB TN, LLC    565 West Church Street    Lexington    TN    Occupied
   No Broadstone TB TN, LLC    2479 North Central Avenue    Humboldt    TN   
Occupied    No Broadstone Cable, LLC    4401 South Orchard Street    Tacoma   
WA    Occupied    No Broadstone Cable, LLC    2789 Old Belleville Road    St.
Matthews    SC    Occupied    No Broadstone Cable, LLC    2110 Summit Street   
New Haven    IN    Occupied    No Broadstone MD Oklahoma, LLC    1011 East Taft
Avenue    Sapulpa    OK    Occupied    No Broadstone MD Oklahoma, LLC    611 S.
George Nigh Expressway    McAlester    OK    Occupied    No Broadstone MD
Oklahoma, LLC    1333 E. Main Street    Weatherford    OK    Occupied    No
Broadstone SOE Raleigh, LLC    10800 World Trade Blvd    Raleigh    NC   
Occupied    No Broadstone TB Southeast, LLC    3645 N. Atlantic Ave    Cocoa
Beach    FL    Occupied    No Broadstone TB Southeast, LLC    3755 W. Lake Mary
Blvd    Lake Mary    FL    Occupied    No Broadstone TB Southeast, LLC    1860
State Road 44    New Smyrna Beach    FL    Occupied    No Broadstone TB
Southeast, LLC    10005 University Blvd    Orlando    FL    Occupied    No
Broadstone TB Southeast, LLC    5400 N. Orange Blossom Trail    Orlando    FL   
Occupied    No Broadstone TB Southeast, LLC    302 Mall Blvd    Savannah    GA
   Occupied    No Broadstone TB Southeast, LLC    2631 Skidaway Rd    Savannah
   GA    Occupied    No Broadstone TB Southeast, LLC    301 W. General Screven
Way    Hinesville    GA    Occupied    No Broadstone RM Missouri, LLC    800
Howerton Lane    Eureka    MO    Occupied    No GRC Durham, LLC    2001 T.W.
Alexander Drive    Durham    NC    Occupied    No GRC LI TX, LLC    1120 Marvin
A. Smith Road    Kilgore    TX    Occupied    No Broadstone HC California, LLC
   1166 Commerce Blvd    American Canyon    CA    Occupied    No Broadstone EA
Ohio, LLC    7700 New Carlisle Pike    Huber Heights    OH    Occupied    No
Broadstone EA Ohio, LLC    34000 Melinz Parkway    Eastlake    OH    Occupied   
No Broadstone WI Appalachia, LLC    113 Courthouse Road    Princeton    WV   
Occupied    No Broadstone WI Appalachia, LLC    211 Meadowfield Lane   
Princeton    WV    Occupied    No Broadstone WI Appalachia, LLC    283 Muskingum
Drive    Marietta    OH    Occupied    No Broadstone WI Appalachia, LLC    550
East Main Street    Pomeroy    OH    Occupied    No Broadstone WI Appalachia,
LLC    1503 Harrison Avenue    Elkins    WV    Occupied    No Broadstone WI
Appalachia, LLC    1610 N. Atherton Street    State College    PA    Occupied   
No Broadstone WI Appalachia, LLC    811 Northside Drive    Summerville    WV   
Occupied    No

 

Page 7 of 17



--------------------------------------------------------------------------------

Broadstone WI Alabama, LLC    75 Tower Road    Oxford    AL    Occupied    No
Broadstone WI Alabama, LLC    150 Leon Smith Parkway    Oxford    AL    Occupied
   No Broadstone WI Alabama, LLC    170 Vaughn Lane    Pell City    AL   
Occupied    No Broadstone WI Alabama, LLC    204 15th Street E    Tuscaloosa   
AL    Occupied    No Broadstone WI Alabama, LLC    419 North Pelham Road   
Jacksonville    AL    Occupied    No Broadstone WI Alabama, LLC    4422 Old
Birmingham Road    Tuscaloosa    AL    Occupied    No Broadstone MED Florida,
LLC    1700 & 1710 Wuesthoff Drive    Melbourne    FL    Occupied    No
Broadstone MED Florida, LLC    6800 Spyglass Court    Melbourne    FL   
Occupied    No Broadstone Roller, LLC    201 Industrial Park Drive    Walkerton
   IN    Occupied    No Broadstone Roller, LLC    1400 13th Avenue    Union
Grove    WI    Occupied    No Broadstone Roller, LLC    1440 13th Avenue   
Union Grove    WI    Occupied    No Broadstone Roller, LLC    1525 11th Avenue
   Union Grove    WI    Occupied    No Broadstone Roller, LLC    1550 Cedar Line
Drive    Rock Hill    SC    Occupied    No Broadstone Roller, LLC    1450 13th
Avenue & 1251 York Street    Union Grove    WI    Occupied    No Broadstone
Roller, LLC    1325 West Fernau Avenue    Oshkosh    WI    Occupied    No
Broadstone NI North Carolina, LLC    100 Vista Boulevard    Arden    NC   
Occupied    No Broadstone WI East, LLC    1501 E. Hillsborough Ave.    Tampa   
FL    Occupied    No Broadstone WI East, LLC    6620 E. Dr. MLK Blvd    Tampa   
FL    Occupied    No Broadstone WI East, LLC    5212 Brook Road    Richmond   
VA    Occupied    No Broadstone WI East, LLC    153 East Swedesford Road   
Exton    PA    Occupied    No Broadstone WI East, LLC    4507 Jefferson David
Highway    Richmond    VA    Occupied    No Broadstone WI East, LLC    220
Lancaster Avenue    Paoli    PA    Occupied    No Broadstone GCSC Florida, LLC
   4937 Clark Road    Sarasota    FL    Not occupied    No Broadstone GCSC
Florida, LLC    4947 Clark Road    Sarasota    FL    Not occupied    No
Broadstone GCSC Florida, LLC    865 S. Indiana Avenue    Englewood    FL   
Not occupied    No Broadstone FDT Wisconsin, LLC    1350 South Sunny Slope Road
   Brookfield    WI    Occupied    No Broadstone FDT Wisconsin, LLC    2315 East
Moreland Blvd    Waukesha    WI    Occupied    No Broadstone EWD Illinois, LLC
   16519 South Route 59    Plainfield    IL    Occupied    No Broadstone EWD
Illinois, LLC    16519 South Route 59    Plainfield    IL    Occupied    No
Broadstone EWD Illinois, LLC    16519 South Route 59    Plainfield    IL   
Occupied    No Broadstone MCW Wisconsin, LLC    4455 South 108t Street   
Greenfield    WI    Occupied    No Broadstone MCW Wisconsin, LLC    21700
Intertech Drive    Brookfield    WI    Occupied    No Broadstone BNR Arizona,
LLC    9780 S Estrella Parkway    Goodyear    AZ    Occupied    No Broadstone SC
Illinois, LLC    2501 Barrington Road    Hoffman Estates    IL    Occupied    No
Broadstone SNI East, LLC    5801 Stevens Road    White Marsh    MD    Occupied
   No Broadstone SNI East, LLC    8309 Quarry Road    Manassas    VA    Occupied
   No Broadstone SNI East, LLC    580 Church Street    Morrisville    NC   
Occupied    No Broadstone SNI East, LLC    5191 Concord Road    Aston    PA   
Occupied    No Broadstone SNI East, LLC    11245 Mosteller Road    Cincinnati   
OH    Occupied    No Broadstone SNI East, LLC    4877 Vulcan Avenue    Columbus
   OH    Occupied    No Broadstone SNI East, LLC    899 Marshall Phelps Road   
Windsor    CT    Occupied    No Broadstone SNI East, LLC    360 Bilmar Drive   
Pittsburgh    PA    Occupied    No Broadstone RA California, LLC    438 Auto
Vista Drive    Palmdale    CA    Occupied    No Broadstone RA California, LLC   
38958 Carriage Way    Palmdale    CA    Occupied    No Broadstone RA California,
LLC    39012 Carriage Way    Palmdale    CA    Occupied    No Broadstone PC
Michigan, LLC    711 & 675 E. Porter Road    Norton Shores    MI    Occupied   
No Broadstone PC Michigan, LLC    1985 E. Laketon Avenue    Muskegon    MI   
Occupied    No Broadstone PC Michigan, LLC    2121 Latimer Drive    Muskegon   
MI    Occupied    No Broadstone PC Michigan, LLC    2281 Port City Blvd.   
Muskegon    MI    Occupied    No Broadstone PC Michigan, LLC    2350 Black Creek
Drive    Muskegon    MI    Occupied    No Broadstone DHCP VA AL, LLC    913
North 25th Street    Richmond    VA    Occupied    No Broadstone DHCP VA AL, LLC
   2958 Dorchester Drive    Montgomery    AL    Occupied    No Broadstone WI
Great Plains, LLC    301 S. White Sands Blvd.    Alamogordo    NM    Occupied   
No Broadstone WI Great Plains, LLC    324 South Canal Street    Carlsbad    NM
   Occupied    No Broadstone WI Great Plains, LLC    1101 N. Main Street   
Roswell    NM    Occupied    No Broadstone WI Great Plains, LLC    1300 N. Moore
Road    Moore    OK    Occupied    No Broadstone WI Great Plains, LLC    4518 SE
29th Street    Del City    OK    Occupied    No Broadstone WI Great Plains, LLC
   4500 S. Western Ave.    Oklahoma City    OK    Occupied    No Broadstone WI
Great Plains, LLC    13606 N. Penn Ave.    Oklahoma City    OK    Occupied    No
Broadstone WI Great Plains, LLC    3815 Southwest Loop 820    Fort Worth    TX
   Occupied    No Broadstone WI Great Plains, LLC    823 South Second Avenue   
Kearney    NE    Occupied    No Broadstone WI Great Plains, LLC    4001 Second
Avenue    Kearney    NE    Occupied    No Broadstone WI Great Plains, LLC   
3503 West State Street    Grand Island    NE    Occupied    No Broadstone WI
Great Plains, LLC    103 Pony Express Lane    Ogallala    NE    Occupied    No
Broadstone WI Great Plains, LLC    500 S. George Nigh Expressway    McAlester   
OK    Occupied    No Broadstone WI Great Plains, LLC    3834 North Lincoln Blvd
   Oklahoma City    OK    Occupied    No Broadstone SNI Greenwich, LLC    1081
King Street    Greenwich    CT    Occupied    No Broadstone SC Elgin, LLC   
1401 Madeline Lane    Elgin    IL    Occupied    No Broadstone SF Minnesota, LLC
   5005 Dean Lakes Boulevard    Shakopee    MN    Occupied    No Broadstone BEC
Texas, LLC    22741 Professional Drive    Kingwood    TX    Occupied    No
Broadstone OP Ohio, LLC    4500 South Hamilton Road    Groveport    OH   
Occupied    No Broadstone IS Houston, LLC    550 Canino Road    Houston    TX   
Occupied    No Broadstone SPS Utah, LLC    3217 South Decker Lake Drive    West
Valley City    UT    Occupied    No

 

Page 8 of 17



--------------------------------------------------------------------------------

Broadstone NSC Texas, LLC    4640 Loop 289    Lubbock    TX    Occupied    No
Broadstone HLC Midwest, LLC    7777 W. Bluemound Road    Milwaukee    WI   
Occupied    No Broadstone HLC Midwest, LLC    1210 Innovation Drive    Winona   
MN    Occupied    No Broadstone HLC Midwest, LLC    965 East Mark Street   
Winona    MN    Occupied    No Broadstone PP Arkansas, LLC    301 N. Sidney
Avenue    Russellville    AR    Occupied    No Broadstone PP Arkansas, LLC   
1900 Aldersgate Road    Little Rock    AR    Occupied    No Broadstone PP
Arkansas, LLC    2740 College Avenue    Conway    AR    Occupied    No
Broadstone PP Arkansas, LLC    2740 College Avenue    Conway    AR    Occupied
   No Broadstone PP Arkansas, LLC    2740 College Avenue    Conway    AR   
Occupied    No Broadstone BT South, LLC    850 I-30 East    Mt. Pleasant    TX
   Occupied    No Broadstone BT South, LLC    950 I-30 East    Mt. Pleasant   
TX    Occupied    No Broadstone BT South, LLC    2424 W Ferguson Drive    Mt.
Pleasant    TX    Occupied    No Broadstone BT South, LLC    200 County Road   
Madill    OK    Occupied    No Broadstone BT South, LLC    1014-1016 North
Industrial Road    Madill    OK    Occupied    No Broadstone BT South, LLC   
1102 North Industrial Road    Madill    OK    Occupied    No Broadstone BT
South, LLC    110 Pettijohn Road    Madill    OK    Occupied    No Broadstone BT
South, LLC    0675 US Hwy 80 (Industrial/Self Storage    Willis Point    TX   
Occupied    No Broadstone BT South, LLC    223 Rip Wiley Road    Fitzgerald   
GA    Occupied    No Broadstone BT South, LLC    502 Midway Road    Cordele   
GA    Occupied    No Broadstone BT South, LLC    3621 East Loop 820 S    Fort
Worth    TX    Occupied    No Broadstone BT South, LLC    10111 N Walton Walker
Blvd    Dallas    TX    Occupied    No Broadstone BT South, LLC    1801 E
Central Freeway    Wichita Falls    TX    Occupied    No Broadstone BT South,
LLC    103 Titan Road    Kingston    OK    Occupied    No Broadstone BT South,
LLC    20260 I-35 South    Lytle    TX    Occupied    No Broadstone BT South,
LLC    17902 US Hwy 59    New Caney    TX    Occupied    No Broadstone BT South,
LLC    13300 West I-20 East    Odessa    TX    Occupied    No Broadstone MHH
Michigan, LLC    3912 32nd Avenue    Hudsonville    MI    Occupied    No
Broadstone Pearl, LLC    3020 Mallory Lane    Franklin    TN    Occupied    No
Broadstone Pearl, LLC    1050 Bonaventure Drive    Elk Grove Village    IL   
Occupied    No Broadstone Pearl, LLC    364 South Independence Boulevard   
Virginia Beach    VA    Occupied    No Broadstone Pearl, LLC    3000 Busch Lake
Blvd.    Tampa    FL    Occupied    No Broadstone Pearl, LLC    2910 Busch Lake
Blvd.    Tampa    FL    Occupied    No Broadstone Pearl, LLC    2950 Busch Lake
Blvd.    Tampa    FL    Occupied    No Broadstone Pearl, LLC    19311 State
Highway 249    Houston    TX    Occupied    No Broadstone BFC Maryland, LLC   
6625 Dobbin Road    Columbia    MD    Occupied    No Broadstone AC Wisconsin,
LLC    N85 W12545 Westbrook Crossing    Menomonee Falls    WI    Occupied    No
Broadstone STI Minnesota, LLC    10800 175th Avenue NW    Elk River    MN   
Occupied    No Broadstone STI Minnesota, LLC    11074 179th Street NW    Elk
River    MN    Not Occupied    No Broadstone APM Florida, LLC    3401 St Johns
Parkway    Sanford    FL    Occupied    No Broadstone MFEC Florida, LLC    17560
US Highway 441    Mt. Dora    FL    Occupied    No Broadstone MFEC Florida, LLC
   17512 US Highway 441    Mt. Dora    FL    Occupied    No Broadstone MFEC
Florida, LLC    17556 SE 109th Terrace Road    Summerfield    FL    Occupied   
No Broadstone MFEC Florida, LLC    17560 SE 109th Terrace Road    Summerfield   
FL    Occupied    No Broadstone MFEC Florida, LLC    600 North 14th Street   
Leesburg    FL    Occupied    No NWR Realty LLC    17809 108th Ave. SE    Renton
   WA    Occupied    No NWR Realty LLC    10611 Pacific Avenue South    Tacoma
   WA    Occupied    No NWR Realty LLC    8401 S. Tacoma Way    Tacoma    WA   
Occupied    No NWR Realty LLC    16350 W. Valley Highway    Tukwila    WA   
Occupied    No NWR Realty LLC    2031 SW Campus Dr.    Federal Way    WA   
Occupied    No NWR Realty LLC    9511 Bridgeport Way    Lakewood    WA   
Occupied    No NWR Realty LLC    1308 Burlington Blvd.    Burlington    WA   
Occupied    No NWR Realty LLC    616 State Street    Marysville    WA   
Occupied    No NWR Realty LLC    515 SW 128th Street    Everett    WA   
Occupied    No NWR Realty LLC    702 South Meridian    Puyallup    WA   
Occupied    No Broadstone TB Northwest, LLC    1120 East Wishkah Street   
Aberdeen    WA    Occupied    No Broadstone CI West, LLC    2420 W. Baseline
Road    Tempe    AZ    Occupied    No Broadstone CI West, LLC    ch Street, 631
Peach Street, 651 Peach    Lincoln    NE    Occupied    No Broadstone CC
Portfolio, LLC    1001 10th Avenue    Columbia    GA    Occupied    No
Broadstone CC Portfolio, LLC    1761 Newport Road    Ephrata    PA    Occupied
   No Broadstone CC Portfolio, LLC    1990 Hood Road    Greer    SC    Occupied
   No Broadstone CC Portfolio, LLC    3502 Enterprise Avenue    Joplin    MO   
Occupied    No Broadstone CC Portfolio, LLC    27815 Highway Boulevard    Katy
   TX    Occupied    No Broadstone Kinston, LLC    2769 Rouse Road    Kinston   
NC    Occupied    No Broadstone BW Wings South, LLC    2870 Florence Boulevard
   Florence    AL    Occupied    No Broadstone BW Wings South, LLC    945
Wimberly Drive SW    Decatur    AL    Occupied    No Broadstone BW Wings South,
LLC    3485 Tupelo Commons    Tupelo    MS    Occupied    No Broadstone FHS
Texas, LLC    2300 N. Highway 121    Euless    TX    Occupied    No Broadstone
FHS Texas, LLC    1500 N. Bolton    Jacksonville    TX    Occupied    No
Broadstone JFR Portfolio, LLC    431 East Main Street    Adamsville    TN   
Occupied    No Broadstone JFR Portfolio, LLC    5701 Veterans Memorial Drive   
Adamsville    AL    Occupied    No Broadstone JFR Portfolio, LLC    18 Big
Valley Rd    Alexandria    AL    Occupied    No Broadstone JFR Portfolio, LLC   
36966 US Hwy 231    Ashville    AL    Occupied    No Broadstone JFR Portfolio,
LLC    307 US Hwy 31 North    Athens    AL    Occupied    No

 

Page 9 of 17



--------------------------------------------------------------------------------

Broadstone JFR Portfolio, LLC    31128 1st Avenue NE    Carbon Hill    AL   
Occupied    No Broadstone JFR Portfolio, LLC    1190 North Park Street   
Carrollton    GA    Occupied    No Broadstone JFR Portfolio, LLC    55
Birmingham Road    Centreville    AL    Occupied    No Broadstone JFR Portfolio,
LLC    1414 Rainbow Drive    Gadsden    AL    Occupied    No Broadstone JFR
Portfolio, LLC    3180 Hwy 157    Cullman    AL    Occupied    No Broadstone JFR
Portfolio, LLC    1641 Main Street SW    Cullman    AL    Occupied    No
Broadstone JFR Portfolio, LLC    2181 Hwy 78 East    Dora    AL    Occupied   
No Broadstone JFR Portfolio, LLC    15266 Hwy 278    Double Springs    AL   
Occupied    No Broadstone JFR Portfolio, LLC    22714 AL Hwy 24    Moulton    AL
   Occupied    No Broadstone JFR Portfolio, LLC    14445 US Hwy 431   
Guntersville    AL    Occupied    No Broadstone JFR Portfolio, LLC    5320 Hwy
280 East    Harpersville    AL    Occupied    No Broadstone JFR Portfolio, LLC
   5888 Harvest Highway 53    Harvest    AL    Occupied    No Broadstone JFR
Portfolio, LLC    520 East Main Street    Henderson    TN    Occupied    No
Broadstone JFR Portfolio, LLC    145 Hughes Road    Madison    AL    Occupied   
No Broadstone JFR Portfolio, LLC    2119 North Locust Avenue    Lawrenceburg   
TN    Occupied    No Broadstone JFR Portfolio, LLC    1032 North Main Street   
Montevallo    AL    Occupied    No Broadstone JFR Portfolio, LLC    3211
Woodward Avenue    Muscle Shoals    AL    Occupied    No Broadstone JFR
Portfolio, LLC    14045 US Hwy 411    Odenville    AL    Occupied    No
Broadstone JFR Portfolio, LLC    1903 Pepperell Parkway    Opelika    AL   
Occupied    No Broadstone JFR Portfolio, LLC    201 Hwy 278 Bypass East   
Piedmont    AL    Occupied    No Broadstone JFR Portfolio, LLC    503 1st Avenue
East    Reform    AL    Occupied    No Broadstone JFR Portfolio, LLC    4170 Hwy
431    Roanoke    AL    Occupied    No Broadstone JFR Portfolio, LLC    700
Wayne Road    Savannah    TN    Occupied    No Broadstone JFR Portfolio, LLC   
1105 Montgomery Avenue    Sheffield    AL    Occupied    No Broadstone JFR
Portfolio, LLC    5271 Hwy 67 South    Somerville    AL    Occupied    No
Broadstone JFR Portfolio, LLC    444 Marietta Road    Springville    AL   
Occupied    No Broadstone JFR Portfolio, LLC    43023 US Hwy 72    Stevenson   
AL    Occupied    No Broadstone JFR Portfolio, LLC    1460 Gadsden Hwy   
Trussville    AL    Occupied    No Broadstone JFR Portfolio, LLC    485 Hwy 72
West    Tuscumbia    AL    Occupied    No Broadstone JFR Portfolio, LLC    32
Village Lane    Wedowee    AL    Occupied    No Broadstone JFR Portfolio, LLC   
1421 Winchester Road NE    Huntsville    AL    Occupied    No Broadstone BEF
Portfolio, LLC    651 Commerce Parkway    Lima    OH    Occupied    No
Broadstone ASH Arkansas, LLC    5201 Northshore Drive    North Little Rock    AR
   Occupied    No Broadstone APLB Wisconsin, LLC    900 Hansen Road   
Ashwaubenon    WI    Occupied    No Broadstone APLB Wisconsin, LLC    1700 S.
Koeller St.    Oshkosh    WI    Occupied    No Broadstone APLB Wisconsin, LLC   
2420 E. Mason St.    Green Bay    WI    Occupied    No Broadstone APLB
Wisconsin, LLC    2510 W. Washington St.    West Bend    WI    Occupied    No
Broadstone APLB Wisconsin, LLC    3040 E. College Ave.    Appleton    WI   
Not Occupied    No Broadstone APLB Wisconsin, LLC    3730 W. College Ave.   
Appleton    WI    Occupied    No Broadstone APLB Wisconsin, LLC    4435 Calumet
Ave.    Manitowoc    WI    Occupied    No Broadstone APLB Wisconsin, LLC    4745
Golf Road    Eau Claire    WI    Occupied    No Broadstone RL Portfolio, LLC   
271 N Dupont Highway    Dover    DE    Occupied    No Broadstone RL Portfolio,
LLC    302 N Interstate Drive    Norman    OK    Occupied    No Broadstone RL
Portfolio, LLC    305 Merchants Rd    Knoxville    TN    Occupied    No
Broadstone RL Portfolio, LLC    555 South West Street    Wichita    KS   
Occupied    No Broadstone RL Portfolio, LLC    575 S Telshor Blvd    Las Cruces
   NM    Occupied    No Broadstone RL Portfolio, LLC    670 NW Blue Parkway   
Lee’s Summit    MO    Occupied    No Broadstone RL Portfolio, LLC    690 East
Thompson Road    Indianapolis    IN    Occupied    No Broadstone RL Portfolio,
LLC    1725 Rainbow Dr.    Gadsden    AL    Occupied    No Broadstone RL
Portfolio, LLC    1745 Old Fort Parkway    Murfreesboro    TN    Occupied    No
Broadstone RL Portfolio, LLC    2077 Riverside Drive    Macon    GA    Occupied
   No Broadstone RL Portfolio, LLC    2550 Nicholasville Road    Lexington    KY
   Occupied    No Broadstone RL Portfolio, LLC    2950 Plainfield Road    Joliet
   IL    Occupied    No Broadstone RL Portfolio, LLC    4455 Wadsworth Blvd   
Wheat Ridge    CO    Occupied    No Broadstone RL Portfolio, LLC    6728 S
Memorial Drive    Tulsa    OK    Occupied    No Broadstone RL Portfolio, LLC   
8350 3rd Street North    Oakdale    MN    Occupied    No Broadstone RL
Portfolio, LLC    9415 Pineville—Matthews Rd    Pineville    NC    Occupied   
No Broadstone RL Portfolio, LLC    10520 Coors By-Pass NW    Albuquerque    NM
   Occupied    No Broadstone RL Portfolio, LLC    1814 Gallatin Pike N.   
Madison    TN    Occupied    No Broadstone RL Portfolio, LLC    7921 Dream St.
   Florence    KY    Occupied    No Broadstone RL Portfolio, LLC    2925 White
Bear Ave.    Maplewood    MN    Occupied    No Broadstone RL Portfolio, LLC   
4450 Rodeo Road    Santa Fe    NM    Occupied    No Broadstone RL Portfolio, LLC
   7750 Winchester Road    Memphis    TN    Occupied    No Broadstone RL
Portfolio, LLC    2642 Stadium Blvd.    Jonesboro    AR    Occupied    No
Broadstone RL Portfolio, LLC    120 Creasy Lane S.    Lafayette    IN   
Occupied    No Broadstone BW Appalachia, LLC    45 Betten Court    Bridgeport   
WV    Occupied    No Broadstone WFM Sterling, LLC    45131 Columbia Place   
Sterling    VA    Occupied    No Broadstone FC Portage, LLC    6410 Ameriplex
Drive    Portage    IN    Occupied    No Broadstone MV Portfolio, LLC    300 E.
Wilson Bridge Road    Worthington    OH    Occupied    No Broadstone MV
Portfolio, LLC    9650 Mayflower Park Drive    Carmel    IN    Occupied    No
Broadstone MV Portfolio, LLC    1321 Centerview Circle    Copley    OH   
Occupied    No Broadstone MV Portfolio, LLC    14000 Keystone Parkway   
Cleveland    OH    Occupied    No Broadstone MV Portfolio, LLC    2680 W.
Liberty St.    Girard    OH    Occupied    No

 

Page 10 of 17



--------------------------------------------------------------------------------

Broadstone MV Portfolio, LLC    2714 Springboro West Road    Moraine (Dayton)   
OH    Occupied    No Broadstone MV Portfolio, LLC    1120 Welch Road    Commerce
Township    MI    Occupied    No Broadstone NIC Pennsylvania, LLC    355 Maple
Avenue    Harleysville    PA    Occupied    No Broadstone NIC Pennsylvania, LLC
   1000 Nationwide Drive    Harrisburg    PA    Occupied    No Broadstone RCS
Texas, LLC    2400 North Interstate 35    Round Rock    TX    Occupied    No
Broadstone RCS Texas, LLC    2451 S. Capital of Texas Highway    Austin    TX   
Occupied    No Broadstone RCS Texas, LLC    7709 Ranch Road 620 N    Austin   
TX    Occupied    No Broadstone RCS Texas, LLC    11570 Research Boulevard   
Austin    TX    Occupied    No Broadstone RTC Portfolio, LLC    1724 W. Everly
Brothers Blvd.    Central City    KY    Occupied    No Broadstone RTC Portfolio,
LLC    814 Frederica Street    Owensboro    KY    Occupied    No Broadstone RTC
Portfolio, LLC    8000 State Road 66    Newburgh    IN    Occupied    No
Broadstone RTC Portfolio, LLC    2015 E Malone Avenue    Sikeston    MO   
Occupied    No Broadstone RTC Portfolio, LLC    1000-1108 N Fares Ave.   
Evansville    IN    Occupied    No Broadstone RTC Portfolio, LLC    400-500 NW
Fourth Street    Evansville    IN    Occupied    No Broadstone RTC Portfolio,
LLC    1200 W. Dufour Street    Marion    IL    Occupied    No Broadstone RTC
Portfolio, LLC    802 First Street    Kennett    MO    Occupied    No Broadstone
RTC Portfolio, LLC    2810 Westwood Blvd    Poplar Bluff    MO    Occupied    No
Broadstone RTC Portfolio, LLC    2000 Independence Street    Cape Girardeau   
MO    Occupied    No Broadstone RTC Portfolio, LLC    3480 Nash Road    Scott
City    MO    Occupied    No Broadstone RTC Portfolio, LLC    1400 N. Green
Street    Henderson    KY    Occupied    No Broadstone RTC Portfolio, LLC   
1400 S. Division Street    Blytheville    AR    Occupied    No Broadstone RTC
Portfolio, LLC    600 N Jackson Street    Harrisburg    IL    Occupied    No
Broadstone RTC Portfolio, LLC    4121 Highway 31 East    Clarksville    IN   
Occupied    No Broadstone RTC Portfolio, LLC    1230 Alsop Lane    Owensboro   
KY    Occupied    No Broadstone RTC Portfolio, LLC    5911 Pearl Court   
Evansville    IN    Occupied    No Broadstone RTC Portfolio, LLC    12624 S
Northgate Drive    Haubstadt    IN    Occupied    No Broadstone RTC Portfolio,
LLC    7695 S 1150 E    Otterbein    IN    Occupied    No Broadstone SSH
California, LLC    1421 Oakdale Road    Modesto    CA    Occupied    No
Broadstone SSH California, LLC    1501 Oakdale Road    Modesto    CA    Occupied
   No Broadstone CHR Illinois, LLC    1501 Mittel Blvd    Wood Dale    IL   
Occupied    No Broadstone BB Portfolio, LLC    2925 Ross Clark Cr.    Dothan   
AL    Occupied    No Broadstone BB Portfolio, LLC    1820 Raymond Diehl Rd.   
Tallahassee    FL    Occupied    No Broadstone BB Portfolio, LLC    995 N.
Peachtree Parkway    Peachtree City    GA    Occupied    No Broadstone BB
Portfolio, LLC    1824 Club House Drive    Valdosta    GA    Occupied    No
Broadstone BB Portfolio, LLC    15608 S Harlem Avenue    Orland Park    IL   
Occupied    No Broadstone BB Portfolio, LLC    6007 E. State Street    Rockford
   IL    Occupied    No Broadstone BB Portfolio, LLC    3201 W 3rd St.   
Bloomington    IN    Occupied    No Broadstone BB Portfolio, LLC    3730 S. Reed
Rd.    Kokomo    IN    Occupied    No Broadstone BB Portfolio, LLC    6435 Dixie
Hwy.    Clarkston    MI    Occupied    No Broadstone BB Portfolio, LLC    1515
W. 14 Mile Rd.    Madison Heights    MI    Occupied    No Broadstone BB
Portfolio, LLC    7873 Conference Ctr Dr.    Brighton    MI    Occupied    No
Broadstone BB Portfolio, LLC    1501 Boardman Road    Jackson    MI    Occupied
   No Broadstone BB Portfolio, LLC    250 Mitchelle Drive    Hendersonville   
NC    Occupied    No Broadstone BB Portfolio, LLC    111 Howell Road    New Bern
   NC    Occupied    No Broadstone BB Portfolio, LLC    2625 West Craig Rd.   
Las Vegas    NV    Occupied    No Broadstone BB Portfolio, LLC    230 Lake Drive
East    Cherry Hill    NJ    Occupied    No Broadstone BB Portfolio, LLC    9395
McKnight Road    Pittsburgh    PA    Occupied    No Broadstone BB Portfolio, LLC
   1550 I-10 South    Beaumont    TX    Occupied    No Broadstone BB Portfolio,
LLC    1101 N. Beckley Ave.    Desoto    TX    Occupied    No Broadstone BB
Portfolio, LLC    2211 S. Stemmons Frwy.    Lewisville    TX    Occupied    No
Broadstone BB Portfolio, LLC    502 West Bay Area Blvd.    Webster    TX   
Occupied    No Broadstone BB Portfolio, LLC    261 University Boulevard   
Harrisonburg    VA    Occupied    No Broadstone BB Portfolio, LLC    111 Hylton
Lane    Beckley    WV    Occupied    No Broadstone STS California, LLC    1804
McCarthy Blvd.    Milpitas    CA    Occupied    No Broadstone TS Portfolio, LLC
   1501 E. Washington Road    Ithaca    MI    Occupied    No Broadstone TS
Portfolio, LLC    4005 Douglas Highway    Gillette    WY    Occupied    No
Broadstone NF Minnesota, LLC    6200 Glenn Carlson Drive    St. Cloud    MN   
Occupied    No Broadstone CC Austin, LLC    5900 E. Ben White Blvd.    Austin   
TX    Occupied    No Broadstone FIT Florida, LLC    3011 S. Babcock St.   
Melbourne    FL    Occupied    No Broadstone LW PA, LLC    350 Alvin Drive   
New Kensington    PA    Occupied    No Broadstone AVF Michigan, LLC    27775
Novi Road    Novi    MI    Occupied    No Broadstone AVF Michigan, LLC    8748
West Saginaw Hwy    Lansing    MI    Occupied    No Broadstone AVF Michigan, LLC
   4577 Miller Road    Flint    MI    Occupied    No Broadstone AVF Michigan,
LLC    33801 S. Gratiot Ave.    Clinton Township    MI    Occupied    No
Broadstone AVF Michigan, LLC    50400 Gratiot Ave.    Chesterfield    MI   
Occupied    No Broadstone AVF Michigan, LLC    1775 Oak Hollow Dr.    Traverse
City    MI    Occupied    No Broadstone AVF Michigan, LLC    6340 East 14 Mile
Road    Warren    MI    Occupied    No Broadstone AVF Michigan, LLC    4625
Wilson Ave. SW    Grandville    MI    Occupied    No Broadstone AVF Michigan,
LLC    3500 28th St. SE    Grand Rapids    MI    Occupied    No Broadstone BER
East, LLC    5641 S. Westnedge Avenue    Portage    MI    Occupied    No
Broadstone BER East, LLC    13050 Brookpark Road    Brook Park    OH    Occupied
   No Broadstone BER East, LLC    3023 South Second Street    Terre Haute    IN
   Occupied    No Broadstone BER East, LLC    1 Mariner Court    Harmarville   
PA    Occupied    No

 

Page 11 of 17



--------------------------------------------------------------------------------

Broadstone BER East, LLC    7347 California Avenue    Youngstown    OH   
Occupied    No Broadstone BER East, LLC    932 Sheraton Drive    Mars    PA   
Occupied    No Broadstone BER East, LLC    4300 State Route 26 E.    Lafayette
   IN    Occupied    No Broadstone BER East, LLC    1776 McDonough Street   
Joliet    IL    Not Occupied    No Broadstone BER East, LLC    4471 Eastgate
Boulevard    Cincinnati    OH    Occupied    No Broadstone BER East, LLC    1301
South Columbus Pike    Delaware    OH    Occupied    No Broadstone BER East, LLC
   151 Park Center    Wadsworth    OH    Occupied    No Broadstone BER East, LLC
   489 Orphanage Road    Fort Wright    KY    Occupied    No Broadstone BER
East, LLC    2449 Gilchrist Road    Akron    OH    Occupied    No Broadstone BER
East, LLC    4424 Fairfax Drive    Mt. Vernon    IL    Not Occupied    No
Broadstone BER East, LLC    45144 Worth Avenue    California    MD    Occupied
   No Broadstone BER East, LLC    241 Wal—Mart Way    Maysville    KY   
Occupied    No Broadstone BER East, LLC    27 Kimberly Lane    Cranberry    PA
   Occupied    No Broadstone BER East, LLC    2896 Pike Street    Parkersburg   
WV    Occupied    No Broadstone BER East, LLC    475 Gateway Boulevard   
Chesterton    IN    Occupied    No Broadstone BER East, LLC    121 Kinetic Drive
   Huntington    WV    Occupied    No Broadstone BER East, LLC    1799 St Rt 125
   Amelia    OH    Occupied    No Broadstone BER East, LLC    2100 South Main
St.    Bellefontaine    OH    Occupied    No Broadstone BER East, LLC    12930
State Route 664    Logan    OH    Occupied    No Broadstone BER East, LLC    618
Ring Road    Harrison    OH    Occupied    No Broadstone BER East, LLC    1730
E. Wyandot Avenue    Upper Sandusky    OH    Occupied    No Broadstone HFO
Michigan, LLC    33100 S. Gratiot Avenue    Clinton Township    MI    Occupied
   No Broadstone HFO Michigan, LLC    35184 Central City Pkwy    Westland    MI
   Occupied    No Broadstone MW Texas, LLC    6473 DeZavala Road    San Antonio
   TX    Occupied    No Broadstone MW Texas, LLC    16262 IH 35 N    Selma    TX
   Occupied    No Broadstone CMM Colorado, LLC    5575 Logan Street    Denver   
CO    Occupied    No Broadstone CMM Colorado, LLC    400 E. 56th Avenue   
Denver    CO    Occupied    No Broadstone EO North Carolina, LLC    232 Sharon
Avenue NW    Lenoir    NC    Occupied    No Broadstone EO North Carolina, LLC   
503 E. Parker Road    Morganton    NC    Occupied    No Broadstone EO North
Carolina, LLC    841 Malcolm Boulevard    Rutherford College    NC    Occupied
   No Broadstone EO North Carolina, LLC    2165 Medical Park Drive    Hickory   
NC    Occupied    No Broadstone EO North Carolina, LLC    829 W 25th Street   
Newton    NC    Occupied    No Broadstone EO North Carolina, LLC    825 W 25th
Street    Newton    NC    Occupied    No Broadstone EO North Carolina, LLC   
1803 Forest Hills Road W.    Wilson    NC    Occupied    No 99 Garnsey Road
Associates II, LLC    99 Garnsey Road    Pittsford    NY    Occupied    No
Broadstone AS Portfolio, LLC    10103 Metcalf Avenue    Overland Park    KS   
Occupied    No

 

Page 12 of 17



--------------------------------------------------------------------------------

SCHEDULE 7.1.(f) - Part II: Liens

 

     Borrower    Lender   

Outstanding

Balance*

   Maturity    Collateral Description 1      Broadstone PFS New Jersey, LLC   

Wilmington Trust

NA

   $20,134,000.00    6-Aug-25   

Preferred Freezer - 536 Fayette Street, Perth Amboy NJ

08861

2      Broadstone TSGA Kentucky, LLC    M&T Bank    $4,842,000.00    1-Aug-21   
425 Centre View Boulevard, Crestview Hills KY 41017 3      GRC Durham, LLC   
Sun Life    $10,681,000.00    1-Oct-21   

Implus Footware—2001 T.W. Alexander Dr, Durham, NC

27703

4      Broadstone HC California, LLC    Aegon    $7,419,000.00    1-Oct-23   

The Hess Collection - 1166 Commerce Blvd, American

Canyon, CA 94503

5      Broadstone WFM Sterling    PNC Bank    $17,693,000.00    1-Nov-26   
Wegmans—45131 Columbia Place, Sterling, VA 20166 6      Broadstone ATI
Massachusetts, LLC   

Wilmington Trust

NA

   $48,512,000.00    1-Feb-28    Axcelis— 108 Cherry Hill Drive, Beverly, MA
01915

* Loan balances as of June 30, 2020



--------------------------------------------------------------------------------

SCHEDULE 7.1.(g) - Existing Indebtedness

 

     Borrower   Lender    Outstanding Balance ***    Guarantor    Security  
Collateral Description (if any) 1    Borrower (Note and Guaranty Agreement for
4.84% Guaranteed Senior Notes due 4.18.27)  

Note Purchasers

   $150,000,000    Parent    None  

N/A

2   

Borrower (Note and Guaranty Agreement for 5.09% Series B Guaranteed Senior Notes
due 7.2.28 and 8.19% Series C Guaranteed Senior

Notes due 7.2.30)

 

Note Purchasers

   $325,000,000    Parent    None  

N/A

3    Borrower (Credit Agreement)   M&T Bank, as administrative agent   
Revolver: $248,300,000.00; Term Loan 1: $265,000,000.00; Term Loan 2:
$190,000,000.00; Swingline: $0    Parent    None  

N/A

4    Borrower (Term Loan Agreement)  

Capital One,

National Association, as administrative

agent

   $450,000,000    Parent    None  

NA

5    Borrower (Term Loan Agreement)   JPMorgan Chase Bank, N.A., as
administrative agent    $240,000,000    Parent    None  

NA

6    Borrower (Term Loan Agreement)   JPMorgan Chase Bank, N.A., as
administrative agent    $60,000,000    Parent    None  

N/A

7    Borrower  

James and

Douglas Huseby, individuals

   $591,000.00    Parent    None  

N/A

8    GRC Durham, LLC   Sun Life    $10,681,000.00    Parent and Borrower*   
Mortgage  

Implus Footware —2001 T.W. Alexander Dr, Durham,

NC 27703

9    Broadstone HC California, LLC   Aegon    $7,419,000.00    Parent and
Borrower*    Mortgage  

The Hess Collection — 1166 Commerce Blvd, American

Canyon, CA 94503

10    Broadstone WFM Sterling   PNC Bank    $17,693,000.00    Borrower   
Mortgage   Wegmans —45131 Columbia Place, Sterling, VA 20166 11    Broadstone
TSGA Kentucky, LLC   M&T Bank    $4,842,000.00    Parent and Borrower   
Mortgage  

Tri-State Gastroenterology Associates —425 Centre

View Blvd, Crestview Hills, KY 41017

12    Broadstone PFS New Jersey, LLC   Wilimington Trust    $20,134,000.00   
Borrower*    Mortgage  

Preferred Freezer Services - 536 Fayette Street, Perth

Amboy, NJ 08861

13    Broadstone ATI Massachusetts, LLC   Wilimington Trust    $48,512,000.00   
Borrower*    Mortgage   Axcelis—108 Cherry Hill Drive, Beverly, MA 01915

 

  *

Non-recourse guaranty with customary exceptions for fraud, misapplication of
funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability.

 

  **

Non-recourse guaranty but will automatically become full recourse if the ratio
of net operating income from the property (after deduction of all applicable
operating expenses) to the annual principal and interest payments under the note
is less than 1.2.

 

  ***

Loan balances as of June 30, 2020



--------------------------------------------------------------------------------

SCHEDULE 7.1.(h) - Material Contracts

 

     Borrower 1   

That certain Note and Guaranty Agreement, dated as of March 16,

2017, by and among Broadstone Net Lease, LLC, as Issuer,

Broadstone Net Lease, Inc., as Parent Guarantor, and the

Purchasers identified therein, relating to the issuance and sale of

$150,000,000 in aggregate principal amount of the Issuer’s 4.84%

Guaranteed Senior Notes due April 18, 2027.

2   

That certain Note and Guaranty Agreement, dated as of July 2,

2018, by and among Broadstone Net Lease, LLC, as Issuer,

Broadstone Net Lease, Inc., as Parent Guarantor, and the

Purchasers identified therein, relating to the issuance and sale of

$225,000,00 in aggregate principal amount of the Issuer’s 5.09%

Series B Guaranteed Senior Notes due July 2, 2028, and

$100,000,000 in aggregate principal amount of the Issuer’s 5.19%

Series C Guaranteed Senior Notes due July 2, 2030.

3   

That certain Credit Agreement dated as of June 22, 2017, by and

among Broadstone Net Lease, Inc., Broadstone Net Lease, LLC,

each of the financial institutions party thereto, Manufacturers and

Traders Trust Company, as Administrative Agent, and the other

parties thereto.

4   

That certain Term Loan Agreement dated as of February 27, 2019,

by and among Broadstone Net Lease, Inc., Broadstone Net Lease,

LLC, each of the financial institutions party thereto, Capital One,

National Association, as Administrative Agent, and the other parties

thereto.

5   

That certain Term Loan Agreement dated as of February 7, 2020, by

and among Broadstone Net Lease, Inc., Broadstone Net Lease,

LLC, each of the financial institutions party thereto, JPMorgan

Chase Bank, N.A., as Administrative Agent, and the other parties

thereto.



--------------------------------------------------------------------------------

SCHEDULE 7.1.(i) - Litigation

None.



--------------------------------------------------------------------------------

SCHEDULE 7.1.(r) - Affiliate Transactions

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]1 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]2 hereunder are several and not joint.]3
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below (including without limitation any guarantees
included in such facility), and (ii) to the extent permitted to be assigned
under Applicable Law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

2 

Select as appropriate.

3 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

1.

  Assignor[s]:                                           
                                         

        

  [Assignor [is] [is not] a Defaulting Lender]

2.

  Assignee[s]                                           
                                         

        

  [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.

 

Borrower(s): Broadstone Net Lease, LLC

4.

 

Administrative Agent:     JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement

5.

 

Credit Agreement:     The Revolving Credit Agreement dated as of September 4,
2020, among Broadstone Net Lease, LLC, Broadstone Net Lease, Inc., the financial
institutions party thereto and their assignees under Section 13.6 thereof, and
JPMorgan Chase Bank, N.A., as Administrative Agent

6.

  Assigned Interest[s]:

 

Assignor[s]   Assignee[s]  

Facility

Assigned4

  Aggregate Amount of
Commitment/Loans
for all Lenders5   Amount of
Commitment/Loans
Assigned   Percentage Assigned
of
Commitment/Loans6   CUSIP Number            

$

 

$

  %                  

$

 

$

  %                  

$

 

$

  %      

 

[7.

  Trade Date:                                             ]7

[Page break]

 

4 

Fill in the appropriate terminology for the class and type of facility under the
Credit Agreement that is being assigned under this Assignment

5 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

6 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

7 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

A-2



--------------------------------------------------------------------------------

Effective Date:                      , 20         [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]8 [NAME OF ASSIGNOR] By:     Title:    

 

[NAME OF ASSIGNOR] By:     Title:    

 

ASSIGNEE[S]9 [NAME OF ASSIGNEE] By:     Title:    

 

[NAME OF ASSIGNEE] By:     Title:    

 

8 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

9 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

A-3



--------------------------------------------------------------------------------

[Consented to and]10 Accepted:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

 

By:     Title:    

[Consented to:]11

[BROADSTONE NET LEASE, LLC,

 

By:   Broadstone Net Lease, Inc., Managing Member By:     Name:     Title:   ]

 

10 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

11 

To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.     Representations and Warranties.

1.1     Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.     Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee as
defined in the Credit Agreement (subject to such consents, if any, as may be
required under such definition), (iii) from and after the Effective Date
specified for this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 9.1. or 9.2 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, any Joint Lead Arranger, the Assignor or any other Lender
or any of their respective Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, any Joint Lead Arranger, [the][any]
Assignor or any other Lender or any of their respective Related Parties, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with

 

A-5



--------------------------------------------------------------------------------

their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or by any Approved Electronic Platform shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

[INTENTIONALLY OMITTED]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GUARANTY

GUARANTY

THIS GUARANTY dated as of September 4, 2020 (this “Guaranty”), executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent (together
with its successors and assigns, the “Administrative Agent”) for the Lenders
under that certain Revolving Credit Agreement dated as of September 4, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Broadstone Net Lease, LLC, a New York limited
liability company, (the “Borrower”), Broadstone Net Lease, Inc., a Maryland
corporation, (the “Parent Guarantor”), the financial institutions party thereto
and their assignees under Section 13.6 thereof (the “Lenders”), and the
Administrative Agent, for its benefit and the benefit of the Lenders (the
Administrative Agent and the Lenders, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders through their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the Lenders making, and continuing to make, such
financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower to the Administrative Agent or any other Guarantied Party under or in
connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment

 

C-1



--------------------------------------------------------------------------------

of all principal of the Loans and the payment of all interest, Fees, charges,
attorneys’ fees and other amounts payable to the Administrative Agent or any
other Guarantied Party thereunder (including, to the extent permitted by
Applicable Law, interest, Fees and other amounts that would accrue and become
due after the filing of a case or other proceeding under the Bankruptcy Code (as
defined below) or other similar Applicable Law but for the commencement of such
case or proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such case or proceeding); (b) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (c) all
other Obligations; and (d) all expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, that are incurred by the
Administrative Agent or any of the other Guarantied Parties in the enforcement
of any of the foregoing or any obligation of such Guarantor hereunder.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Administrative Agent or the other
Guarantied Parties shall be obligated or required before enforcing this Guaranty
against any Guarantor: (a) to pursue any right or remedy any of them may have
against the Borrower, any other Guarantor or any other Person or commence any
suit or other proceeding against the Borrower, any other Guarantor or any other
Person in any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of the Borrower, any other Guarantor or any other Person; or (c) to
make demand of the Borrower, any other Guarantor or any other Person or to
enforce or seek to enforce or realize upon any collateral security, if any, held
by the Administrative Agent or any other Guarantied Party which may secure any
of the Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the other Guarantied Parties with respect thereto. The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including without limitation, the following (whether or not such Guarantor
consents thereto or has notice thereof):

(a)     (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

C-2



--------------------------------------------------------------------------------

(b)     any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

(c)     any furnishing to the Administrative Agent or the other Guarantied
Parties of any security for the Guarantied Obligations, or any sale, exchange,
release or surrender of, or realization on, any collateral, if any, securing any
of the Obligations;

(d)     any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

(e)     any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

(f)     any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;

(g)     any nonperfection or impairment of any security interest or other Lien,
if any, on any collateral securing in any way any of the Guarantied Obligations;

(h)     any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the other Guarantied Parties, regardless of what
liabilities of the Borrower remain unpaid;

(i)     any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(j)     any defense, set-off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by the Borrower, any other Loan Party or any other Person against the
Administrative Agent or any of the other Guarantied Parties;

(k)     any change in the corporate existence, structure or ownership of the
Borrower or any other

Loan Party;

(l)     any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or

(m)     any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

 

C-3



--------------------------------------------------------------------------------

Section 4. Action with Respect to Guarantied Obligations. The Administrative
Agent and the other Guarantied Parties may, at any time and from time to time,
without the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 3 of this Guaranty and may otherwise: (a) amend, modify, alter or
supplement the terms of any of the Guarantied Obligations, including, but not
limited to, extending or shortening the time of payment of any of the Guarantied
Obligations or changing the interest rate that may accrue on any of the
Guarantied Obligations; (b) amend, modify, alter or supplement the Credit
Agreement or any other Loan Document; (c) sell, exchange, release or otherwise
deal with all, or any part, of any collateral, if any, securing any of the
Obligations; (d) release any other Loan Party or other Person liable in any
manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Guarantor or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the
Administrative Agent and the other Guarantied Parties shall elect.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.

Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Administrative Agent and/or the
other Guarantied Parties are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any of the other Guarantied Parties for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Administrative Agent or such other
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Credit Agreement, any of the other Loan
Documents,

 

C-4



--------------------------------------------------------------------------------

or any other instrument evidencing any liability of the Borrower, and such
Guarantor shall be and remain liable to the Administrative Agent or such other
Guarantied Party for the amounts so repaid or recovered to the same extent as if
such amount had never originally been paid to the Administrative Agent or such
other Guarantied Party.

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the
Administrative Agent and the other Guarantied Parties and shall forthwith pay
such amount to the Administrative Agent to be credited and applied against the
Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement or to be held by the Administrative Agent as
collateral security for any Guarantied Obligations existing.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Administrative Agent
and the other Guarantied Parties such additional amount as will result in the
receipt by the Administrative Agent and the other Guarantied Parties of the full
amount payable hereunder had such deduction or withholding not occurred or been
required.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Administrative Agent,
each Lender and any of their respective Affiliates, at any time while an Event
of Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or an Affiliate of a Lender subject to receipt of the prior written
consent of the Administrative Agent exercised in its reasonable discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, such Lender, or any Affiliate of the
Administrative Agent or such Lender, to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Administrative Agent and the other Guarantied Parties
that all obligations and liabilities of the Borrower to such Guarantor of
whatever description, including without limitation, all intercompany receivables
of such Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations. If an
Event of Default shall exist, then no Guarantor shall accept any direct or
indirect payment (in cash,

 

C-5



--------------------------------------------------------------------------------

property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Guarantied Parties) to be avoidable or unenforceable against
such Guarantor in such Proceeding as a result of Applicable Law, including
without limitation, (a) Section 548 of the Bankruptcy Code and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the other
Guarantied Parties) shall be determined in any such Proceeding are referred to
as the “Avoidance Provisions”. Accordingly, to the extent that the obligations
of any Guarantor hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the other Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Administrative Agent and the other Guarantied Parties
that would not otherwise be available to such Person under the Avoidance
Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any of the other Guarantied Parties shall have any
duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 17. WAIVER OF JURY TRIAL.

(a)     EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN
OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE

 

C-6



--------------------------------------------------------------------------------

PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE ADMINISTRATIVE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY
GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE
RELATING TO ANY OF THE LOAN DOCUMENTS.

(b)     EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK,
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.

(c)     THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF

 

C-7



--------------------------------------------------------------------------------

THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS AND THE TERMINATION OF THIS GUARANTY.

Section 18. Loan Accounts. The Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guarantied Obligations, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error. The failure of the
Administrative Agent or any Lender to maintain such books and accounts shall not
in any way relieve or discharge any Guarantor of any of its obligations
hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any of the other Guarantied Parties in the exercise of
any right or remedy it may have against any Guarantor hereunder or otherwise
shall operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the other Guarantied Parties of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until the indefeasible payment in full of the
Guarantied Obligations and any other Obligation, the termination or expiration
of all of the Lenders’ and Administrative Agent’s obligations to make loans or
other financial accommodations to the Borrower, and the termination or
cancellation of the Credit Agreement in accordance with its terms.

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or the other Guarantied Parties shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Lenders may, in accordance with the applicable provisions
of the Credit Agreement, assign, transfer or sell any Guarantied Obligation, or
grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying any Guarantor’s obligations hereunder. Subject to
Section 13.9 of the Credit Agreement, each Guarantor hereby consents to the
delivery by the Administrative Agent or any Lender to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor. No Guarantor may
assign or transfer its rights or obligations hereunder to any Person without the
prior written consent of the Administrative Agent and all other Guarantied
Parties and any such assignment or other transfer to which the Administrative
Agent and all of the other Guarantied Parties have not so consented shall be
null and void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

C-8



--------------------------------------------------------------------------------

Section 23. Amendments. This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. Neither the Administrative Agent nor any of
the other Guarantied Parties, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any of the other Guarantied
Parties, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any of the other Guarantied Parties or any of the
Administrative Agent’s or of any other Guarantied Parties’, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by Credit Agreement or financed thereby.

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5 of the Credit Agreement.
Delivery of an executed counterpart of a signature page of this Guaranty that is
an Electronic Signature transmitted by telecopy, emailed .pdf or any other
electronic means that reproduces an image of an actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Guaranty in accordance with Section 13.14 of the Credit Agreement.

 

C-9



--------------------------------------------------------------------------------

Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Obligations until such time as the Obligations have
been indefeasibly paid and performed in full and the Commitments have expired or
terminated, and none of the Guarantors shall exercise any right or remedy under
this Section against any other Guarantor until such Obligations have been
indefeasibly paid and performed in full and the Commitments have expired or
terminated. Subject to Section 10 of this Guaranty, this Section shall not be
deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under Applicable Law against the
Borrower in respect of any payment of Guarantied Obligations. Notwithstanding
the foregoing, all rights of

contribution against any Guarantor shall terminate from and after such time, if
ever, that such Guarantor shall cease to be a Guarantor in accordance with the
applicable provisions of the Loan Documents.

Section 31. Definitions. (a) For the purposes of this Guaranty:

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,

 

C-10



--------------------------------------------------------------------------------

winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any

payment of Guarantied Obligations, any Guarantor that became a Guarantor
subsequent to the date of any such payment shall be deemed to have been a
Guarantor on the date of such payment and the financial information for such
Guarantor as of the date such Guarantor became a Guarantor shall be utilized for
such Guarantor in connection with such payment.

(b)     Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signature on Next Page]

 

C-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

BROADSTONE NET LEASE, INC.,
a Maryland corporation

By:

 

                                                                      

Name:

 

                                                                      

Title:

 

                                                                      

Address for Notices:

c/o

                                                                 
                

                                                                 
                

Attn:                                                                          

Telecopy Number:                                                   

Telephone Number:                                                 

Signature Page to Guaranty



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of                             , 20__,
executed and delivered by                , a                              (the
“New Guarantor”), in favor of JPMorgan Chase Bank, N.A., in

its capacity as Administrative Agent (together with its successors and assigns,
the “Administrative Agent”) for the Lenders under that certain Revolving Credit
Agreement dated as of September 4, 2020 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement” ), by and among
Broadstone Net Lease, LLC, a New York limited liability company (the
“Borrower”), Broadstone Net Lease, Inc., a Maryland corporation, (the “Parent
Guarantor”), the financial institutions party thereto and their assignees under
Section 13.6 thereof (the “Lenders”), and the Administrative Agent, for its
benefit and the benefit of the Lenders (the Administrative Agent and the
Lenders, each individually a “Guarantied Party” and collectively, the
“Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the Lenders through their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the

Administrative Agent and the Lenders continuing to make such financial
accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of September 4, 2020 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by the Parent Guarantor in favor of the Administrative Agent
and the other Guarantied Parties and assumes all obligations of a “Guarantor”
thereunder and agrees to be bound thereby, all as if the New Guarantor had been
an original signatory to the Guaranty. Without limiting the generality of the
foregoing, the New Guarantor hereby:

 

Annex I



--------------------------------------------------------------------------------

(a)     irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

(b)     makes to the Administrative Agent and the other Guarantied Parties as of
the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and

(c)     consents and agrees to each provision set forth in the Guaranty.

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

 

Annex I



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR], a [                    ]

By:

 

                                                                      

Name:

 

                                                                      

Title:

 

                                                                      

Address for Notices:

c/o

 

                                                                      

 

                                                                      

Attn:

 

                                                                      

Telecopy Number:                                                   

Telephone Number:                                                 

 

Accepted:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:

 

                                                                      

Name:

 

                                                                      

Title:

 

                                                                      

 

 

Signature Page to Accession Agreement



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONTINUATION

                             , 20    

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2S

Chicago, IL 60603-2300

Attention: Kevin Berry

Telephone: 312-732-4836

Email: kevin.m.berry@jpmorgan.com and

cls.reb.chicago@jpmorgan.com

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit Agreement dated as of
September 4, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Broadstone Net Lease, LLC, a
New York limited liability company (the “Borrower”), Broadstone Net Lease, Inc.,
a Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and JPMorgan Chase Bank,
N.A., as Administrative Agent (together with its successors and assigns, the
“Administrative Agent”). Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

Pursuant to Section 2.9 of the Credit Agreement, the Borrower hereby requests a
Continuation of Loans under the Credit Agreement, and in that connection sets
forth below the information relating to such Continuation as required by such
Section of the Credit Agreement:

 

  1.

The requested date of such Continuation is                             , 20__.

 

  2.

The aggregate principal amount of the [Revolving Loans][New Term Loans] that is
subject to the requested Continuation is $             and the portion of such
principal amount subject to such Continuation is $            .

 

  3.

The current Interest Period of the [Revolving Loans][New Term Loans] that is
subject to such Continuation ends on                     , 20     .

 

  4.

The duration of the Interest Period for the [Revolving Loans][New Term Loans] or
portion thereof subject to such Continuation is:

[Check one box only]

☐ one month

☐ three months

☐ six months

 

D-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, (a) no Default or Event of Default
shall exist; and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, are true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty is true and correct in all respects) except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly permitted under the Credit Agreement.

 

BROADSTONE NET LEASE, LLC

By:

 

Broadstone Net Lease, Inc.,

Managing Member

By:

 

                                                                      

Name:

 

                                                                      

Title:

 

                                                                      

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONVERSION

                             , 20    

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2S

Chicago, IL 60603-2300

Attention: Kevin Berry

Telephone: 312-732-4836

Email: kevin.m.berry@jpmorgan.com and

cls.reb.chicago@jpmorgan.com

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit Agreement dated as of
September 4, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Broadstone Net Lease, LLC, a
New York limited liability company (the “Borrower”), Broadstone Net Lease, Inc.,
a Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and JPMorgan Chase Bank,
N.A., as Administrative Agent (together with its successors and assigns, the
“Administrative Agent”). Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

Pursuant to Section 2.10 of the Credit Agreement, the Borrower hereby requests a
Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

  1.

The requested date of such Conversion is                     , 20     .

 

  2.

The Type of the [Revolving Loans][New Term Loans] to be Converted pursuant
hereto is currently:

[Check one box only]

☐ Base Rate Loan

☐ LIBOR Daily Loan (if a Revolving Loan)

☐ LIBOR Loan

 

  3.

The aggregate principal amount of the [Revolving Loans][New Term Loans] that is
subject to the requested Conversion is $             and the portion of such
principal amount subject to such Conversion is $            .

 

E-1



--------------------------------------------------------------------------------

  4.

The amount of such [Revolving Loans][New Term Loans] to be converted is to be
converted into Loans of the following Type:

[Check one box only]

☐ Base Rate Loan

☐ LIBOR Daily Loan (if a Revolving Loan)

☐ LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

☐ one month

☐ three months

☐ six months

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
after giving effect to such Conversion, (a) no Default or Event of Default shall
exist; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly permitted under the Credit Agreement.

 

BROADSTONE NET LEASE, LLC

By:

 

Broadstone Net Lease, Inc.,

Managing Member

By:

 

                                                                      

Name:

 

                                                                      

Title:

 

                                                                      

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF REVOLVING NOTE

$[__________]_______, 20__

FOR VALUE RECEIVED, the undersigned, BROADSTONE NET LEASE, LLC, a New York
limited liability company (the “Borrower”) hereby unconditionally promises to
pay to the order of [                        ] (the “Lender”), in care of
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”),
at its address at 10 South Dearborn, Floor L2S, Chicago, IL 60603-2300, or at
such other address as may be specified by the Administrative Agent to the
Borrower, the principal sum of [                ] AND [        ]/100 DOLLARS
($[                ]), or such lesser amount as may be the then outstanding and
unpaid balance of all Revolving Loans made by the Lender to the Borrower
pursuant to, and in accordance with the terms of, the Credit Agreement (as
defined below).

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

This Revolving Note is one of the “Revolving Notes” referred to in the Revolving
Credit Agreement dated as of September 4, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, Broadstone Net Lease, Inc., a Maryland corporation,
the financial institutions party thereto and their assignees under Section 13.6
thereof, and the Administrative Agent, and is subject to, and entitled to, all
provisions and benefits thereof. Capitalized terms used herein and not defined
herein shall have the respective meanings given to such terms in the Credit
Agreement. The Credit Agreement, among other things, (a) provides for the making
of Revolving Loans by the Lender to the Borrower in an aggregate amount not to
exceed the Dollar amount first above mentioned, (b) permits the prepayment of
the Revolving Loans by the Borrower subject to certain terms and conditions and
(c) provides for the acceleration of the Revolving Loans upon the occurrence of
certain specified events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Revolving Note.

[This Revolving Note is given in replacement of the Revolving Note dated
                 , 20     , in the original principal amount of
$_                 previously delivered to the Lender under the Credit
Agreement. THIS REVOLVING NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE

 

F-1



--------------------------------------------------------------------------------

OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER REVOLVING NOTE.]1

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Delivery of an executed counterpart of a signature page of this Revolving Note
that is an Electronic Signature transmitted by telecopy, emailed .pdf or any
other electronic means that reproduces an image of an actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Revolving Note in accordance with Section 13.14 of the Credit Agreement.

[Signature on Next Page]

 

1 

Language to be included in case of an assignment and need to issue a replacement
note to an existing Lender, either because such Lender’s Revolving Loan
Commitment has increased or decreased from what it was initially.

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.

 

BROADSTONE NET LEASE, LLC By:  

Broadstone Net Lease, Inc.,

 

Managing Member

By:     Name:     Title:    

 

F-3

Signature Page to Revolving Note



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

Reference is made to that certain Revolving Credit Agreement dated as of
September 4, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Broadstone Net Lease, LLC, a
New York limited liability company (the “Borrower”), Broadstone Net Lease, Inc.,
a Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and JPMorgan Chase Bank,
N.A., as Administrative Agent (together with its successors and assigns, the
“Administrative Agent”). Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given to them in the Credit
Agreement.

Pursuant to Section 9.3 of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:

1. The undersigned has reviewed the terms of the Credit Agreement and has made a
review of the transactions, financial condition and other affairs of the
Borrower and its Subsidiaries as of, and during the relevant accounting period
ending on                  , 20__.

2. Schedule 1 attached hereto accurately and completely (a) sets forth
reasonably detailed calculations required to establish compliance with
Section 10.1 of the Credit Agreement1; and (b) sets forth in reasonable detail
(i) all of Borrower’s Qualifying Swaps and the notional amounts thereof and
(ii) each period, if any, during which the aggregate outstanding principal
amount of all LIBOR Loans and Borrower’s other Indebtedness bearing interest at
a rate based on LIBOR exceeded the total notional amount of all of Borrower’s
Qualifying Swaps, together with the amount of such excess during any such
period.

3. (a) No Default or Event of Default exists [except as set forth on Attachment
A hereto, which accurately describes the nature of the conditions(s) or event(s)
that constitute (a) Default(s) or (an) Event (s) of Default and the actions
which the Borrower (is taking)(is planning to take) with respect to such
condition(s) or event(s)], and (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, are true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty is true and correct in all respects)
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly permitted under the Credit Agreement.

 

1 Schedule 1 should include a reasonably detailed list of all Eligible
Properties included in the calculations of Total Unencumbered Eligible Property
Value.

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of _______, 20     .

 

 

Name:  

 

Title:  

2

   

of Broadstone Net Lease, Inc.

 

2 Certificate must be signed on behalf of the Parent by a Financial Officer (as
defined in the Credit Agreement) of the Parent.

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NOTICE OF REVOLVING LOANS BORROWING

                         , 20    

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2S

Chicago, IL 60603-2300

Attention: [                        ]

Telephone: [                        ]

Email: [                        ]

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit Agreement dated as of
September 4, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Broadstone Net Lease, LLC, a
New York limited liability company (the “Borrower”), Broadstone Net Lease, Inc.,
a Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and JPMorgan Chase Bank,
N.A., as Administrative Agent (together with its successors and assigns, the
“Administrative Agent”). Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

  1.

Pursuant to Section 2.1(b) of the Credit Agreement, the Borrower hereby requests
that the Lenders make Revolving Loans to the Borrower in an aggregate amount
equal to $[                        ].

 

  2.

The Borrower requests that such Revolving Loans be made available to the
Borrower on                                 .

 

  3.

The Borrower hereby requests that such Revolving Loans be of the following Type:

[Check one box only]

☐ Base Rate Loan

☐ LIBOR Daily Loan

☐ LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

☐ one month

☐ three months

☐ six months

 

H-1



--------------------------------------------------------------------------------

  4.

The Borrower requests that the proceeds of such Revolving Loans be made
available by

                                                              
                                       

                                                              
                                       

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and after making such Revolving Loans, (a) no Default or Event of Default
shall exist; and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, are true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty is true and correct in all respects) except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances expressly
permitted under the Credit Agreement In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Revolving Loans contained in Article VI of the Credit Agreement will
have been satisfied at the time such Revolving Loans are made.

 

BROADSTONE NET LEASE, LLC By:  

Broadstone Net Lease, Inc.,

Managing Member

By:     Name:     Title:    

 

H-2



--------------------------------------------------------------------------------

EXHIBIT K-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Reference is made to that certain Revolving Credit Agreement dated as
of September 4, 2020 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Broadstone Net Lease,
LLC, a New York limited liability company (the “Borrower”), Broadstone Net
Lease, Inc., a Maryland corporation, the financial institutions party thereto
and their assignees under Section 13.6 thereof (the “Lenders”), and JPMorgan
Chase Bank, N.A., as Administrative Agent (together with its successors and
assigns, the “Administrative Agent”).

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan (s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c) (3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3) (B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform Borrower and
Agent, and (2) the undersigned shall have at all times furnished Borrower and
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

                                                                 
                  

Name:  

                                                                 
                  

Title:  

                                                                 
                  

Date:  

                                         , 20        

 

K-1-1



--------------------------------------------------------------------------------

EXHIBIT K-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Revolving Credit Agreement dated as of
September 4, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among Broadstone Net Lease, LLC, a
New York limited liability company (the “Borrower”), Broadstone Net Lease, Inc.,
a Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and JPMorgan Chase Bank,
N.A., as Administrative Agent (together with its successors and assigns, the
“Administrative Agent”).

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

By:  

                                                                 
                  

Name:  

                                                                 
                  

Title:  

                                                                 
                  

Date:  

                                      , 20        

 

K-2-1



--------------------------------------------------------------------------------

EXHIBIT K-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Revolving Credit Agreement dated as of
September 4, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among Broadstone Net Lease, LLC, a
New York limited liability company (the “Borrower”), Broadstone Net Lease, Inc.,
a Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and JPMorgan Chase Bank,
N.A., as Administrative Agent (together with its successors and assigns, the
“Administrative Agent”).

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

By:  

                                                                 
                  

Name:  

                                                                 
                  

Title:  

                                                                 
                  

Date:  

                                      , 20        

 

K-3-1



--------------------------------------------------------------------------------

EXHIBIT K-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Revolving Credit Agreement dated as of
September 4, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among Broadstone Net Lease, LLC, a
New York limited liability company (the “Borrower”), Broadstone Net Lease, Inc.,
a Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and JPMorgan Chase Bank,
N.A., as Administrative Agent (together with its successors and assigns, the
“Administrative Agent”).

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Borrower and Agent, and
(2) the undersigned shall have at all times furnished Borrower and Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

K-4-1



--------------------------------------------------------------------------------

 

[NAME OF LENDER]

By:  

                                                                 
                  

Name:  

                                                                 
                  

Title:  

                                                                 
                  

Date:  

                                      , 20        

 

K-4-2